Exhibit 10.2


EXECUTION VERSION

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF MAY 15, 2014
AMONG
FORESTAR (USA) REAL ESTATE GROUP INC.,
as Borrower,
FORESTAR GROUP INC.
AND
THE WHOLLY OWNED SUBSIDIARIES
OF BORROWER SIGNATORY HERETO,
as Guarantors,
AND
KEYBANK NATIONAL ASSOCIATION,
as a Lender, Swing Line Lender, LC Issuer and Agent
AND


THE OTHER LENDERS WHICH MAY BECOME
PARTIES TO THIS AGREEMENT
AND
KEYBANC CAPITAL MARKETS
as Sole Arranger and Sole Book Runner


AND
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Syndication Agent
AND
AMEGY BANK NATIONAL ASSOCIATION and CAPITAL ONE N.A.
as Co- Documentation Agents





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page _ ___
§1.DEFINITIONS AND RULES OF INTERPRETATION    2
§1.1Definitions    2
§1.2Rules of Interpretation.    35
§2.LOANS AND LETTERS OF CREDIT    35
§2.1Commitment to Lend.    35
§2.2Notes.    38
§2.3Interest on Loans.    38
§2.4Unused Facility Fee.    39
§2.5Reduction and Termination of Revolving Commitment.    40
§2.6Requests for Loans.    40
§2.7Funds for Loans.    41
§2.8Use of Proceeds.    41
§2.9Increase in Commitments.    42
§2.10Letters of Credit.    43
§3.REPAYMENT AND PREPAYMENT OF THE LOANS    47
§3.1Stated Maturity; Extension Option.    47
§3.2Mandatory Prepayments.    48
§3.3Optional Prepayments.    49
§3.4Partial Prepayments.    49
§3.5Effect of Prepayments.    49
§4.CERTAIN GENERAL PROVISIONS    50
§4.1Conversion Options; Number of LIBOR Contracts.    50
§4.2Certain Fees.    50
§4.3Letter of Credit Fees.    50
§4.4Funds for Payments.    51
§4.5Computations.    52
§4.6Inability to Determine LIBOR Rate.    52
§4.7Illegality.    53
§4.8Additional Interest.    53
§4.9Additional Costs, Etc.    53
§4.10Capital Adequacy.    55
§4.11Indemnity by Borrower.    55
§4.12Interest on Overdue Amounts; Late Charge.    56
§4.13Certificate.    56
§4.14Limitation on Interest.    56
§5.COLLATERAL SECURITY; RELEASES    57
§5.1Collateral.    57
§5.2Appraisals; Evaluations; Adjusted Value.    57
§5.3Release of Mortgaged Property.    59
§5.4Additional Mineral Rights Leases.    61
§5.5Addition of Negative Pledge Properties to the Borrowing Base Assets.    61
§5.6Operating Account.    62
§5.7Advance Account.    63




--------------------------------------------------------------------------------



§5.8Credo Mortgaged Properties; Credo Reserves Component.    63
§6.REPRESENTATIONS AND WARRANTIES    64
§6.1Corporate Authority, Etc.    64
§6.2Approvals.    65
§6.3Title to Properties; Leases.    66
§6.4Financial Statements.    66
§6.5No Material Changes.    66
§6.6Franchises, Patents, Copyrights, Etc.    66
§6.7Litigation.    67
§6.8No Materially Adverse Contracts, Etc.    67
§6.9Compliance with Organizational Documents, Other Instruments, Laws,
Etc.    67
§6.10Tax Status.    67
§6.11No Event of Default.    68
§6.12Investment Company Act.    68
§6.13Credo Oil and Gas Properties.    68
§6.14Setoff, Etc.    69
§6.15Certain Transactions.    70
§6.16Employee Benefit Plans.    70
§6.17Regulations T, U and X.    70
§6.18Environmental Compliance.    70
§6.19Loan Documents.    72
§6.20Mortgaged Properties and Negative Pledge Properties.    73
§6.21[Intentionally Omitted]. .    74
§6.22Brokers.    74
§6.23Ownership.    74
§6.24OFAC.    75
§6.25No Fraudulent Intent.    75
§6.26Transaction in Best Interests of Loan Parties; Consideration.    75
§6.27Solvency.    75
§6.28No Bankruptcy Filing.    76
§6.29Other Debt.    76
§6.30Mineral Rights Leases.    76
§6.31Hedge Agreements and Commodity Hedge Agreements.    76
§7.AFFIRMATIVE COVENANTS OF LOAN PARTIES    76
§7.1Punctual Payment.    77
§7.2Maintenance of Office.    77
§7.3Records and Accounts.    77
§7.4Financial Statements, Certificates and Information.    77
§7.5Notices.    80
§7.6Existence; Maintenance of Properties.    81
§7.7Insurance.    81
§7.8Taxes.    83
§7.9Inspection of Mortgaged Properties, Negative Pledge Properties and
Books.    83
§7.10Compliance with Laws, Contracts, Licenses, and Permits.    83
§7.11Sweep of Certain Funds in Operating Accounts of Loan Parties and
Subsidiaries.    84
§7.12Further Assurances.    84
§7.13Project Approvals.    84

ii



--------------------------------------------------------------------------------



§7.14Timber Affirmative Covenants.    84
§7.15Plan Assets.    85
§7.16Capital Expenditures.    85
§7.17Business Operations.    86
§7.18Registered Servicemark.    86
§7.19Mineral Activities.    86
§7.20More Restrictive Agreements.    87
§7.21Additional Subsidiaries; Additional Guarantors.    88
§7.22Future Advances Tax Payment.    88
§8.CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES    88
§8.1Restrictions on Indebtedness.    89
§8.2Restrictions on Liens, Etc.    91
§8.3Restrictions on Investments.    93
§8.4Merger, Consolidation.    96
§8.5Sale and Leaseback.    96
§8.6Compliance with Environmental Laws.    97
§8.7Distributions.    98
§8.8Asset Sales.    98
§8.9[Intentionally Omitted]    100
§8.10Restriction on Prepayment of Indebtedness.    100
§8.11[Intentionally Omitted]    101
§8.12Negative Pledges, Restrictive Agreements, etc.    101
§8.13Organizational Documents.    101
§8.14Affiliate Transactions.    102
§8.15Management Fees, Expenses, etc.    102
§8.16Deposit Account Control Agreements.    102
§8.17[Intentionally Omitted]    103
§8.18Modification of Certain Agreements.    103
§9.FINANCIAL COVENANTS OF BORROWER    103
§9.1Corporate Financial Covenants of Loan Parties.    103
§9.2Borrowing Base Covenants.    104
§10.INTENTIONALLY OMITTED    104
§11.CONDITIONS TO ALL BORROWINGS AND LETTERS OF CREDIT    104
§11.1Representations True; No Default.    105
§11.2No Legal Impediment.    105
§11.3Borrowing Documents.    105
§12.EVENTS OF DEFAULT; ACCELERATION; ETC.    105
§12.1Events of Default and Acceleration.    105
§12.2Limitation of Cure Periods.    108
§12.3Termination of Commitments.    108
§12.4Remedies.    108
§12.5Distribution of Collateral Proceeds.    109
§13.SETOFF    110
§14.THE AGENT    110

iii



--------------------------------------------------------------------------------



§14.1Authorization.    110
§14.2Employees and Agents.    111
§14.3No Liability.    111
§14.4No Representations.    112
§14.5Payments.    113
§14.6Holders of Notes.    114
§14.7Indemnity.    114
§14.8Agent as Lender.    114
§14.9Resignation.    114
§14.10Duties in the Case of Enforcement.    115
§14.11Request for Agent Action.    116
§14.12Removal of Agent.    116
§14.13Bankruptcy.    117
§14.14Collateral Trust Agreement.    117
§14.15Right to Realize on Collateral and Enforce Guaranty.    118
§15.EXPENSES    118
§16.INDEMNIFICATION    119
§17.SURVIVAL OF COVENANTS, ETC    120
§18.ASSIGNMENT AND PARTICIPATION    121
§18.1Conditions to Assignment by Lenders.    121
§18.2Register.    122
§18.3New Notes.    123
§18.4Participations.    123
§18.5Pledge by Lender.    123
§18.6No Assignment by Borrower.    124
§18.7Cooperation; Disclosure.    124
§18.8Mandatory Assignment.    124
§18.9Co-Agents, Syndication Agent, and Co-Documentation Agent.    125
§18.10Treatment of Certain Information; Confidentiality.    125
§18.11Withholding Tax.    126
§19.NOTICES    127
§20.RELATIONSHIP    129
§21.GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    129
§22.HEADINGS    130
§23.COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION    130
§24.ENTIRE AGREEMENT, ETC.    131
§25.WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    131
§26.DEALINGS WITH THE BORROWER    132
§27.CONSENTS, AMENDMENTS, WAIVERS, ETC.    132

iv



--------------------------------------------------------------------------------



§28.SEVERABILITY    134
§29.NO UNWRITTEN AGREEMENTS    135
§30.ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS    135
§31.REPLACEMENT OF NOTES    135
§32.TIME IS OF THE ESSENCE    135
§33.RIGHTS OF THIRD PARTIES    135
§34.GUARANTY    136
§34.1The Guaranty.    136
§34.2Obligations Unconditional.    136
§34.3Reinstatement.    137
§34.4Certain Waivers.    138
§34.5Remedies.    138
§34.6Rights of Contribution.    138
§34.7Guaranty of Payment; Continuing Guaranty.    139
§34.8Special Provisions Applicable to Guarantors and other Loan Parties.    139
§35.EFFECTIVENESS OF AMENDMENT AND RESTATEMENT; NO NOVATION    140




Exhibit A-1        Form of Revolving Loan Note
Exhibit A-2        [Intentionally Omitted.]
Exhibit A-3        Form of Swing Line Note
Exhibit B        Form of Compliance Certificate
Exhibit C        Form of Assignment and Assumption Agreement
Exhibit D-1        Form of Request for Loan
Exhibit D-2        Form of Request for Swing Line Loan
Exhibit E        Form of Borrowing Base Certificate
Exhibit F        Patriot Act and OFAC Transferee and Assignee Identifying
Information Form
Exhibit G        Form of Letter of Credit Request
Exhibit H        Form of Joinder Agreement (Guarantor)
Exhibit I        Form of Officer’s Certificate
Schedule 1.1        Lenders and Commitments
Schedule 2        Mortgaged Property Documents
Schedule 3        Mortgaged Properties
Schedule 4        Reserved
Schedule 5        Timberland
Schedule 6        High Value Timberland
Schedule 7        Raw Entitled Land
Schedule 8        Entitled Land Under Development
Schedule 9        Non-Appraised Entitled Land
Schedule 10        Reserved
Schedule 11        Excluded Subsidiaries as of Effective Date
Schedule 6.7        Litigation
Schedule 6.10        Open Audit Periods
Schedule 6.13(a)     Specific Disclosures for Credo Oil and Gas Properties
Schedule 6.15        Transactions with Affiliates
Schedule 6.20(f)    Unresolved Real Estate Claims or Disputes

v



--------------------------------------------------------------------------------



Schedule 6.20(g)    Material Real Estate Agreements
Schedule 6.31        Hedge Agreements and Commodity Hedge Agreements
Schedule 8.2        Permitted Liens
Schedule 8.3        Investments



vi



--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


THIS THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is
made as of the 15th day of May, 2014, by and among FORESTAR (USA) REAL ESTATE
GROUP INC., a Delaware corporation, as borrower (“Borrower”), having its
principal place of business at 6300 Bee Cave Road, Building Two, Suite 500,
Austin, Texas 78746, FORESTAR GROUP INC., a Delaware corporation (“Forestar
Group”), and the wholly owned, direct and indirect Subsidiaries of Borrower now
or hereafter signatory hereto, as guarantors (collectively with Forestar Group,
“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), as Swing Line Lender, and with the other lending institutions that
are or may become parties hereto pursuant to §18 as lenders (“Lenders”), KEYBANK
NATIONAL ASSOCIATION, as administrative agent (“Agent”) for itself, the other
Lenders and the LC Issuers (as hereinafter defined), and KEYBANC CAPITAL
MARKETS, as sole arranger and sole bookrunner.
RECITALS
WHEREAS, Borrower, Guarantors, Agent and certain of the Lenders previously
entered into a Revolving and Term Credit Agreement dated as of December 14,
2007, as amended by that certain First Amendment to Revolving and Term Credit
Agreement and Other Loan Documents dated as of March 12, 2008, that certain
Second Amendment to Revolving and Term Credit Agreement dated as of July 16,
2009, as amended and restated by that certain Amended and Restated Revolving and
Term Credit Agreement dated as of August 6, 2010, as amended by that certain
First Amendment to Amended and Restated Revolving and Term Credit Agreement
dated as of May 6, 2011, that certain Second Amendment to Amended and Restated
Revolving and Term Credit Agreement dated as of September 30, 2011, as amended
and restated by that certain Second Amended and Restated Revolving and Term
Credit Agreement dated as of September 14, 2012, as amended by that certain
First Amendment to Second Amended and Restated Revolving and Term Credit
Agreement dated as of March 14, 2014 (collectively, the “Original Credit
Agreement”), pursuant to which the Lenders party thereto extended certain
financial accommodations to Borrower;
WHEREAS, Borrower, Guarantors, Agent and certain of the Lenders are parties to
that certain Second Amendment to Second Amended and Restated Revolving and Term
Credit Agreement dated as of even date herewith, which provides for and
facilitates the amendment and restatement of the Original Credit Agreement as
documented by this Agreement;
WHEREAS, the Term Loans made pursuant to the Original Credit Agreement have been
repaid in full, but Borrower has requested that Lenders continue to make a
revolving credit facility available to it on the terms and conditions contained
herein;
WHEREAS, the Revolving Lenders (as hereinafter defined) are willing to make such
revolving credit facility available to Borrower, which will include a Swing Line
Commitment (as hereinafter defined) and a letter of credit sub-facility, upon
the terms and conditions contained herein;

1



--------------------------------------------------------------------------------



WHEREAS, in order to make such Loans, to continue the outstanding Revolving
Loans and Letters of Credit made or issued pursuant to the Original Credit
Agreement and for other purposes, Borrower, Agent, Lenders and LC Issuers have
agreed to amend and restate the Original Credit Agreement in its entirety as set
forth herein;
NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
and agreements contained herein, the parties hereto hereby agree as follows:
§1.DEFINITIONS AND RULES OF INTERPRETATION
§1.1    Definitions
The following terms shall have the meanings set forth in this §1 or elsewhere in
the provisions of this Agreement referred to below:
Acquisition Expenditures. The amount of any hard and soft costs incurred by any
Loan Party, any of their respective Subsidiaries and any of the Joint Ventures
in connection with the acquisition of unimproved Real Estate (excluding Oil and
Gas Properties), including the purchase price thereof, and reasonable and
customary, out-of-pocket transactional costs and expenses paid by any Loan Party
in connection with such acquisition, for which such Loan Party shall provide or
cause to be provided to Agent, upon Agent’s request from time to time, invoices,
settlement statements and other supporting documentation in respect thereof (and
which, with respect to any Real Estate included in the Borrowing Base Assets,
have otherwise been properly accounted for by such Loan Party in the Borrowing
Base Certificates submitted to Agent), but excluding therefrom general
administrative and overhead costs and Development Expenditures.
Additional Bond Indebtedness. Bond Indebtedness (including, without limitation,
any Senior Secured Notes due 2022 issued as “Additional Notes” under the Senior
Secured Notes Indenture) issued after the Effective Date, in an aggregate
principal amount not exceeding at any time the greater of (a) $200,000,000 and
(b)  Bond Indebtedness which, immediately after giving effect to the incurrence
of such Indebtedness and the application of the proceeds thereof, would not
cause the Total Leverage Ratio to exceed forty-five percent (45%). Bond
Indebtedness issued within the cap specified in clause (b) of this definition
will be deemed to constitute permitted Additional Bond Indebtedness under this
Agreement even if the Total Leverage Ratio exceeds forty-five percent (45%) as
of a testing date subsequent to the issuance of such Bond Indebtedness.
Additional Non-Recourse Indebtedness. Non-Recourse Indebtedness issued after the
Effective Date.
Adjusted Asset Value. For the Loan Parties, as of any date of determination, the
sum of the following, without duplication: (a) the aggregate amount of
unrestricted cash and cash equivalents; (b) the Timberland Value; (c) the High
Value Timberland Amount; (d) the Raw Entitled Land Value; (e) the Entitled Land
Under Development Value; (f) the Non-Appraised Entitled Land Value; (g) the
Mineral Business Enterprise Value; (h) the SIDR Reimbursements Value; (i) the
Cibolo Resort SIDHT Value; (j) all other Real Estate owned by the Loan Parties,
valued at book value without regard to any Indebtedness; (k) all assets held by
Joint Ventures, valued at book value without regard

2



--------------------------------------------------------------------------------



to any Indebtedness at the Joint Venture level, provided however, that only the
Loan Parties’ respective pro rata share of such Joint Venture assets shall be
taken into account for purposes of this definition; and (l) after the Credo
Acquisition Effective Date, the Credo Assets Value. Notwithstanding anything to
the contrary contained in this definition, in the event Borrower requests that
Agent order and review an Appraisal of any assets described in clauses (j)
or (k) of this definition, then such assets shall be valued at the lower of book
value or appraised value as set forth in such Appraisal.
Advance Account. The account established with Agent pursuant to §5.7.
Advance Rate Costs Value. As of any date of determination, an amount equal to
fifty percent (50%) of Credo Costs as of such date.
Advance Rate Reserves Value. As of any date of determination, an amount equal to
the sum of (i) sixty percent (60%) of the PDP Reserves Value, plus (ii)
twenty-five percent (25%) of the PDNP Reserves Value, plus (iii) ten percent
(10%) of the PUD Reserves Value; provided, however, that the portion of the
Advance Rate Reserves Value accounted for under clauses (ii) and (iii) combined
may not exceed twenty-five percent (25%) of the Advance Rate Reserves Value.
Affected Lender. See §18.8.
Affiliates. As applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means (a) the possession, directly or indirectly, of the
power to vote fifty percent (50%) or more of the stock, shares, voting trust
certificates, beneficial interests, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s interest in a limited liability company or (iii) a limited
partnership interest or preferred stock (or other ownership interest)
representing fifty percent (50%) or more of the outstanding limited or general
partnership interests, preferred stock or other ownership interests of such
Person. In no event shall Agent, any LC Issuer or any Lender be deemed an
Affiliate of any Loan Party.
Agent. KeyBank, acting as Administrative Agent for itself and the other Lenders,
its successors and assigns.
Agent’s Office. Agent’s office located at 127 Public Square, Cleveland, Ohio
44114, or at such other location as Agent may designate from time to time by
notice to Borrower and the other Lenders.
Agent’s Special Counsel. Bryan Cave LLP or such other counsel as may be selected
by Agent.
Agreement. This Third Amended and Restated Revolving Credit Agreement, including
the Schedules and Exhibits hereto.

3



--------------------------------------------------------------------------------



Agreement Regarding Fees. The fee letter agreement dated as of March 7, 2014,
among Agent, Arranger and Borrower regarding certain fees payable by Borrower in
connection with this Agreement.
Applicable Extension Notice. See §3.1(b)(iii).
Appraisal.
(A)With respect to certain Real Estate, an appraisal of the value of certain
Real Estate as described herein determined on a fair market value basis,
performed by an independent MAI appraiser selected by Agent who is not an
employee of Borrower, Agent or a Lender, the form and substance of each such
appraisal and the identity of the appraiser to be in accordance with laws and
policies (both regulatory and internal) applicable to Lenders and otherwise
acceptable to Agent; and
(B)With respect to the Cibolo Resort SIDHT and the SIDR Reimbursements, an
appraisal of the value of each asset on a fair market value basis, performed by
an appraiser selected by Agent who is not an employee of Borrower, Agent or a
Lender, the form and substance of each such appraisal and the identity of the
appraiser to be in accordance with laws and policies (both regulatory and
internal) applicable to Lenders and otherwise acceptable to Agent.
Arranger. KeyBanc Capital Markets.
Assignment and Assumption Agreement. See §18.1.
Assignment of Cibolo Resort SIDHT. The Collateral Assignment of Economic
Development Agreement, dated as of the Closing Date, from Borrower in favor of
Agent, as the same may be amended, restated, supplemented, consolidated or
otherwise modified from time to time, pursuant to which there has been granted
to Agent for the benefit of Lenders a security interest in the Cibolo Resort
SIDHT.
Assignment of Leases and Rents. The Third Amended and Restated Assignment of
Leases and Rents, dated as of the Effective Date, from Borrower in favor of
Agent, as the same may be amended, restated, supplemented, consolidated or
otherwise modified from time to time, pursuant to which there shall be granted
to Agent for the benefit of Lenders a security interest in the interest of
Borrower as lessor with respect to all Leases (including Timber leases) of all
or any part of the Real Estate owned by Borrower.
Assignment of Mineral Rights Leases. Collectively, the Third Amended and
Restated Assignment of Leases and Rents, dated as of the Effective Date, from
Forestar Minerals LP, and the Second Amended and Restated Assignment of Leases
and Rents, dated as of the Effective Date, from Forestar Oil & Gas LLC, in favor
of Agent, and any other assignment of Mineral Rights Leases hereafter entered
into from time to time by any other Loan Party (including, without limitation,
the Credo Entities) as security for the Guaranteed Obligations, as any and all
of the same may be amended, restated, supplemented, consolidated or otherwise
modified from time to time, pursuant to which there shall be granted to Agent
for the benefit of Lenders a security interest in the interest of Forestar
Minerals LP, Forestar Oil & Gas LLC or such other Loan Party, as applicable,
with respect to all Mineral Rights Leases, each such other assignment to be in
form and substance satisfactory to Agent.

4



--------------------------------------------------------------------------------



Assignment of Rights to Joint Venture Distributions. The Third Amended and
Restated Assignment and Security Agreement regarding Joint Venture Distributions
dated as of the Effective Date, executed by and among the Loan Parties that from
time to time own Equity Interests in any Majority-Owned Joint Venture, in favor
of Agent for the benefit of Agent and Lenders.
Assignment of SIDR Reimbursements. The Collateral Assignment of Public
Improvement Financing Agreement, dated as of the Closing Date, from Borrower in
favor of Agent, as the same may be amended, restated, supplemented, consolidated
or otherwise modified from time to time, pursuant to which there has been
granted to Agent for the benefit of Lenders a security interest in the SIDR
Reimbursements.
Available Liquidity. As of any date of determination, an amount equal to the sum
of (a) the amount available for drawing under the Revolving Commitment (subject
to pro forma compliance with all covenants, including, without limitation,
§9.2(b)) plus (b) unrestricted cash plus (c) Cash Equivalents which are not
pledged or encumbered and the use of which is not restricted by the terms of any
agreement.
Balance Sheet Date. December 31, 2011.
Base Rate. The term Base Rate shall mean, for any day, a fluctuating interest
rate per annum as shall be in effect from time to time which rate per annum
shall at all times be equal to the greatest of: (i) the rate of interest
established by KeyBank from time to time as its “prime rate” whether or not
publicly announced, which interest rate may or may not be the lowest rate
charged by it for commercial loans or other extensions of credit; (ii) the
Federal Funds Effective Rate in effect from time to time, determined one
Business Day in arrears, plus ½ of one percent (0.5%) per annum; or (iii) the
then-applicable LIBOR Rate for a one (1) month Interest Period, plus one percent
(1.0%) per annum.
Base Rate Loans. Those Loans bearing interest by reference to the Base Rate.
Base Rate Spread. The per annum rate of three percent (3%).
Basel III. See §4.9.
Bond Indebtedness. Indebtedness in the form of bonds or notes issued by a Loan
Party (and any guaranties in respect thereof by Forestar Group or any Subsidiary
of Forestar Group) including Convertible Bond Indebtedness.
Borrower. As defined in the preamble hereto.
Borrower’s Knowledge or Knowledge. The actual knowledge of the chief executive
officer, Principal Financial Officer, chief financial officer (if different from
the Principal Financial Officer), general counsel or vice-president-land
management of Borrower, after having conducted a reasonable investigation and
inquiry thereof; provided, however, the foregoing shall not be deemed to require
Borrower to obtain any written environmental site assessment reports.

5



--------------------------------------------------------------------------------



Borrowing Base. As of any date of determination, the sum of the following
percentages of the Borrowing Base Assets:
(a)
forty-five percent (45%) of Timberland Value; plus

(b)
thirty-five percent (35%) of High Value Timberland Amount; plus

(c)
forty percent (40%) of Raw Entitled Land Value; plus

(d)
forty-five percent (45%) of Entitled Land Under Development Value; plus

(e)
sixty percent (60%) of Mineral Business Enterprise Value; plus

(f)
fifty percent (50%) of SIDR Reimbursements Value; plus

(g)
sixty percent (60%) of Cibolo Resort SIDHT Value; plus

(h)
the Credo Borrowing Base Value.

provided, however, that (i) the Borrowing Base shall be reduced by the amounts,
if any, by which (A) the portion of the Borrowing Base accounted for by clause
(b) of this definition would exceed twenty-five percent (25%) of the Borrowing
Base, (B) the portion of the Borrowing Base accounted for by clause (c) of this
definition would exceed twenty-five percent (25%) of the Borrowing Base; and
(C) the portion of the Borrowing Base accounted for by clause (h) of this
definition would exceed fifty percent (50%) of the Borrowing Base; (ii) Entitled
Land Under Development shall only be included in the Borrowing Base to the
extent any Real Estate constituting Entitled Land Under Development is included
in the Mortgaged Properties; (iii) the Borrowing Base shall be reduced by any
reserve existing under §5.8(b); and (iv) the Cibolo Resort SIDHT Value shall be
removed from the Borrowing Base at any time that the Agent does not have a
valid, perfected security interest therein.
Borrowing Base Assets. Collectively, the Timberland, the High Value Timberland,
the Raw Entitled Land, the Entitled Land Under Development, the Mineral Business
(exclusive of the Mineral Business conducted by the Credo Entities), the SIDR
Reimbursements, the Cibolo Resort SIDHT (so long as Agent has a valid, perfected
security interest therein), the Credo Assets; provided, however (i) that any
Real Estate constituting Entitled Land Under Development shall only be included
in the Borrowing Base Assets to the extent such Real Estate is included in the
Mortgaged Properties; and (ii) the Cibolo Resort SIDHT shall only be included in
the Borrowing Base Assets to the extent Agent has a valid, perfected security
interest therein. With respect to Timberland, High Value Timberland, Raw
Entitled Land and Entitled Land Under Development, parcels of Real Estate may
from time to time move from one classification of Borrowing Base Asset to
another upon designation by Borrower on the Borrowing Base Certificate most
recently delivered to Agent, but can never be in more than one classification at
any point in time.
In addition, from time to time, with approval of the Required Lenders,
additional assets may be included in the Borrowing Base Assets, with percentages
of the value thereof included in the Borrowing Base similarly subject to the
approval of the Required Lenders.
Borrowing Base Certificate. See §7.4(e).
Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York, the state of Texas, the state where Agent’s
Office is located and, if such day relates to any LIBOR Rate

6



--------------------------------------------------------------------------------



Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank Eurodollar market.
Call Option Overlay. The Convertible Bond Hedge Transactions, the Warrant
Transactions and the Capped Call Transactions.
Capitalized Lease. A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.
Capped Call Transactions. One or more call options referencing Forestar Group’s
common stock purchased by Forestar Group or any Subsidiary of Forestar Group in
connection with the issuance of Convertible Bond Indebtedness with a strike or
exercise price (howsoever defined) initially equal to the conversion or exchange
price (howsoever defined) of the related Convertible Bond Indebtedness (subject
to rounding) and limiting the amount deliverable to Forestar Group or such
Subsidiary of Forestar Group upon exercise thereof based on a cap or upper
strike price (howsoever defined).
Cash Equivalents. Investments of the type described in §8.3(a) through (f).
CERCLA. See §6.18.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)a transaction in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of a sufficient
number of shares of all classes of stock then outstanding of Forestar Group
ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors of Forestar
Group, who did not have such power before such transaction;
(b)Borrower ceases for any reason to be a wholly owned, direct Subsidiary of
Forestar Group; or
(c)A “Change of Control” occurs under the terms of any Permitted Bond
Indebtedness except where any such “Change of Control” would not, in and of
itself, directly result in a default or event of default under such Permitted
Bond Indebtedness.
Cibolo Resort. The JW Marriott San Antonio Hill Country Resort & Spa located in
the Cibolo Canyons development near San Antonio, Texas.
Cibolo Resort SIDHT. All amounts payable to Borrower under that certain Economic
Development Agreement dated as of January 12, 2006 among Cibolo Canyons Special
Improvement District, Borrower, Marriott International, Inc., and Bexar County,
Texas, as amended First Amendment to Economic Development Agreement dated
October 30, 2006, and as assigned to

7



--------------------------------------------------------------------------------



Borrower by Marriott International, Inc. pursuant to that certain Master
Assignment and Assumption Agreement dated as of June 13, 2007 among Borrower, SA
Real Estate, LLLP and Marriott International, Inc.
Cibolo Resort SIDHT Value. As of any determination date, the value of the Cibolo
Resort SIDHT as determined by the most recent Appraisal thereof.
Closing Date. September 14, 2012, the effective date of the Second Amended and
Restated Revolving and Term Credit Agreement.
Code. The Internal Revenue Code of 1986, as amended.
Collateral. All of the property, rights and interests of Borrower and Guarantors
which are or are intended to be subject to the security interests, security
title, liens and mortgages created by the Security Documents, including, without
limitation, the Mortgaged Property.
Collateral Trust Agreement. The Collateral Trust Agreement dated as of May 12,
2014, by and among Borrower, Forestar Group and the Subsidiaries of Forestar
Group named as additional “Grantors” thereunder, Agent, U.S. Bank National
Association, as trustee under the Senior Secured Notes Indenture, Priority
Collateral Trustee and Parity Collateral Trustee, as the same may be modified,
amended, supplemented, restated or replaced from time to time in accordance with
the provisions hereof and thereof.
Commitment. With respect to each Lender, its Revolving Commitment.
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of Lenders.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.
Commodity Hedge Agreement. Any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more commodities (including, without limitation,
oil and gas) or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (but not including any Hedge Agreement, the Convertible
Bond Hedge Transactions, the Warrant Transactions and the Capped Call
Transactions). Obligations and liabilities under Commodity Hedge Agreements
entered into with any Lender or an Affiliate thereof as permitted in this
Agreement shall be part of the Obligations, but obligations and liabilities
under Commodity Hedge Agreements with other Persons shall not be part of the
Obligations.
Compliance Certificate. See §7.4(c).
Consolidated or combined. With reference to any term defined herein, that term
as applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated or combined basis in accordance with GAAP.

8



--------------------------------------------------------------------------------



Consolidated Tangible Net Worth. The amount by which Consolidated Total Assets
exceeds Consolidated Total Liabilities less, to the extent included in
Consolidated Total Assets, the sum of:
(a)    the total book value of all assets of a Person and its Subsidiaries
properly classified as intangible assets under GAAP, including such items as
good will, the purchase price of acquired assets in excess of the fair market
value thereof, trademarks, trade names, service marks, brand names, copyrights,
patents and licenses, and rights with respect to the foregoing; provided that
goodwill associated with the Credo Acquisition not to exceed $50,000,000 shall
not be deducted in determining Consolidated Total Assets; plus
(b)    all amounts representing any write-up in the book value of any assets of
a Person and its Subsidiaries resulting from a revaluation thereof subsequent to
the Balance Sheet Date; plus
(c)    all amounts representing minority interests which are applicable to third
parties.
Consolidated Total Assets. All assets of a Person and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
Consolidated Total Liabilities. All liabilities of a Person and its Subsidiaries
and their allocable share of liabilities of their respective Subsidiaries
determined on a consolidated basis in accordance with GAAP, and all Indebtedness
of such Person and its Subsidiaries, whether or not so classified.
Conversion Request. A notice given by Borrower to Agent of its election to
convert or continue a Loan in accordance with §4.1.
Convertible Bond Hedge Transactions. One or more call options referencing
Forestar Group’s common stock purchased by Forestar Group or any Subsidiary of
Forestar Group in connection with the issuance of Convertible Bond Indebtedness
with a strike or exercise price (howsoever defined) initially equal to the
conversion or exchange price (howsoever defined) of the related Convertible Bond
Indebtedness (subject to rounding).
Convertible Bond Indebtedness. Permitted Bond Indebtedness having a feature
which entitles the holder thereof to convert all or a portion of such
Indebtedness into or by reference to Equity Interests in Forestar Group.
Credo. Forestar Petroleum Corporation, a Delaware corporation, formerly known as
Credo Petroleum Corporation.
Credo Acquisition. The acquisition of Credo effected pursuant to the Credo
Merger Agreement.
Credo Acquisition Effective Date. September 28, 2012.

9



--------------------------------------------------------------------------------



Credo Assets. Collectively, the Credo Patents, the Oil and Gas Properties owned
by the Credo Entities and, to the extent not constituting Oil and Gas
Properties, the Leases owned by or to which a Credo Entity is a party.
Credo Assets Value. As of any date of determination, an amount equal to the sum
of the amount under column A plus the amount under column B below:
Date of Determination
A
B
From Credo Acquisition Effective Date to the First
Adjustment Date
100% of Credo Costs
0% of Total Proven Reserves Value
The First Adjustment Date to 3/31/15


80% of Credo Costs
20% of Total Proven Reserves Value
4/1/15 to 3/31/16
60% of Credo Costs
40% of Total Proven Reserves Value
4/1/16 to 3/31/17
40% of Credo Costs
60% of Total Proven Reserves Value
4/1/17 and thereafter
20% of Credo Costs
80% of Total Proven Reserves Value



Credo Borrowing Base Value. As of any date of determination, the sum of (i) the
Credo Costs Component and (ii) the Credo Reserves Component.
Credo Costs. As of any date of determination, the sum of $147,494,246.00 plus
the amount of capital expenditures related to or in furtherance of the business
presently conducted by the Credo Entities made by the Credo Entities after the
Credo Acquisition Effective Date through such date of determination.
Credo Costs Component. As of any date of determination, an amount equal to the
following percentages of the Advance Rate Costs Value as of such date:
Date of Determination
Percentage
From the Credo Acquisition Effective Date to the First Adjustment Date


100%
The First Adjustment Date to 3/31/15
80%
4/1/15 to 3/31/16
60%
4/1/16 to 3/31/17
40%
4/1/17 and thereafter
20%

Credo Entities. Collectively, Credo and the Credo Subsidiaries, any of which may
be sometimes referred to individually as a Credo Entity.
Credo Merger Agreement. That certain Agreement and Plan of Merger dated as of
June 3, 2012, among Forestar Group, Longhorn Acquisition Inc. and Credo, as
modified or amended.

10



--------------------------------------------------------------------------------



Credo Mortgaged Property or Credo Mortgaged Properties. Individually and
collectively, the Real Estate of the Credo Entities (including the Credo Reserve
Properties) that are subject to a Security Deed from time to time.
Credo Patents. Those patents described in the Patent Security Agreement.
Credo Reserve Properties. The Oil and Gas Properties evaluated in the Initial
Engineering Report and in each Engineering Report furnished to Agent pursuant to
§7.4(k).
Credo Reserves Component. As of any date of determination, an amount equal to
the following percentages of the Advance Rate Reserves Value as of such date:
Date of Determination
Percentage
From the Credo Acquisition Effective Date to the First Adjustment Date
0%
The First Adjustment Date to 3/31/15
20%
4/1/15 to 3/31/16
40%
4/1/16 to 3/31/17
60%
4/1/17 and thereafter
80%



Credo Subsidiaries. SECO Energy Corporation, a Nevada corporation, and United
Oil Corporation, an Oklahoma corporation, both of which are wholly owned by
Credo, and each other Subsidiary of Credo formed or acquired after the Credo
Acquisition Effective Date.
Default. See §12.1.
Default Rate. See §4.12.
Defaulting Lender. Any Lender that has (a)(i) been adjudicated as or determined
by any Governmental Authority having regulatory authority over such Lender or
its assets to be insolvent or has a parent company that has been adjudicated as
or determined by any Governmental Authority having regulatory authority over
such Lender or its assets to be insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, (b) given notice to Agent or Borrower that it will not make, or
that it has disaffirmed or repudiated any obligation to make, any Loan hereunder
(unless such notice is given by or on behalf of all Lenders), or (c) become and
remains a Delinquent Lender under §14.5(c).
Delinquent Lender. See §14.5(c).

11



--------------------------------------------------------------------------------



Deposit Account Bank. Each bank or other financial institution at which any Loan
Party maintains a deposit account, that has entered into a Deposit Account
Control Agreement.
Deposit Account Control Agreement. Each deposit account control agreement, in
form and substance satisfactory to Agent, from time to time executed by a
Deposit Account Bank in favor of Agent for the benefit of Agent and Lenders,
each applicable Loan Party and Agent.
Development. A residential community, commercial development, mixed use
residential and commercial community or industrial development or any other
project or development (excluding, for the avoidance of doubt, Mineral Activity)
developed by Borrower or by any Loan Party or Joint Venture.
Development Expenditures. The amount of any hard and soft costs incurred by any
Loan Party or any of the Joint Ventures (but only to the extent of the Loan
Parties’ pro rata share of such costs of such Joint Ventures) in connection with
the development of the Developments attributable to zoning, permitting, design,
site improvement, amenities, and construction of infrastructure in connection
with the Developments for which such Loan Party shall provide or cause to be
provided to Agent, upon Agent’s request from time to time, invoices, work orders
and other supporting documentation with respect thereto, and which, with respect
to any Development on Real Estate included in the Borrowing Base Assets (other
than Oil and Gas Properties), have otherwise been properly accounted for by such
Loan Party in the Borrowing Base Certificates submitted to Agent, including
infrastructure costs, but excluding therefrom general administrative and
overhead costs, and Acquisition Expenditures.
Direct Competitor. Any Person principally and directly engaged in the business
of real estate entitlement and development or the development or leasing of
mineral or wood fiber resources in the United States of America.
Distribution. With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution (whether in the form of cash or
property) on or in respect of any shares of any class of capital stock,
partnership interest, membership interest or other beneficial interest of such
Person; the purchase, redemption, exchange or other retirement for value of any
shares of any class of capital stock, partnership interest, membership interest
or other beneficial interest of such Person, directly or indirectly through a
Subsidiary of such Person or otherwise; the return of capital (whether in the
form of cash or property) by a Person to its shareholders, partners, members or
other beneficial owners as such; or any other distribution on or in respect of
any shares of any class of capital stock, partnership interest, membership
interest or other beneficial interest of such Person.
Distribution and Separation Agreement. The Separation and Distribution Agreement
dated as of the Spin-off Effective Date, by and among Temple-Inland, Forestar
Group and Guaranty Financial Group Inc., executed and delivered in connection
with the Spin-off Transaction.
Dodd-Frank. See §4.9.
Dollars or $. Dollars in lawful currency of the United States of America.

12



--------------------------------------------------------------------------------



Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date. The date on which any Loan (other than a Swing Line Loan) is made
or is to be made, and the date on which any Loan is converted to a Loan of the
other Type.
EBITDA. With respect to any Person for any fiscal period, the sum of (a) Net
Income of such Person, plus (b) to the extent the following have been deducted
in the calculation of Net Income for such period, (i) interest expense, (ii)
federal, state and local income taxes paid or accrued, (iii) depletion,
depreciation and amortization expense and (iv) all non-recurring non-cash
expenses or charges (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period), minus
(c) all non-recurring non-cash items increasing Net Income of such Person for
such period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
all determined without duplication and in accordance with GAAP. EBITDA for any
fiscal period shall be adjusted to give effect, on a pro forma basis and
consistent with GAAP, to any acquisition made during such period as if such
acquisition was made at the beginning of such period.
Effective Date. May 15, 2014, being the effective date of the Second Amendment
to Original Credit Agreement and this Agreement.
Eligible Assignee: (a) Any Lender or any Affiliate of a Lender; (b) any
commercial bank, savings bank, savings and loan association, investment or
mutual fund, or similar financial institution which (i) has total assets of
$5,000,000,000 or more, (ii) is “well capitalized” within the meaning of such
term under the regulations promulgated under the auspices of the Federal Deposit
Insurance Corporation Improvement Act of 1991, as amended, (iii) in the sole
judgment of Agent, is engaged in the business of lending money and extending
credit, and buying loans or participations in loans under credit facilities
substantially similar to those extended under this Agreement, and (iv) in the
sole judgment of Agent, is operationally and procedurally able to meet the
obligations of a Lender hereunder; (c) any insurance company in the business of
writing insurance which (i) has total assets of $5,000,000,000 or more (ii) is
“best capitalized” within the meaning of such term under the applicable
regulations of the National Association of Insurance Commissioners, and (iii)
meets the requirements set forth in subclauses (iii) and (iv) of clause (b)
above; and (d) any other financial institution having total assets of
$5,000,000,000 (including a mutual fund or other fund under management of any
investment manager having under its management total assets of $5,000,000,000 or
more, and any of its Related Funds) which meets the requirement set forth in
subclauses (iii) and (iv) of clause (b) above; provided that each Eligible
Assignee must (A) be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, or, if a commercial bank, be
organized under the Laws of the United States of America, any State thereof or
the District of Columbia, the Cayman Islands or any country which is a member of
the Organization for Economic Cooperation and Development, or a political
subdivision of such a country, (B) act under the Loan Documents through a
branch, agency or funding office located in the United States of America, (C) be
exempt from withholding of tax on payments hereunder and deliver the documents
related thereto

13



--------------------------------------------------------------------------------



pursuant to the Internal Revenue Code as in effect from time to time, and (D)
not be Borrower, a Guarantor or an Affiliate of Borrower or any Guarantor or a
Direct Competitor of the Loan Parties.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Engineering Report. The Initial Engineering Report and each engineering report
delivered pursuant to §7.4(k).
Entitled Land Under Development. Real Estate (other than Oil and Gas Properties)
owned in fee simple absolute by any Loan Party and described in Schedule 8
hereof as of the Effective Date, together with all other Real Estate acquired
thereafter in fee simple absolute or formerly classified as another type of
Borrowing Base Asset or was Negative Pledge Property that has been designated
for inclusion in the Borrowing Base in accordance with §5.5, in each case for
which all material required zoning, utilities and development permits and
approvals have been obtained and for which such Loan Party has commenced
construction for a Development (all as certified in the Borrowing Base
Certificate most recently delivered by Borrower).
Entitled Land Under Development Value. As of any date of determination, the
aggregate value of all Entitled Land Under Development valued on the basis of an
“as is”, MAI Appraisal covering at least seventy-five percent (75%) of the
remaining Lot portfolio and at least seventy-five percent (75%) of the remaining
commercial acreage (both as selected by Agent), with all other Entitled Land
Under Development to be valued and included in the Borrowing Base at its book
value. The initial Entitled Land Under Development Value shall be determined
based upon an “as is”, MAI Appraisal most recently delivered under the Original
Credit Agreement. All Development Expenditures incurred by the Loan Parties with
respect to the development of the Entitled Land Under Development subsequent to
the most recent Appraisal shall be added to the Entitled Land Under Development
Value, and such amount shall also be reduced by the value of any parcels or Lots
sold since the prior Appraisal date, in each case without duplicating any
post-closing adjustments resulting from any updated Appraisals. Entitled Land
Under Development Value shall also be increased or decreased, as the case may
be, as and to the extent provided in the definition of Non-Appraised Entitled
Land Value, without duplication.
Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
reasonably acceptable to Agent.
Environmental Laws. See §6.18(a).
Environmental Reports. See §6.18
EPA. See §6.18(b).
Equity Interests. With respect to any Person, all shares of capital stock,
partnership interests, membership interests in a limited liability company or
other ownership in participation or equivalent interests (however designated,
whether voting or non-voting) of such Person’s equity capital

14



--------------------------------------------------------------------------------



(including any warrants, options or conversion or other purchase rights with
respect to the foregoing) whether outstanding on the Closing Date or issued
thereafter.
Equity Offering. The issuance and sale by Forestar Group subsequent to the date
of this Agreement of any equity securities of Forestar Group to investors (other
than the Warrant Transactions and Convertible Bond Indebtedness).
Equity Plan. The Forestar Real Estate Group Inc. 2007 Stock Incentive Plan dated
November 28, 2007, and any other similar plan for granting of equity interests
to employees, directors and eligible consultants or contractors as adopted from
time to time by the Forestar Group Board of Directors.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and any rules and regulations promulgated pursuant
thereto.
ERISA Affiliate. Any Person which is treated as a single employer with Borrower
under §414 (b) or (c) of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 (c) of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
Event of Default. See §12.1.
Excluded Subsidiary. The Subsidiaries listed on Schedule 11, each SPE Subsidiary
and JV Holdco existing on the Effective Date, together with any and all direct
or indirect, wholly owned Subsidiaries created or acquired by any Loan Party
subsequent to the Effective Date, which additional Subsidiary (i) has assets
with a book value less than five percent (5%) of the consolidated book value of
Borrower and its Subsidiaries, determined as of the last day of each fiscal
quarter of Borrower, or (ii) which is an SPE Subsidiary or a JV Holdco;
provided, however, that the Excluded Subsidiaries other than SPE Subsidiaries or
JV Holdcos shall not, collectively, have assets whose book value exceeds ten
percent (10%) of the consolidated book value of Borrower and its Subsidiaries.
Notwithstanding the foregoing, in no event shall any Subsidiary which from time
to time guarantees the Parity Lien Obligations (as defined in the Collateral
Trust Agreement) constitute an Excluded Subsidiary hereunder.
Excluded Swap Obligation. With respect to any Guarantor, any Swap Obligation if,
and to the extent that, all or a portion of the Guaranty Agreement of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty Agreement with respect thereto) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
Agreement of such Guarantor or the grant of such Lien becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more

15



--------------------------------------------------------------------------------



than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty Agreement or
Lien is or becomes illegal.
Excluded Taxes. See §4.4(b).
Existing Bond Indebtedness. Bond Indebtedness in existence prior to the
effective date of the First Amendment.
Existing Synovus Letter of Credit. Irrevocable Standby Letter of Credit No.
SYND-69366530-701 in the amount of US$2,220,097, issued by Synovus Bank in favor
of City of Brentwood Planning Department with an expiration date of December 17,
2015.
Extended Letter of Credit. See §2.10(l).
Extension Effective Date. See §3.1(b).
Extension Period. See §3.1(b).
Facility Fee. See §2.4.
FATCA. Sections 1471 through 1474 of the Code and any regulations (whether
final, temporary or proposed) that are issued thereunder or official government
interpretations thereof.
Federal Funds Effective Rate. For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three (3)
Federal funds brokers of recognized standing selected by Agent. Any change in
the Federal Funds Effective Rate shall become effective as of the opening of
business on the day on which such change in the Federal Funds Effective Rate
becomes effective, without notice or demand of any kind.
First Adjustment Date. The last day of the calendar month in which the
Engineering Report as of December 31, 2013 is delivered to Agent pursuant to
§7.4(k), but in no event later than March 31, 2014.
First Amendment. The First Amendment to Second Amended and Restated Revolving
and Term Credit Agreement, dated as of March 14, 2014, by and among the Loan
Parties, Agent and the Lenders under the Original Credit Agreement signatory
thereto.
First Extended Revolving Credit Maturity Date. May 15, 2018.
First Extension Effective Date. See §3.1(b)(i).
First Extension Period. See §3.1(b)(i).

16



--------------------------------------------------------------------------------



Forestar Form 10. The Registration Statement on Form 10, filed by Forestar Group
on August 10, 2007, as amended on September 26, 2007, October 24, 2007, November
13, 2007, November 29, 2007 and December 10, 2007 (File Number 001-33662), with
the SEC, as in effect on December 14, 2007.
Forestar Group. Forestar Group Inc., a Delaware corporation.
Funded Debt. With respect to any Person, all outstanding Indebtedness of such
Person, other than (i) Indebtedness described in clause (f) of the definition of
Indebtedness herein, and (ii) Indebtedness in respect of Trade Letters of
Credit.
GAAP. Generally accepted accounting principles in the United States, applied on
a basis consistent with the principles used in preparing Forestar Group’s
audited consolidated financial statements as of the Balance Sheet Date and for
the fiscal year then ended, as such principles may be revised as a result of
changes in such accounting principles implemented by Forestar Group and its
consolidated Subsidiaries subsequent to such date. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth herein and Borrower or the Required Lenders shall so request, Agent,
Lenders, and Loan Parties shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein.
Governmental Authority. Any international, foreign, federal, state, county or
municipal government, or political subdivision thereof; any governmental,
quasi-governmental or regulatory agency, authority, board, bureau, commission,
department, instrumentality or public body; or any court or administrative
tribunal.
Guaranteed Obligations. See §34.1.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantors. Forestar Group, the wholly owned, direct and indirect Subsidiaries
of Borrower signatory to this Agreement as guarantors, and all other wholly
owned, direct and indirect Subsidiaries of Borrower hereafter created or
acquired (whether by acquisition of Equity Interests, merger or otherwise) by
Borrower or Forestar Group (other than Excluded Subsidiaries) that execute and
deliver a joinder to the Guaranty Agreement pursuant to §7.21.
Guaranty Agreement. The agreements of Guarantors set forth in §34 of this
Agreement and any guaranties of the Obligations (or portions thereof) executed
by a Guarantor in favor of Agent, for the benefit of Lenders, after the Closing
Date, all such guaranties to be in form and substance reasonably satisfactory to
Agent as of the date such guaranties are delivered, and as the same may be
modified or amended hereafter.
Hazardous Substances. See §6.18(b).

17



--------------------------------------------------------------------------------



Hedge Agreement. Any interest rate cap, collar, floor, forward rate or swap
agreement (whether floating rate to fixed rate, fixed rate to floating rate,
from one floating rate to another floating rate, a basis swap or otherwise) or
similar protective agreement regarding the hedging of interest rate risk
exposure now or hereafter entered into by a Loan Party with respect to
Indebtedness of the Borrower or any other Loan Party. Obligations and
liabilities under Hedge Agreements entered into with any Lender or an Affiliate
thereof as permitted in this Agreement shall be part of the Obligations, but
obligations and liabilities under Hedge Agreements with other Persons shall not
be part of the Obligations.
High Value Timberland. The Real Estate owned in fee simple absolute by a Loan
Party and described on Schedule 6 hereof as of the Effective Date, together with
any other Real Estate hereafter acquired in fee simple absolute by any Loan
Party or formerly classified as another type of Borrowing Base Asset or was
Negative Pledge Property that has been designated for inclusion in the Borrowing
Base in accordance with §5.5, in each case for which the applicable Loan Party
shall have commenced the entitlement process by submitting, or beginning to
prepare, one or more applications for the zoning, utilities, access and
subdivision approvals, licenses and permits required in order to commence
construction and installation of the infrastructure improvements for a
Development, but for which all necessary approvals, licenses and permits have
not yet been received, and in the case of such Real Estate owned as of the
Effective Date, on which, or on a portion of which, Timber is located or which
has otherwise been designated as High Value Timberland (all as certified in the
Borrowing Base Certificate most recently delivered by Borrower).
High Value Timberland Amount. As of any determination date, the value of the
High Value Timberland as determined by the most recent evaluations performed by
an MAI appraiser covering at least seventy-five percent (75%) of the total
acreage of the High Value Timberland (as selected by Agent), with the remainder
of the High Value Timberland valued at the average per acre price determined in
the evaluations performed by an MAI appraiser.
Increasing Lender. See §2.9.
Incurred Interest. For Forestar Group and its Subsidiaries on a Consolidated
basis, for any fiscal period, the aggregate amount of all interest paid, accrued
or capitalized during such period, excluding loan fees.
Indebtedness. With respect to any Person means: (a) all indebtedness for money
borrowed and any obligations evidenced by bonds, debentures, notes or similar
debt instruments; (b) all liabilities secured by any mortgage, deed of trust,
deed to secure debt, pledge, security interest, lien, charge or other
encumbrance existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including any obligation to supply funds to
or in any manner to invest directly or indirectly in a Person, to purchase
indebtedness, or to assure the owner of indebtedness against loss through an
agreement to purchase goods, supplies or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner, through
indemnity or otherwise, and the obligation to reimburse the issuer in respect of
any letter of credit; (d) any obligation as a lessee or obligor under a
Capitalized Lease; (e) all reimbursement obligations with respect to letters of
credit or similar instruments issued by a

18



--------------------------------------------------------------------------------



Person; and (f) all indebtedness, obligations or other liabilities under or with
respect to (i) interest rate swap, collar, cap or similar agreements providing
interest rate protection, including, without limitation, any Hedge Agreement,
(ii) any Commodity Hedge Agreement, and (iii) foreign currency exchange
agreements. For avoidance of doubt, Forestar Group’s obligations under the
Warrant Transactions shall not constitute Indebtedness.
Indemnified Taxes. Taxes other than Excluded Taxes.
Indemnity Agreement. The Third Amended, Restated and Consolidated Indemnity
Agreement Regarding Hazardous Materials, made by Forestar Group, Borrower and
certain of the Credo Entities in favor of Agent and Lenders, dated as of the
Effective Date, pursuant to which such Loan Parties agree to indemnify Agent and
Lenders with respect to Hazardous Substances and Environmental Laws, such
Indemnity Agreement to be in form and substance satisfactory to Agent, as the
same may be further amended, restated, consolidated, supplemented or otherwise
modified from time to time.
Initial Engineering Report. See §5.8.
Initial Revolving Credit Maturity Date. May 15, 2017.
Interest Coverage Ratio. For any Test Period, the ratio of (i) EBITDA of
Forestar Group and its Subsidiaries for such period, calculated on a
Consolidated basis in accordance with GAAP, plus (to the extent deducted in the
calculation of Net Income) all non-cash compensation expenses to officers,
directors and employees of such Persons, to (ii) Incurred Interest for such
period.
Interest Payment Date. With respect to each Loan, the first day of each calendar
month during the term of such Loan.
Interest Period. With respect to each LIBOR Rate Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending one (1), two (2),
three (3) or six (6), or, if available to all Lenders, nine (9) or twelve (12)
months thereafter and (b) thereafter, each period commencing on the day
following the last day of the immediately preceding Interest Period applicable
to such LIBOR Rate Loan and ending on the last day of one of the periods set
forth above, as selected by Borrower in a Loan Request or Conversion Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(i)    the first day of each Interest Period must be a Business Day.
(ii)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day, unless such Business Day falls in the next
calendar month, in which case the Interest Period shall end on the next
preceding Business Day;
(iii)    if Borrower shall fail to give notice as provided in §4.1, Borrower
shall be deemed to have requested a conversion of the affected LIBOR Rate Loan
to a Base Rate Loan on the last day of the then current Interest Period with
respect thereto; and

19



--------------------------------------------------------------------------------



(iv)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Maturity Date.
Interim Quarterly Estimate. See §5.8(a).
Investments. With respect to any Person, all shares of capital stock,
partnership interests, limited liability company interests or other ownership
interests, evidences of Indebtedness and other securities issued by any other
Person, all loans, advances, or extensions of credit to, or contributions to the
capital of, any other Person, all purchases of the securities or business or
integral part of the business of any other Person and commitments to make such
purchases and all interests in real property; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, or (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms. In
determining the aggregate amount of Investments outstanding at any particular
time: (a) the amount of any investment represented as a guaranty shall be taken
at not less than the principal amount of the obligations guaranteed and still
outstanding; (b) there shall be included as an Investment all interest accrued
with respect to Indebtedness constituting an Investment unless and until such
interest is paid; (c) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (d)
there shall not be deducted or increased in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (b) may be deducted when paid; and (e) there shall not be deducted from,
or added to, the aggregate amount of Investments any decrease or increase,
respectively, in the value thereof.
Joinder Agreement (Guarantor). An agreement in the form attached hereto and made
a part hereof as Exhibit H, whereby a Person shall become an additional joint
and several Guarantor pursuant to §7.21.
Joint Venture. Any Person (including any Person that would constitute a
Subsidiary but for the proviso in the definition of Subsidiary) in which any of
the Loan Parties is directly the owner of any Equity Interest, provided that
such Equity Interest (taken together with all Equity Interests, if any, owned by
any other Loan Parties in such Person) constitute less than all of the issued
and outstanding Equity Interests of such Person.
JV Holdco. A Subsidiary of Borrower substantially all of the assets of which are
Equity Interests in one or more Joint Ventures.
KeyBank. KeyBank National Association, a national banking association.
Leases. Leases, licenses and agreements whether written or oral, relating to the
use or occupancy of any Mortgaged Property, Negative Pledge Property or other
Real Estate, including, without limitation, hunting leases, Timber leases and
Mineral Rights Leases.

20



--------------------------------------------------------------------------------



Lenders. KeyBank and the other lending institutions which may become parties to
this Agreement, pursuant to §18 hereof, as is defined in the first paragraph of
this Agreement, to include Revolving Lenders, and as the context requires, Swing
Line Lender.
LC Issuer. Agent, in its capacity as issuer of the Prior Letters of Credit and
any other Letters of Credit hereunder; Synovus Bank, as issuer of the Existing
Synovus Letter of Credit and any other Letter of Credit hereunder; and any other
Lender that may from time to time be designated as an LC Issuer in accordance
with the provisions of §2.10(m).
Letter of Credit. An irrevocable standby letter of credit issued by any LC
Issuer pursuant to §2.10 for the account of any Loan Party in respect of
obligations of any Loan Party incurred pursuant to contracts made or
performances undertaken or to be undertaken in the ordinary course of its such
Loan Party’s business which is payable upon presentation of a sight draft and
other documents described in the Letter of Credit, if any, as originally issued
pursuant to this Agreement or as amended, modified, extended, renewed or
supplemented.
Letter of Credit Fees. The fees due in connection with the Outstanding Letters
of Credit pursuant to §4.3.
Letter of Credit Request. A written request from Borrower to any LC Issuer (a
copy of which is contemporaneously provided to Agent) in the form of Exhibit G
attached hereto, requesting the issuance of a Letter of Credit pursuant to
§2.10(b).
LIBOR Lending Office. Initially, the office of each Lender designated as such in
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate. As applicable to any LIBOR Rate Loan, the rate per annum as
determined on the basis of the offered rates for deposits in Dollars, for a
period of time comparable to the Interest Period for such LIBOR Rate Loan which
appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. London time on the
day that is two (2) LIBOR Business Days preceding the first day of the Interest
Period for such LIBOR Rate Loan; provided, however, if the rate described above
does not appear on such service on any applicable interest determination date,
the LIBOR Rate shall be the rate (rounded upward, if necessary, to the nearest
one hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in Dollars for a period of time comparable to the
Interest Period for such LIBOR Rate Loan which are offered by four (4) major
banks in the London interbank market at approximately 11:00 a.m. London time, on
the day that is two (2) LIBOR Business Days preceding the first day of the
Interest Period for the LIBOR Rate Loan as selected by Agent. The principal
London office of each of the four (4) major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
Dollars to leading European banks for a period of time comparable to the
Interest Period for such LIBOR Rate Loan offered by major banks in New York City
at approximately 11:00 a.m. (eastern time), on the day that is two (2) LIBOR
Business Days preceding the first day of the Interest Period for the LIBOR Rate
Loan. In the event that Agent is unable to obtain any such quotation as

21



--------------------------------------------------------------------------------



provided above, it will be deemed that the LIBOR Rate for a LIBOR Rate Loan
cannot be determined. In such event, the Loan shall bear interest at the Base
Rate. In the event that the Board of Governors of the Federal Reserve System
shall impose a Reserve Percentage with respect to LIBOR deposits of Agent, then
for any period during which such Reserve Percentage shall apply, the LIBOR Rate
shall be equal to the amount determined above divided by an amount equal to one
(1) minus the Reserve Percentage.
LIBOR Rate Loans. Those Loans bearing interest calculated by reference to the
LIBOR Rate.
LIBOR Rate Spread. The per annum rate of four percent (4%).
Liens. See §8.2.
Loan or Loans. Collectively, the aggregate Revolving Loans and Swing Line Loans
to be made by Lenders hereunder, as applicable, which Revolving Loans and Swing
Line Loans may be, at the request of the applicable Lender, evidenced by the
Revolving Loan Notes and the Swing Line Note, as the case may be. Amounts drawn
under a Letter of Credit shall be converted into Revolving Loans as provided in
§2.10.
Loan Documents. Collectively, this Agreement, the Notes, the Security Documents,
and all other documents, instruments or agreements now or hereafter assumed,
executed or delivered by or on behalf of any Loan Party in favor of the Agent or
the Lenders in connection with the Loans, as the same may be amended, modified,
renewed, extended, consolidated, supplemented or restated from time to time.
Loan Parties. Collectively, Borrower and the Guarantors, any of which may be
sometimes referred to individually as a Loan Party.
Loan Request. See §2.6.
Lot or Lots. An individual residential lot located or to be located on Entitled
Land Under Development or Non-Appraised Entitled Land and designated on the
final subdivision plat, map or filing (or in the case of Entitled Land Under
Development or Non-Appraised Entitled Land, an individual lot designated on an
approved tentative tract map, preliminary plat map, preliminary subdivision plat
or similar plat or map) and including any related community or commercial lot(s)
relating to the amenities for that Development.
Majority-Owned Joint Venture. Any Joint Venture in which any of the Loan Parties
is directly the owner of greater than fifty percent (50%) of all the issued and
outstanding Equity Interests in such Joint Venture.
Material Adverse Effect. A materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Loan Parties taken as a whole, (b) the ability of any Loan
Party to perform its obligations under the Loan Documents, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights, benefits or
interests of Lenders, the LC Issuers and Agent in and to this Agreement, any
other Loan Document or the Collateral.

22



--------------------------------------------------------------------------------



Maturity Date. The Revolving Credit Maturity Date.
Mineral Activity. The exploration, extraction, mining, processing, production,
storage, transportation or handling of any coal, oil, gas, related liquid
hydrocarbons or any other mineral or related marketable substance.
Mineral Business. The business of Borrower or any of the other Loan Parties in
respect of Mineral Activity or otherwise consisting of realizing lease and
royalty payments from oil and gas mineral interests.
Mineral Business Enterprise Value. As of any date of determination, an amount
equal to the product of (a)  annualized EBITDA of the Loan Parties from the
Mineral Business exclusive of the Mineral Business conducted by the Credo
Entities for the most recently completed four (4) fiscal quarters, multiplied by
(b) four (4).
Mineral Rights Lease. Any Lease, joint operating agreement, operating agreement,
servitude, joint venture agreement, oil and gas partnership agreement, division
order or other agreement pursuant to which any Loan Party (i) grants one or more
third-parties the right to conduct Mineral Activity on Real Estate owned or
leased by such Loan Party or (ii) has rights, interests, obligations or
privileges with respect to Mineral Activity.
Moody’s. Moody’s Investors Service, Inc.
Mortgaged Property or Mortgaged Properties. Individually and collectively, the
property described on Schedule 3 attached hereto, each by this reference
incorporated herein, which has been conveyed as security for the Obligations
pursuant to the Security Deeds, and any other property which is added as a
Mortgaged Property pursuant to §5.1, §5.5 or §5.8 hereof. For avoidance of
doubt, Mortgaged Properties shall include Oil and Gas Properties subject to a
Security Deed.
Mortgaged Property Documents. See Schedule 2 attached hereto by reference made a
part hereof.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
to which Borrower or any ERISA Affiliate is making, or is required to make,
contributions.
Multifamily Property. Real Estate containing a residential structure with five
or more dwelling units in the same structure.
Negative Pledge Property or Negative Pledge Properties. Individually and
collectively, any and all Real Estate (including, without limitation, Oil and
Gas Properties that constitute Real Estate) owned by any of the Loan Parties
other than (i) the Mortgaged Properties and (ii) Real Estate which is subject to
a Permitted Lien securing Indebtedness (other than the Obligations) permitted by
§8.1.
Net Income. With respect to Forestar Group and its Subsidiaries for any Test
Period, the net income (or deficit) of such Persons, after deduction of all
expenses, taxes and other property charges, determined in accordance with GAAP,
except that contributions or other transfers of Real Estate to one or more Joint
Ventures shall be considered a “sale” with 100% of any resulting “gain on sale”

23



--------------------------------------------------------------------------------



included in Net Income for the fiscal quarter in which such contributions or
transfers occurs notwithstanding any requirement for any computation to be made
in accordance with GAAP so long as the structure of such Joint Venture has been
approved by Agent, such approval not to be unreasonably withheld, conditioned or
delayed.
Non-Annexation Agreement. That certain Amended and Restated Agreement for
Services in Lieu of Annexation dated as of January 28, 2005, among the City of
San Antonio, certain representatives appointed by the Bexar County Commissioners
Court and Borrower, as amended or modified.
Non-Annexation Agreement Estoppel. An estoppel certificate or letter, in form
and substance satisfactory to Agent, from the City of San Antonio, Texas, with
respect to the status of the Non-Annexation Agreement.
Non-Appraised Entitled Land. The Real Estate (other than Oil and Gas Properties)
described on Schedule 9 hereof as of the Effective Date and Real Estate acquired
thereafter from time to time, in each case consisting of Real Estate owned in
fee simple absolute by any Loan Party or a Joint Venture for which all material
required zoning, utilities and development permits and approvals have been
obtained in connection with a proposed Development, but for which an Appraisal
has not been obtained by such Loan Party and provided to Agent. Once an
Appraisal meeting the applicable requirements of this Agreement shall have been
obtained and provided to Agent, such Real Estate (if owned by a Loan Party)
shall thereafter cease to be Non-Appraised Entitled Land and shall instead be
treated under this Agreement and the other Loan Documents as Raw Entitled Land
or Entitled Land Under Development, as the case may be.
Non-Appraised Entitled Land Value. As of any date of determination, the
aggregate value of all Non-Appraised Entitled Land valued at current book value.
Non-Appraised Entitled Land Value shall not be included in the Borrowing Base
except as follows: with respect to any Non-Appraised Entitled Land acquired and
owned by a Loan Party after the Closing Date and for which the Appraisal
required to convert such Non-Appraised Entitled Land into Raw Entitled Land or
Entitled Land Under Development (as the case may be) shall have not been
obtained, the book value of such Non-Appraised Entitled Land shall temporarily
be included in the Borrowing Base as part of Raw Entitled Land Value or Entitled
Land Under Development Value (depending upon whether such Non-Appraised Entitled
Land would qualify as Raw Entitled Land or Entitled Land Under Development if
the requisite Appraisal had been obtained) until such time as Appraisals in
accordance with §5.2(c) are obtained. Upon delivery of such Appraisal to Agent,
such Non-Appraised Entitled Land shall thereafter cease to be Non-Appraised
Entitled Land and shall instead be treated under this Agreement and the other
Loan Documents as Raw Entitled Land or Entitled Land Under Development, as the
case may be.
Non-Consenting Lender. See §18.8.
Non-Recourse Assets. Assets (including Real Estate and Oil and Gas Properties
other than, in each case, Mortgaged Property), all rights related thereto
(including contract rights), the improvements and Leases thereon and the rents
and profits thereof and all proceeds of any of the foregoing which are of the
type customarily transferred or in respect of which security interests or

24



--------------------------------------------------------------------------------



mortgages are customarily granted in connection with the non-recourse financing
of such assets and which, to the extent permitted under this Agreement, are
sold, transferred, pledged or otherwise conveyed by Borrower or a Subsidiary to
an SPE Subsidiary or directly to the provider(s) of such financing (or an agent
on its or their behalf) in connection with the incurrence of Non-Recourse
Indebtedness permitted under §8.1.
Non-Recourse Indebtedness. Indebtedness of a Person which is secured by
Non-Recourse Assets and is not a general obligation of any Loan Party or any of
their respective wholly owned Subsidiaries other than the applicable SPE
Subsidiary (except for any portion thereof constituting Permitted Recourse
Undertakings or Indebtedness otherwise permitted under §8.1(xiii) or except to
the extent the obligations of any Loan Party or any such Subsidiary thereunder
are limited to the Non-Recourse Assets pledged to secure such Indebtedness), the
holder of such Indebtedness having recourse solely to the Non-Recourse Assets
securing such Indebtedness or other assets of Persons that are not Loan Parties
or wholly owned Subsidiaries of any Loan Party other than the applicable SPE
Subsidiary (except in connection with Permitted Recourse Undertakings and
Indebtedness otherwise permitted under §8.1(xiii)).
Notes. See §2.2.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of Borrower and
Guarantors to any of Lenders, LC Issuers and Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans or the Notes, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise (including,
without limitation, advances made by Agent to protect or preserve the Collateral
or the security interests therein), and including interest and fees that accrue
after the commencement by or against any Loan Party of any proceeding under the
United States Bankruptcy Code or other similar federal or State law, naming such
Person as the debtor in such proceeding, regardless of whether or not such
interest and fees are allowed claims in such proceeding. This definition shall
also include any Indebtedness, obligations and liabilities of Borrower or any
other Loan Party under Hedge Agreements and Commodity Hedge Agreements permitted
hereunder that are entered into with any Lender or its Affiliates. This
definition shall exclude, with respect to any Guarantor, Excluded Swap
Obligations with respect to such Guarantor.
OFAC Review Process. That certain review process established by Agent to
determine if any potential transferee of any interests or any assignee of any
portion of the Loans or any of their members, officers or partners are a party
with whom Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including those Persons named on OFAC’s Specially
Designated and Blocked Persons list, or (ii) any other statute, executive order
or other governmental action or list (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism).

25



--------------------------------------------------------------------------------



Oil and Gas Properties. All right, title and interest of the Loan Parties in and
to oil and gas leases and any oil and gas interests, royalty and overriding
royalty interests, production payments, net profits interests, oil and gas fee
interests, and other rights therein including any reversionary or carried
interests relating to the foregoing, together with any right, title or interest
created by or arising under the terms of any unitization, communization and
pooling agreements or arrangements, and all property, interests and rights
covered thereby, whether arising by contract, by order, or by operation of law,
which now or hereafter include all or any part of the foregoing, whether or not
constituting Real Estate.
Operating Accounts. See §5.6.
Organizational Document. With respect to any Person other than a natural person,
its articles or certificate of incorporation, formation or organization,
partnership agreement, operating agreement, by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized Equity Interests.
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to issued Letters of Credit, the
aggregate undrawn amounts under issued Letters of Credit as of any date of
determination.
Parity Collateral Trustee. U.S. Bank National Association, in its capacity as
Parity Collateral Trustee under the Collateral Trust Agreement, together with
its successors and assigns in such capacity.
Patent Security Agreement. Any Patent, Trademark and License Security Agreement,
executed on or after Credo Acquisition Effective Date by Credo in favor of Agent
as the same may be amended, restated, supplemented, consolidated or otherwise
modified from time to time, pursuant to which there shall be granted to Agent
for the benefit of Lenders a security interest in the Credo Patents, such
security agreement to be in form and substance satisfactory to Agent.
Patriot Act Customer Identification Process. That certain customer
identification and review process established by Agent pursuant to the
requirements of 31 U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity
of all permitted transferees of interests in Borrower and any assignees of a
portion of the Loan hereunder.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
PDNP Reserves Value. The aggregate value of the Credo Entities’ Proved
Development Non-Producing Reserves (Present Worth at 10%) as set forth in the
most recent Engineering Report furnished to Agent pursuant to §7.4(k).
PDP Reserves Value. The aggregate value of the Credo Entities’ Proved Developed
Producing Reserves (Present Worth at 10%) as set forth in the most recent
Engineering Report furnished to Agent pursuant to §7.4(k), or with respect to
the requirement set forth in §5.8 (i) as it applies to the initial Credo
Mortgaged Properties, as set forth in the Initial Engineering Report, and (ii)
as it applies

26



--------------------------------------------------------------------------------



thereafter to the Credo Mortgaged Properties, in the most recent Engineering
Report furnished pursuant to §7.4(k).
Permitted Bond Indebtedness. The Indebtedness permitted by §8.1(xvi).
Permitted Existing Indebtedness. Indebtedness of the Loan Parties and their
Subsidiaries, or any of them, which is outstanding on the Effective Date and
identified on the written disclosure provided to, and approved by, Agent
pursuant to §6.29.
Permitted Existing Non-Recourse Indebtedness. Non-Recourse Indebtedness of the
Loan Parties which (a) is outstanding on the Effective Date, (b) is identified
on the written disclosure provided to the Agent pursuant to §6.29, and (c)
complies with the requirements of clauses (a) through (c) of §8.1(xii).
Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.
Permitted Recourse Undertakings. Representations, warranties, covenants,
environmental indemnities, and “bad acts” or similarly limited guarantees
entered into by Borrower or any Subsidiary of Borrower in connection with
Non-Recourse Indebtedness which are customary for non-recourse real estate
financings.
Permitted Refinancing Indebtedness. Any Indebtedness of the Loan Parties issued
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace, defease or refund, Permitted Existing Indebtedness, Indebtedness
otherwise permitted by this Agreement or other Permitted Refinancing
Indebtedness of such Person, provided, that:
(a)    the principal amount of such Indebtedness (not including accrued or
capitalized interest and premiums, fees and expenses) does not exceed the then
outstanding principal amount of the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded (except that Permitted Refinancing
Indebtedness shall include Indebtedness of Capitol of Texas Insurance Group Inc.
relating to the Radisson Hotel in Austin, Texas in a principal amount not to
exceed $20,400,000);
(b)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is Non-Recourse Indebtedness, the Permitted Refinancing
Indebtedness with respect thereto must also be Non-Recourse Indebtedness;
(c)    no Default or Event of Default has occurred and is continuing or would
result from the issuance or origination of such Indebtedness; and
(d)    Agent shall have received a certificate from Borrower certifying that
such Indebtedness complies with the requirements of clauses (a) through (c) of
this definition.
Person. Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

27



--------------------------------------------------------------------------------



Plan Assets. Assets of any Employee Benefit Plan subject to Part 4, Subtitle A,
Title I of ERISA.
Pledge and Security Agreement. The Third Amended and Restated Pledge and
Security Agreement dated as of the Effective Date executed by the Loan Parties
for the purpose of pledging and granting a first priority security interest in
and to all Equity Interests now or hereafter owned by them in any other Loan
Party and (if and to the extent no consent is required at all or the necessary
consents have been obtained and otherwise subject to §5.1(v)) in any of their
respective Majority-Owned Joint Ventures and JV Holdcos.
Pledged Deposit Account. Individually and collectively, (a) the main operating
account pledged by Borrower to Agent for the benefit of Lenders as Collateral
for the Obligations, and (b) each operating account (if any) pledged from time
to time by any other Loan Party to Agent for the benefit of Lenders as
Collateral for the Obligations.
Principal Financial Officer. The primary officer or the authorized agent of
Borrower or Forestar Group, as the case may be, responsible for the preparation
and certification of financial statements.
Priority Collateral Trustee. KeyBank National Association, in its capacity as
Priority Collateral Trustee under the Collateral Trust Agreement, together with
its successors and assigns in such capacity.
Prior Letter of Credit. Any letter of credit issued prior to the Effective Date
under the Original Credit Agreement for the account of any of the Loan Parties
and which will remain outstanding after the Effective Date.
Project Approvals. See §6.20(a).
PUD Reserves Value. The aggregate value of the Credo Entities’ Proved
Undeveloped Reserves (Present Worth at 10%) as set forth in the most recent
Engineering Report furnished to Agent pursuant to §7.4(k).
Raw Entitled Land. The Real Estate described on Schedule 7 hereof as of the
Effective Date together with any other Real Estate acquired thereafter or
formerly classified as another type of Borrowing Base Asset or was Negative
Pledge Property that has been designated for inclusion in the Borrowing Base in
accordance with §5.5, in each case consisting of Real Estate owned in fee simple
by a Loan Party (i) that is suitable for Development and (ii) for which all
major discretionary land-use approvals have been obtained (all as certified in
the Borrowing Base Certificate most recently delivered by Borrower).
Raw Entitled Land Value. As of any date of determination, the aggregate value of
all Raw Entitled Land valued on the basis of an “as is”, MAI Appraisal covering
at least seventy-five percent (75%) of the remaining Lot portfolio and at least
seventy-five percent (75%) of the remaining commercial acreage (both as selected
by Agent), with all other Raw Entitled Land to be valued at book value. The
initial Raw Entitled Land Value shall be determined based upon an “as is”, MAI
Appraisal most recently delivered under the Original Credit Agreement. All costs
incurred by

28



--------------------------------------------------------------------------------



Borrower and the applicable Guarantors with respect to the development of the
Raw Entitled Land subsequent to the Appraisal shall be added to the Raw Entitled
Land Value Amount, and such amount shall also be reduced by the value of any
parcels or lots sold since the prior Appraisal date, in each case without
duplicating any post-closing adjustments resulting from any updated Appraisals.
Raw Entitled Land Value shall also be increased or decreased, as the case may
be, as and to the extent provided in the definition of Non-Appraised Entitled
Land Value, without duplication.
RCRA. See §6.18(a).
Real Estate. All real property or interests in real property at any time owned
or leased (as lessee or sublessee) by any Loan Party or their respective
Subsidiaries or Joint Ventures including, without limitation, the Mortgaged
Properties and the Negative Pledge Properties.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.
Register. See §18.2.
Reimbursement Agreement. The applications made and agreements entered into
between any LC Issuer and (i) Borrower and (ii) any other Loan Party relating to
a Letter of Credit on the form then in use by such LC Issuer as its standard
form agreement with respect to similar letters of credit.
Related Fund. With respect to any fund that invests in loans, any other fund
that invests in loans that is managed by the same investment advisor as such
Lender or by an Affiliate of such Lender or such investment advisor.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
Release. See §6.18(c) (iii).
Renewal Date. See §3.1(b).
Request for Swing Line Loan. See §2.6(b).
Required Lenders. As of any date, the Lender or Lenders (not including any
Defaulting Lender which shall not be entitled to vote) whose aggregate
Commitment Percentage exceeds fifty percent (50%). For purposes of this
definition, a Revolving Lender (other than Swing Line Lender) shall be deemed to
hold a Swing Line Loan or participate in a Letter of Credit to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
Requirements. Any applicable federal or state law or governmental regulation, or
any local ordinance, order or regulation, including but not limited to laws,
regulations, or ordinances relating to zoning, building use and occupancy,
subdivision control, fire protection, health, sanitation, safety,

29



--------------------------------------------------------------------------------



handicapped access, historic preservation and protection, tidelands, wetlands,
flood control and Environmental Laws, including without limitation, the
Americans With Disabilities Act or any state laws regarding disability
requirements, or any lease, agreement, covenant or instrument to which any
Mortgaged Property or Negative Pledge Property, or any Loan Party as the owner
of such Real Estate, may be subject.
Reserve Percentage. As of any date, the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D. The LIBOR Rate for each outstanding
LIBOR Rate Loan shall be adjusted automatically as of the effective date of any
change in the Reserve Percentage.
Revenues/Capital Expenditures Ratio. For any Test Period, the ratio of Total
Revenues for such period to Total Capital Expenditures for such period.
Revolving Commitment. With respect to each Revolving Lender, the amount set
forth on Schedule 1.1 hereto as the amount of such Lender’s commitment to make
or maintain Revolving Loans to Borrower, to purchase participations in Swing
Line Loans made by Swing Line Lender pursuant to §2.1(c), or to purchase
participations in Letters of Credit issued by any LC Issuer for the account of
any Loan Party in accordance with §2.10, as the same may be changed from time to
time in accordance with the terms of this Agreement, including without
limitation, §2.9.
Revolving Commitment Percentage. With respect to each Revolving Lender, the
percentage set forth on Schedule 1.1 hereto as such Revolving Lender’s
percentage of the aggregate Revolving Commitments of all Revolving Lenders.
Revolving Credit Maturity Date. (i) the Initial Revolving Credit Maturity Date,
or (ii) if the Initial Revolving Credit Maturity Date is extended pursuant to
§3.1(b)(i), the First Extended Revolving Credit Maturity Date, or (iii) if the
First Extended Revolving Credit Maturity Date is extended pursuant to
§3.1(b)(ii), the Second Extended Revolving Credit Maturity Date, or (iv) such
earlier date on which the Revolving Loans shall become due and payable pursuant
to the terms hereof.
Revolving Lenders. The Lenders having Revolving Commitments, together with their
permitted successors and assigns.
Revolving Loan. Collectively, the amounts advanced from time to time by
Revolving Lenders to Borrower under the Revolving Commitments for Revolving
Loans, not to exceed $300,000,000 at any time Outstanding; subject, however, to
increase in accordance with §2.9.
Revolving Loan Notes. See §2.2.
Rights Agreement. The Rights Agreement dated as of December 11, 2007 between
Forestar Group and ComputerShare Trust Company, N.A., as Rights Agent
thereunder, providing for the issuance to Forestar Group’s stockholders, under
the circumstances described therein, of certain rights to acquire shares of
Series A junior participating preferred stock of Forestar Group, on the terms
and conditions set forth in such agreement.

30



--------------------------------------------------------------------------------



S&P. Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies.
SARA. See §6.18(a).
SEC. United States Securities and Exchange Commission.
Second Amendment. The Second Amendment to Second Amended and Restated Revolving
and Term Loan Agreement dated as of the Effective Date, by and among the Loan
Parties, Agent, and each of the Revolving Lenders party to the Original Credit
Agreement..
Second Extended Revolving Credit Maturity Date. May 15, 2019.
Second Extension Effective Date. See §3.1(b)(ii).
Second Extension Period. See §3.1(b)(ii).
Security Deeds. Collectively, each deed of trust, mortgage and/or deed to secure
debt from or assumed by any Loan Party, whether now existing or hereinafter
entered into, in favor of Agent for the benefit of Lenders (or to trustees named
therein acting on behalf of Agent for the benefit of Lenders), as modified,
amended or restated from time to time, pursuant to which such Loan Party shall
have conveyed or granted a mortgage lien upon or conveyed security title to each
Mortgaged Property as security for the Obligations, each such deed of trust,
mortgage and deed to secure debt to be in form and substance satisfactory to
Agent.
Security Documents. Collectively, the Security Deeds, the Assignment of Leases
and Rents, the Assignment of Mineral Rights Leases, the Assignment of Rights to
Joint Venture Distributions, the Pledge and Security Agreement, the Assignment
of SIDR Reimbursements, the Assignment of Cibolo Resort SIDHT, the Indemnity
Agreement, the Patent Security Agreement, Deposit Account Control Agreements and
any further collateral assignments now or hereafter delivered by a Loan Party to
Agent for the benefit of Lenders, including, without limitation, UCC-1 financing
statements filed or recorded in connection therewith, as each may be further
amended, modified, renewed, consolidated, supplemented or extended, from time to
time.
Senior Secured Notes due 2022. The 8.50% Senior Secured Notes due 2022, issued
by Borrower pursuant to the Senior Secured Notes Indenture, and any additional
senior secured notes thereafter issued under the Senior Secured Notes Indenture
in accordance with the terms of the Senior Secured Notes Indenture and this
Agreement.
Senior Secured Notes Indenture. The Indenture dated as of May 12, 2014, by and
among Borrower, as issuer, the guarantors named therein and U.S. Bank National
Association, as trustee, pursuant to which Borrower has issued the Senior
Secured Notes or any replacement indenture entered into in connection with
Permitted Refinancing Indebtedness.
SIDR Reimbursements. All amounts payable to Borrower under that certain Ad
Valorem Tax and Non Resort Sales and Use Tax Public Improvement Financing
Agreement dated as of January 12, 2006 among Cibolo Canyons Special Improvement
District, Borrower and Bexar County, Texas,

31



--------------------------------------------------------------------------------



as amended by First Amendment to Ad Valorem Tax and Non Resort Sales and Use Tax
Public Improvement Financing Agreement dated effective as of October 30, 2006.
SIDR Reimbursements Value. As of any determination date, the value of the SIDR
Reimbursements as determined by the most recent Appraisal thereof.
SPE Subsidiary. A bankruptcy remote or other special purpose Subsidiary which
engages in no material business other than, issuing or incurring Non-Recourse
Indebtedness (and in the case of Capitol of Texas Insurance Group Inc., issuing
surety bonds and letters of credit in an aggregate amount of up to $10,000,000
outstanding and issued at any time and acting as a Guarantor hereunder) and, in
connection therewith, owning Non-Recourse Assets and pledging or transferring
interests therein, including, without limitation, a Subsidiary formed for the
purpose of constructing, acquiring, owning, developing and/or financing
Non-Recourse Assets as Multifamily Properties. A Subsidiary whose only material
assets are Equity Interests in SPE Subsidiaries shall be considered an SPE
Subsidiary for purposes hereof.
Spin-off Effective Date. The date on which the Spin-off Transaction was
completed, which was December 28, 2007.
Spin-off Tax Sharing Agreement. The Tax Sharing Agreement dated as of the
Spin-off Effective Date, between Temple-Inland and Forestar Group.
Spin-off Transaction. The transfer of certain assets and liabilities of
Temple-Inland and certain of its Affiliates to the Loan Parties as contemplated
by Temple-Inland’s distribution of all of its shares of Forestar Group to
Temple-Inland’s stockholders as contemplated by the Distribution and Separation
Agreement and as described in the Forestar Form 10, the making of the initial
Loans under the Original Credit Agreement, repayment of intercompany
indebtedness and the related transactions contemplated by the parties thereto in
connection with each thereof.
Standby Letters of Credit. All Letters of Credit issued by any LC Issuer for the
account of any Loan Party pursuant to the terms set forth in this Agreement
other than Trade Letters of Credit.
State. A state of the United States of America, or the District of Columbia.
Subsequent Lender. See §2.9
Subsidiary. Any corporation, association, partnership, limited liability
company, trust or other business or legal entity of which the designated parent
shall at any time own, directly or indirectly through a Person or Persons, a
greater than fifty percent (50%) ownership interest; provided that, unless
otherwise expressly provided herein, no Joint Venture shall be considered a
Subsidiary for purposes hereof.
Survey. With respect to each Mortgaged Property (other than Oil and Gas
Properties) and each Negative Pledge Property, an instrument survey of such
Mortgaged Property or such Negative Pledge Property from time to time obtained
by or otherwise in the possession of Borrower or any Guarantor, whether a
“boundary-only” or “as-built” survey.

32



--------------------------------------------------------------------------------



“Swap Counterparty” means, with respect to any swap with a Lender or any
Affiliate of a Lender, any Person that is or becomes a party to such swap.
Swap Obligation. With respect to any Guarantor, any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act between any Lender
or any Affiliate of such Lender, on the one hand, and one or more Swap
Counterparties on the other hand.
Swing Line Commitment. Swing Line Lender’s obligation to make Swing Line Loans
pursuant to §2.1(c) in an amount up to, but not exceeding, $25,000,000, at any
time Outstanding.
Swing Line Lender. KeyBank, together with its respective successors and assigns.
Swing Line Loan. A loan made by Swing Line Lender to Borrower pursuant to
§2.1(c).
Swing Line Note. The promissory note of Borrower payable to the order of Swing
Line Lender in a face principal amount equal to the amount of the Swing Line
Commitment as originally in effect and otherwise duly completed, substantially
in the form of Exhibit “A-3”.
Taxes. See §4.4(b).
TEMCO Investment. See §8.3(u).
Temple-Inland. Temple-Inland Inc., a Delaware corporation.
Temple Inland Agreements shall mean the Distribution, and Separation Agreement
and the Spin-off Tax Sharing Agreement.
Test Period. See §9.1(a).
Timber. Any trees of any age, species, or condition, whether standing, lying,
growing or to be grown, alive or dead and now or hereafter at any time located
on the Timberland.
Timberland. The Real Estate (other than Oil and Gas Properties) owned in fee
simple absolute by any Loan Party and described on Schedule 5 hereof, together
with any other Real Estate (other than High Value Timberland, Raw Entitled Land
or Entitled Land Under Development) hereafter acquired in fee simple absolute by
any Loan Party on which, or on a portion of which, Timber is located.
Timberland Value. Except for High Value Timberland, an amount equal to the per
acre amount for Timberland determined in the most recent valuation update
pursuant to §5.2(b) multiplied by the number of acres to which such valuation
applied.
Title Evidence. With respect to each Credo Mortgaged Property, either (i) an
attorney’s opinion of title (including updates and supplements) in the
possession of Credo or obtained by Borrower; or (ii) title abstracts, title
files and other title information in the possession of Credo or obtained by
Borrower, in either case, constituting evidence satisfactory to Agent of the
status of title

33



--------------------------------------------------------------------------------



(including, without limitation, the absence of Liens other than Permitted Liens)
to such Credo Mortgaged Property.
Title Policy. With respect to each parcel of Mortgaged Property, any policy or
owner’s title insurance issued to Borrower or the applicable Guarantor, from
time to time obtained by or otherwise in the possession of Borrower or any
Guarantor.
Total Capital Expenditures. For the relevant period, the aggregate amount of all
Development Expenditures and Acquisition Expenditures incurred by Borrower (for
Borrower and its consolidated Joint Ventures) and its Subsidiaries (but
excluding those of the Credo Entities), plus (without duplication) such parties’
pro rata share of all such expenditures incurred by unconsolidated Joint
Ventures; provided, however, that discretionary capital expenditures with
respect to any Multifamily Properties shall be excluded.
Total Funded Debt. As of any date of determination, an amount equal to the sum
of (i) one hundred percent (100%) of all Funded Debt of any Loan Party, plus
(ii) any Loan Party’s pro rata share of the Funded Debt of their respective
Joint Ventures, plus (iii) to the extent not covered under clause (ii) (and
without duplication of amounts thereunder) any amount of the Funded Debt of any
Joint Ventures for which any Loan Party is liable.
Total Leverage Ratio. As of any date of determination, the ratio of Total Funded
Debt to Adjusted Asset Value, expressed as a percentage.
Total Proven Reserves Value. As of the date of determination, the sum of (i) PDP
Reserves Value, plus (ii) PDNP Reserves Value, and plus (iii) PUD Reserves
Value.
Total Revenues. For the relevant period, the aggregate amount of all gross
revenues derived from the operations of Forestar Group and its Subsidiaries (but
excluding the revenues of the Credo Entities and from Multifamily Properties),
plus their pro rata share of operating revenues from unconsolidated Joint
Ventures; provided that any “gain on sale” resulting from the contributions or
other transfers of Real Estate to one or more Joint Ventures shall be considered
revenues derived from the operations of Forestar Group and its Subsidiaries for
the fiscal quarter in which such contributions or transfers occur so long as the
structure of such Joint Venture has been approved by Agent, such approval not to
be unreasonably withheld, conditioned or delayed.
Trade Letters of Credit. All trade or documentary Letters of Credit issued by
Agent for the account of any Loan Party pursuant to the terms set forth in this
Agreement, in connection with the purchase by any Loan Party of goods or
services in the ordinary course of business.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Unused Amount. See §2.4.
Voting Interests. Stock, partnership, membership or similar ownership interests
of any class or classes (however designated), the holders of which are at the
time entitled, as such holders, (a) to vote for the election of a majority of
the directors (or persons performing similar functions) of the corporation,
association, partnership, limited liability company, trust or other business
entity

34



--------------------------------------------------------------------------------



involved, or (b) to control, manage, or conduct the business of the corporation,
partnership, limited liability company, association, trust or other business
entity involved.
Warrant Transactions. One or more call options referencing Forestar Group’s
common stock written by Forestar Group substantially contemporaneously with the
purchase by Forestar Group of Convertible Bond Hedge Transactions and having an
initial strike or exercise price (howsoever defined) greater than the strike or
exercise price (howsoever defined) of such Convertible Bond Hedge Transactions.
§1.2    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified, supplemented, extended, renewed, restated or
replaced from time to time in accordance with its terms and the terms of this
Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification to such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.
(g)    The words “approval” and “approved” as the context so determines, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    All references in this Agreement to “Cleveland time” shall refer to
prevailing time in Cleveland, Ohio.
§2.    LOANS AND LETTERS OF CREDIT

35



--------------------------------------------------------------------------------



§2.1    Commitment to Lend.
(l)    Revolving Loans. Subject to the terms and conditions set forth in this
Agreement, each of the Revolving Lenders severally agrees to lend to Borrower,
and Borrower may borrow (and repay and reborrow) from time to time between the
Effective Date and the Revolving Credit Maturity Date upon notice by Borrower to
Agent given in accordance with §2.6, such sums as are requested by Borrower for
the purposes set forth in §2.8 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (a) such Lender’s Revolving Commitment, and (b) such Lender’s
Revolving Commitment Percentage of the Borrowing Base; provided, that, in all
events no Default or Event of Default shall have occurred and be continuing, or
shall result therefrom; and provided, further, that the Outstanding principal
amount of the Revolving Loans and Swing Line Loans (after giving effect to all
amounts requested), plus the Outstanding Letters of Credit, shall not at any
time exceed the aggregate Revolving Commitments of all Revolving Lenders or
cause a violation of the covenant set forth in §9.2(b). The Revolving Loans
shall be made pro rata in accordance with each Revolving Lender’s Revolving
Commitment Percentage. Each request for a Revolving Loan hereunder shall
constitute a representation and warranty by Borrower that all of the conditions
set forth in §11, have been satisfied on the date of such request. No Revolving
Lender shall have any obligation to make Revolving Loans to Borrower in an
aggregate principal amount outstanding which, together with such Lender’s
participation interest in Swing Line Loans and Outstanding Letters of Credit,
exceeds such Lender’s Revolving Commitment. All Revolving Loans heretofore made
(or acquired by assignment) by the Revolving Lenders pursuant to the Original
Credit Agreement, which are Outstanding on the Effective Date shall be continued
under this Agreement and shall be deemed to be Revolving Loans made hereunder.
(m)    [Intentionally Omitted]
(n)    Swing Line Loans. (i) Subject to the terms and conditions hereof, from
time to time from the Effective Date to but excluding the fifth (5th) day prior
to the Revolving Credit Maturity Date, Swing Line Lender agrees to make Swing
Line Loans to Borrower in an aggregate principal amount at any one time
Outstanding up to, but not exceeding Swing Line Commitment; provided, that in
all events no Default or Event of Default shall have occurred and be continuing;
and provided, further, that the sum of (A) the Outstanding principal amount of
the Revolving Loans and the Swing Line Loans (after giving effect to the Swing
Line Loan being requested), plus (B) the Outstanding Letters of Credit shall not
exceed the aggregate Revolving Commitments of the Revolving Lenders or cause a
violation of the covenant set forth in §9.2(b). If at any time the aggregate
principal amount of the Swing Line Loans Outstanding at such time exceeds the
Swing Line Commitment in effect at such time, Borrower shall promptly pay Agent
for the account of Swing Line Lender the amount of such excess. Subject to the
terms and conditions of this Agreement, Borrower may borrow, repay and reborrow
Swing Line Loans hereunder. All Swing Line Loans heretofore made by the Swing
Line Lender pursuant to the Original Credit Agreement which are Outstanding on
the Effective Date shall be continued under this Agreement and shall be deemed
to be Swing Line Loans hereunder.
(ii)    Swing Line Loans shall bear interest at a per annum rate equal to the
rate of interest borne by Base Rate Loans. Interest payable on Swing Line Loans
is solely for the

36



--------------------------------------------------------------------------------



account of Swing Line Lender, subject to the participation rights of each
Revolving Lender that has fully funded its participation interest in such Swing
Line Loans pursuant to §2.1(c)(v). All accrued and unpaid interest on Swing Line
Loans shall be payable by Borrower on the dates and in the manner provided in §3
with respect to interest on Base Rate Loans (except as Swing Line Lender and
Borrower may otherwise agree in writing in connection with any particular Swing
Line Loan).
(iii)    Each Swing Line Loan shall be in the minimum amount of $1,000,000 and
integral multiples of $100,000 or such other minimum amounts agreed to by Swing
Line Lender and Borrower from time to time. Any voluntary prepayment of a Swing
Line Loan must be in integral multiples of $100,000 or the aggregate principal
amount of all outstanding Swing Line Loans (or such other minimum amounts upon
which Swing Line Lender and Borrower may agree in writing) and in connection
with any such prepayment, Borrower must give Swing Line Lender prior written
notice thereof no later than 10:00 a.m. (Cleveland time) on the date of such
prepayment.
(iv)    Borrower agrees to repay each Swing Line Loan within five (5) days after
the date such Swing Line Loan was made; provided, that the proceeds of a Swing
Line Loan may not be used to repay a Swing Line Loan. Notwithstanding the
foregoing, Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Swing Line Loans on the Revolving Credit
Maturity Date (or such earlier date as Swing Line Lender and Borrower may agree
in writing). In lieu of demanding repayment of any outstanding Swing Line Loan
from Borrower, Swing Line Lender may, on behalf of Borrower (which hereby
irrevocably directs Swing Line Lender to act on its behalf for such purpose),
request a borrowing of Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swing Line Loan, provided that the
proposed advance of a Base Rate Loan meets all other requirements for such
Advance in this Loan Agreement. The amount limitations of §2.6(a) shall not
apply to any borrowing of Base Rate Loans made pursuant to this subsection.
Swing Line Lender shall give notice to Agent of any such borrowing of Base Rate
Loans not later than 12:00 noon (Cleveland time) on the proposed date of such
borrowing and Agent shall give prompt notice of such borrowing to the Revolving
Lenders. No later than 2:00 p.m. (Cleveland time) on such date, each Revolving
Lender will make available to Agent at the Agent’s Head Office for the account
of Swing Line Lender, in immediately available funds, the proceeds of the Base
Rate Loan to be made by such Revolving Lender and, to the extent of such Base
Rate Loan, such Revolving Lender’s participation in the Swing Line Loan so
repaid shall be deemed to be funded by such Base Rate Loan. Agent shall pay the
proceeds of such Base Rate Loans to Swing Line Lender, which shall apply such
proceeds to repay such Swing Line Loan.
(v)    At the time each Swing Line Loan is made, each Revolving Lender shall
automatically (and without any further notice or action) be deemed to have
purchased from Swing Line Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage in such Swing Line Loan. If the Revolving Lenders are prohibited from
making Revolving Loans required to be made under this subsection for any reason,
including without limitation, the occurrence of any Default or Event of Default
described in §12.1.(h) or §12.1.(i), upon notice from Agent or Swing Line
Lender, each Revolving Lender severally agrees to pay to Agent for the account
of Swing Line Lender in respect of such participation the amount of such
Lender’s Revolving Commitment Percentage of each outstanding Swing Line Loan. If
such amount is not in fact made available to Agent by any Revolving Lender,
Swing Line Lender shall be entitled to recover such amount on demand from such
Revolving

37



--------------------------------------------------------------------------------



Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Effective Rate. If such Revolving Lender
does not pay such amount forthwith upon demand therefor by Agent or Swing Line
Lender, and until such time as such Revolving Lender makes the required payment,
Swing Line Lender shall be deemed to continue to have outstanding Swing Line
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Revolving
Lenders to purchase a participation therein). Further, such Revolving Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Loans, and any other amounts due such Revolving Lender
hereunder, to Swing Line Lender to fund Swing Line Loans in the amount of the
participation in Swing Line Loans that such Revolving Lender failed to purchase
pursuant to this Section until such amount has been purchased (as a result of
such assignment or otherwise).
(vi)    A Revolving Lender’s obligation to make payments in respect of a
participation in a Swing Line Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Revolving Lender or any other Person may have or claim against Agent, Swing
Line Lender or any other Person whatsoever, (ii) the occurrence or continuation
of a Default or Event of Default (including without limitation, any of the
Defaults or Events of Default described in §12.1.(h) or §12.1.(i)) or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by Agent, any
Lender or any Loan Party or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
§2.2    Notes.
If requested by a Lender, the Revolving Loans of such Lender shall be evidenced
by separate revolving promissory notes of Borrower in favor of the Revolving
Lenders in substantially the form of Exhibit A-1 (“Revolving Loan Notes”), and
the Swing Line Loans of such Lender shall be evidenced by the Swing Line Note in
substantially the form of Exhibit A-3 hereto (“Swing Line Note”), each initially
dated as of the Effective Date and completed with appropriate insertions
(collectively, the Revolving Loan Notes, the Swing Line Note, any substitute or
replacement notes therefor and any new Revolving Loan Notes issued in connection
with the increase of the Revolving Commitment, pursuant to §2.9 of this
Agreement, the “Notes”). A Revolving Loan Note shall be payable to each
Revolving Lender in the principal face amount equal to such Lender’s Revolving
Commitment, or, if less, the outstanding amount of all Revolving Loans made by
such Lender, plus interest accrued thereon, as set forth below. The Swing Line
Note shall be payable to the Swing Line Lender in the principal face amount
equal to the Swing Line Commitment, or, if less, the Outstanding amount of all
Swing Line Loans made by Swing Line Lender, plus interest accrued thereon, as
set forth in §2.1(c)(ii). Each such Note shall be issued by Borrower to the
applicable Lender and shall be duly executed and delivered by an authorized
officer of Borrower. Borrower irrevocably authorizes Agent to make or cause to
be made, at or about the time of the Drawdown Date of any Loan or the time of
receipt of any payment of principal thereof, an appropriate notation on Agent’s
Record reflecting the making of such Loan or the receipt of such payment. The
Outstanding amount of the Loans set forth on Agent’s Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to each Lender, but
the failure to record, or any error in

38



--------------------------------------------------------------------------------



so recording, any such amount on Agent’s Record shall not limit or otherwise
affect the obligations of Borrower, hereunder or under any Note to make payments
of principal of or interest on any Note when due.
§2.3    Interest on Loans.
(a)    Each LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto or the date on which such LIBOR Rate Loan is converted to a Base
Rate Loan at a rate per annum equal to the sum of (A) the LIBOR Rate, plus (B)
the LIBOR Rate Spread.
(b)    Each Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at a rate per annum equal to the sum of
(A) the Base Rate, plus (B) the Base Rate Spread.
(c)    Borrower promises to pay interest on the Loans in arrears on each
Interest Payment Date with respect thereto.
(d)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.
§2.4    Unused Facility Fee.
Commencing on the Closing Date and ending on the Revolving Credit Maturity Date,
Borrower agrees to pay to Agent for the account of the Revolving Lenders in
accordance with their respective Revolving Commitment Percentages an unused
facility fee (the “Facility Fee”) calculated (a) for the period prior to, but
not including, the Effective Date, at the following rates:
Unused Amount
Rate
Less than 50% of aggregate Revolving Commitments
0.25
%
50% or more of aggregate Revolving Commitments
0.35
%



and (b) for the period from and after the Effective Date, at the rate of
thirty-five one hundredths of one percent (0.35%) per annum, in each case on the
average daily amount by which the aggregate Revolving Commitments from time to
time exceed the sum of the Outstanding Revolving Loans, the Outstanding Swing
Line Loans and the Outstanding Letters of Credit during each fiscal quarter or
portion thereof (such excess, the “Unused Amount”). The Facility Fee shall be
payable quarterly in arrears on the first day of each fiscal quarter of Borrower
for the immediately preceding fiscal quarter, with a final payment due and
payable on the Revolving Credit Maturity Date; provided, however, that the
accrued and unpaid Facility Fee for the period to but not including the
Effective Date shall be due and payable in arrears on the Effective Date, for
the account of the Revolving Lenders party to the Original Credit Agreement as
of the date immediately prior to the Effective Date, and the accrued and unpaid
Facility Fee for the period from and including the Effective Date to but
excluding July 1, 2014, shall be payable to the Revolving Lenders party hereto
on July 1,

39



--------------------------------------------------------------------------------



2014. Any payment due under this Section shall be prorated for any partial
fiscal quarter. The Facility Fee shall be fully earned when due and
non-refundable when paid. Notwithstanding the foregoing, no Facility Fee shall
accrue on the Revolving Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (B) any Facility Fee accrued with respect to
the Revolving Commitment of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender.
§2.5    Reduction and Termination of Revolving Commitment.
Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to Agent to reduce by $1,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Revolving Commitments be reduced in such manner to an amount less than
$75,000,000 unless all Obligations are being repaid or prepaid and this
Agreement is terminated) or to terminate entirely the unborrowed portion of the
Revolving Commitments, whereupon the Revolving Commitments of Revolving Lenders
shall be reduced pro rata in accordance with their respective Revolving
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Loans, Outstanding Swing Line Loans and Outstanding
Letters of Credit would exceed the Revolving Commitments of all Revolving
Lenders as so terminated or reduced. Promptly after receiving any notice from
Borrower delivered pursuant to this §2.5, Agent will notify Lenders of the
substance thereof. Upon the effective date of any such reduction or termination,
Borrower shall pay to Agent for the respective accounts of Lenders the full
amount of any facility fee under §2.4 then accrued on the amount of the
reduction. No reduction or termination of the Commitment may be reinstated.
§2.6    Requests for Loans.
(a)Borrower shall give to Agent written notice in the form of Exhibit D-1 hereto
(or telephonic notice confirmed in writing in the form of Exhibit D-1 hereto) of
each Loan (other than a Swing Line Loan) requested hereunder (a “Loan Request”)
by 12:00 noon (Cleveland time) on the Business Day prior to the proposed
Drawdown Date with respect to Base Rate Loans and three (3) Business Days prior
to the proposed Drawdown Date with respect to LIBOR Rate Loans. Each such notice
shall specify with respect to the requested Loan the proposed principal amount
of such Loan, the Type of Loan, the initial Interest Period (if applicable) for
such Loan and the Drawdown Date. Each such notice shall also contain a statement
that the conditions to borrowing set forth in §11 hereof have been satisfied.
Promptly upon receipt of any such notice, Agent shall notify each of Lenders
thereof. Each such Loan Request shall be irrevocable and binding on Borrower and
shall obligate Borrower to accept the Loan requested from Lenders on the
proposed Drawdown Date. Subject to §2.1(c)(iv), each Loan Request shall be (a)
for a Base Rate Loan in a minimum aggregate amount of $1,000,000 or an integral
multiple of $100,000 in excess thereof; or (b) for a LIBOR Rate Loan in a
minimum aggregate amount of $2,000,000 or an integral multiple of $100,000 in
excess thereof; provided, however, that there shall be no more than eight (8)
LIBOR Rate Loans outstanding at any one time.

40



--------------------------------------------------------------------------------



(b)Borrower shall give to Agent and Swing Line Lender written notice in the form
of Exhibit D-2 hereto (or telephonic notice confirmed in writing in the form of
Exhibit D-2 hereto) of each Swing Line Loan requested hereunder (a “Request for
Swing Line Loan”) by 1:00 p.m. (Cleveland time) on the Business Day of the
proposed borrowing of a Swing Line Loan. On the date of the requested Swing Line
Loan and subject to satisfaction of the applicable conditions set forth in §11
for all borrowings, Swing Line Lender will make the proceeds of such Swing Line
Loan available to Borrower in Dollars, in immediately available funds, at the
account specified by Borrower in its Request for Swing Line Loan not later than
3:00 p.m. (Cleveland time) on such date. Each such Request for Swing Line Loan
shall also contain a statement that the conditions to borrowing set forth in §11
hereof have been satisfied.
§2.7    Funds for Loans.
(a)    Not later than 2:00 p.m. (Cleveland time) on the proposed Drawdown Date
of any Loans other than Swing Line Loans, each of Lenders will make available to
Agent, at Agent’s Office, in immediately available funds, the amount of such
Lender’s Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1. Upon receipt from each Lender of such amount, and
upon receipt of the documents required by §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, Agent will make
available to Borrower the aggregate amount of such Loans made available to Agent
by the Lenders by crediting such amount to the account of Borrower maintained at
Agent’s Head Office. The failure or refusal of any Lender to make available to
Agent at the aforesaid time and place on any Drawdown Date the amount of its
Commitment Percentage of the requested Loans shall not relieve any other Lender
from its several obligation hereunder to make available to Agent the amount of
such other Lender’s Commitment Percentage of any requested Loans, including any
additional Loans that may be requested subject to the terms and conditions
hereof to provide funds to replace those not advanced by the Lender so failing
or refusing. In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position as against
the Lender or Lenders so failing or refusing to make available to Borrower the
amount of its or their Commitment Percentage for such Loans as provided in
§12.4.
(b)    Unless Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and Agent may, if it chooses, in reliance upon
such assumption make such Loan available to Borrower, and such Lender shall be
liable to Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon Agent’s demand therefor, Agent will promptly notify
Borrower, and Borrower shall promptly pay such corresponding amount to Agent.
Agent shall also be entitled to recover from the Lender or Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by Agent to Borrower to the
date such corresponding amount is recovered by Agent at a per annum rate equal
to (i) from Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

41



--------------------------------------------------------------------------------



§2.8    Use of Proceeds.
Borrower will use the proceeds of the Loans solely (i) to pay closing costs and
expenses in connection with the Second Amendment, this Agreement and the other
Loan Documents executed and delivered in connection therewith; (ii) to fund
Borrower’s working capital and general corporate needs, which include, without
limitation, timberland management, the acquisition and disposition of real
estate assets, the construction and sale of Lots, the acquisition and
development of full service master planned communities and other real estate,
Mineral Activities, the making of other Investments and the making of
Distributions, in each case as and to the extent permitted by this Agreement;
and (iii) for such other purposes as may be approved in writing from time to
time by the Required Lenders.
§2.9    Increase in Commitments.
At any time prior to the Revolving Credit Maturity Date, Borrower may request an
increase, from time to time, but not more than four (4) times in the aggregate,
in the total Revolving Commitments or establish or (if previously established,
increase) any term loan commitments hereunder, by (i) admitting additional
Lenders hereunder (each a “Subsequent Lender”), and/or (ii) increasing the
Revolving Commitment of any Revolving Lender and/or any term loan commitment of
any term lender, as the case may be (each an “Increasing Lender”), subject to
the following conditions:
(a)    each Subsequent Lender shall meet the conditions for an assignee
under §18.1;
(b)    if requested by the applicable Lender, Borrower executes new Revolving
Loan Notes or term loan notes, or both, as applicable, payable to the order of
such Subsequent Lender, or a new or replacement Revolving Loan Note or term loan
notes (or both, as applicable) payable to the order of such Increasing Lender;
(c)    each Subsequent Lender executes and delivers to Agent a signature page to
this Agreement evidencing its agreement to be bound as a Lender hereunder and
each Increasing Lender executes and delivers to Agent an acknowledgement of its
increased or additional Revolving Commitment and/or term loan commitment (as
applicable);
(d)    Borrower and Agent shall have executed modifications of the Security
Documents and other Loan Documents to reflect the increase in the Revolving
Commitments or the term loan commitments (or both, as applicable) and Borrower
shall have paid to Agent any and all documentary stamp tax, non-recurring
intangible tax or other taxes imposed in connection with the recording of such
modifications of the Security Documents or (i) increase in the Revolving Loan
amount or Revolving Commitment (whichever is the basis for computing such tax),
or (ii) establishment of or increase in the term loan amount or term loan
commitment (whichever is the basis for computing such tax), or (iii) both (i)
and (ii), if applicable;
(e)    the allocation of the increased Commitments by Borrower as between the
Revolving Commitments and the term loan commitments shall be subject to Agent’s
consent (not to be unreasonably withheld or delayed);

42



--------------------------------------------------------------------------------



(f)    after giving effect to the admission of any Subsequent Lender, the
increase in the Revolving Commitment or the establishment of or increase in term
loan commitments (or both, as the case may be) of any Increasing Lender, the sum
of all Revolving Commitments and all term loan commitments (if any) and, without
duplication, Outstanding term loans (if any) does not exceed $500,000,000;
(g)    each increase in the Revolving Commitments or establishment of/increase
in the term loan commitments (as applicable) shall be in the amount of at least
$10,000,000, or a greater integral multiple of $5,000,000;
(h)    no Lender, including, but not limited to KeyBank, shall be an Increasing
Lender without the written consent of such Lender;
(i)    all of the representations and warranties of the Loan Parties in the Loan
Documents shall be true and correct in all material respects as of the effective
date of the increase in the total Commitment (or if such representations and
warranties by their terms relate solely to an earlier date, then as of such
earlier date);
(j)    no Default or Event of Default exists or would result therefrom;
(k)    [Intentionally omitted]; and
(l)    each of the Loan Parties shall have executed such other modifications and
documents (including, but not limited to, modifications of this Agreement) and
made such other deliveries as Agent may reasonably require to evidence and
effectuate such new or increased Commitments and shall pay or reimburse Agent
and Agent’s Special Counsel for all reasonable fees (including any fees
specified in the Agreement Regarding Fees), expenses and costs in connection
with the foregoing and Borrower shall also pay such Loan fees and placement
fees, if any, as may be agreed for such increase in the Revolving Commitments or
the term loan commitments (or both, as applicable).
After adding the Revolving Commitment or the term loan commitment (or both, as
applicable) of any Increasing Lender or Subsequent Lender, Agent shall promptly
provide each Lender and Borrower with a new Schedule 1.1 to this Agreement (and
each Lender acknowledges that its Commitment Percentage under Schedule 1.1 and
allocated portion of the Outstanding Revolving Loans, Swing Line Loans and
Letters of Credit on the one hand, or the Outstanding term loans on the other
(or both, as applicable), will change in accordance with its pro rata share of
the increased Revolving Commitments or term loan commitments (or both, as
applicable). Unless and until the total Revolving Commitments and/or term loan
commitments have been increased in accordance with this §2.9, Borrower shall not
be permitted any disbursement beyond the amount of the Commitments in effect
immediately prior to such proposed increase.
§2.10    Letters of Credit.
(a)    Issuance of Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Effective
Date through the day that is thirty (30) days prior to the Revolving Credit
Maturity Date, each LC Issuer shall issue such Letters

43



--------------------------------------------------------------------------------



of Credit as Borrower may request upon the delivery of a Letter of Credit
Request as set forth in §2.10(b), provided that (i) no Default or Event of
Default shall have occurred and be continuing, (ii) upon issuance of such Letter
of Credit, the Outstanding Letters of Credit shall not exceed $100,000,000,
(iii) upon the issuance of such Letter of Credit, the amount of all Outstanding
Letters of Credit, Swing Line Loans and Revolving Loans shall not exceed the
aggregate Revolving Commitments of all Revolving Lenders, (iv) the conditions
set forth in §11 shall have been satisfied, (v) upon the issuance of such Letter
of Credit, the amount of all Outstanding Letters of Credit and Outstanding Loans
shall not result in a violation of the covenant set forth in §9.2(b), (vi) in no
event shall any amount drawn under a Letter of Credit be available for
reinstatement or a subsequent drawing under such Letter of Credit, and (vii) the
term of any Letter of Credit shall not exceed the Revolving Credit Maturity
Date. The foregoing requirements shall not limit the ability of Borrower to
obtain Letters of Credit in face amounts that are not rounded to the nearest
$1,000 or other amount. Each Letter of Credit shall be issued pursuant to a
Reimbursement Agreement; provided that to the extent any of the terms of the
Reimbursement Agreement are contrary to the terms of this Agreement, the terms
of this Agreement shall control. The Existing Synovus Letter of Credit and each
Prior Letter of Credit shall be continued hereunder and shall be deemed to be a
Letter of Credit issued pursuant to this Agreement. Each Revolving Lender
acknowledges and agrees that, if and to the extent Agent agrees to reimburse or
otherwise indemnify the issuer of the Existing Synovus Letter of Credit or any
Prior Letter of Credit for draws thereunder or other obligations of a Loan Party
arising in connection therewith, such Revolving Lender shall be deemed to have
purchased a participation in such reimbursement or indemnification obligation of
such LC Issuer in an amount equal to its Revolving Commitment Percentage of the
amount of each such Prior Letter of Credit (if any). The Outstanding amount
under any Letter of Credit shall reduce on a dollar for dollar basis the amount
available to be drawn under the Revolving Commitments as a Revolving Loan.
(b)    Letter of Credit Requests. Each Letter of Credit Request shall be
submitted by Borrower to the applicable LC Issuer (with a copy to Agent if such
LC Issuer is not Agent) at least five (5) Business Days prior to the date upon
which the requested Letter of Credit is to be issued by such LC Issuer. Each
Letter of Credit Request shall be executed by an authorized officer of Borrower.
Each LC Issuer shall be entitled to conclusively rely on such Person’s authority
to request a Letter of Credit on behalf of Borrower. No LC Issuer shall have the
duty to verify the authenticity of any signature appearing on a Letter of Credit
Request. Each such Letter of Credit Request shall contain (i) a statement as to
whether such Letter of Credit is a Standby Letter of Credit or a Trade Letter of
Credit, and (ii) a certification that the conditions to the issuance of such
Letter of Credit set forth in §11 hereof have been satisfied. Borrower shall
further deliver to the applicable LC Issuer such additional applications and
documents as such LC Issuer reasonably may require, in conformity with the then
standard practices of its letter of credit department, in connection with the
issuance of such Letter of Credit. Following the receipt of a Letter of Credit
Request (or a copy thereof, as applicable), Agent shall promptly notify each of
the Revolving Lenders of the Letter of Credit Request. Borrower assumes all
risks with respect to the use of the Letters of Credit, under §2.10(i).
(c)    LC Issuer Approval. Subject to the conditions set forth in this
Agreement, the applicable LC Issuer, if it reasonably approves of the Letter of
Credit Request, shall issue the Letter of Credit on or before five (5) Business
Days following receipt of the documents required in

44



--------------------------------------------------------------------------------



§2.10(b), or at such later date as Borrower may direct in writing. Each Letter
of Credit shall be in form and substance satisfactory to the applicable LC
Issuer in its sole discretion.
(d)    Lender Participation. Upon the issuance of a Letter of Credit, each
Revolving Lender shall be deemed to have purchased a participation therein from
the applicable LC Issuer in an amount equal to its Revolving Commitment
Percentage of the amount of such Letter of Credit.
(e)    Amounts Drawn Considered Loans. If and to the extent that any amounts are
drawn upon any Letter of Credit, the amounts so drawn shall, unless reimbursed
by Borrower on the date such draw is honored by the applicable LC Issuer, from
the date of payment thereof by such Lender, be considered Revolving Loans for
all purposes hereunder, bearing interest as provided in §2.3. All such Revolving
Loans shall initially be Base Rate Loans. Revolving Lenders shall be required to
make such Revolving Loans regardless of whether all of the conditions to
disbursement set forth in §11 have been satisfied.
(f)    Bankruptcy. If after the issuance of a Letter of Credit by the applicable
LC Issuer, but prior to the funding of any portion thereof by such LC Issuer or
a Lender, one of the events described in §12.1(g), (h) or (i) shall have
occurred, each Lender will immediately transfer to the applicable LC Issuer in
immediately available funds an amount equal to such Lender’s Revolving
Commitment Percentage of the Outstanding Letters of Credit issued by such LC
Issuer, such amount to be held by the applicable LC Issuer as security for the
payment of the Letters of Credit.
(g)    Repayment to Lenders. Whenever at any time after any LC Issuer has
received from any Revolving Lender such Revolving Lender’s payment of funds
under a Letter of Credit and thereafter such LC Issuer receives any payment on
account thereof, then such LC Issuer will distribute to such Revolving Lender
its participating interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by such LC Issuer is required to be
returned, such Revolving Lender will return to such LC Issuer any portion
thereof previously distributed by such LC Issuer to it.
(h)    Funds for Draws. Upon the receipt by an LC Issuer of any draw or other
presentation for payment of a Letter of Credit and the payment of any amount
under a Letter of Credit, the applicable LC Issuer shall notify Agent and Agent
shall, without notice to or the consent of Borrower, direct Revolving Lenders to
fund to such LC Issuer in accordance with §2.7 on or before 2:00 p.m. (Cleveland
time) on the next Business Day their respective Revolving Commitment Percentages
of the amount so paid by such LC Issuer. The proceeds of such funding shall be
paid to such LC Issuer to reimburse such LC Issuer for the payment made by it
under the Letter of Credit. The provisions of §2.7 shall apply to any Revolving
Lender or Lenders failing or refusing to fund its Revolving Commitment
Percentage of any such draw.
(i)    Risks. The Obligations of the Loan Parties to the LC Issuers and
Revolving Lenders under this Agreement in connection with the issuance of a
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement,
notwithstanding any of the following circumstances: (i) any improper use which

45



--------------------------------------------------------------------------------



may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith; (ii)
the existence of any claim, set-off, defense or any right which any Loan Party
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or Revolving Lenders (other than the defense of
payment to Revolving Lenders in accordance with the terms of this Agreement) or
any other person, whether in connection with any Letter of Credit, this
Agreement, any other Loan Document, or any unrelated transaction; (iii) any
statement or any other documents presented to an LC Issuer under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
(iv) any breach of any agreement between any Loan Party and any beneficiary or
transferee of any Letter of Credit; (v) any irregularity in the transaction with
respect to which any Letter of Credit is issued, including any fraud by the
beneficiary or any transferee of such Letter of Credit; and (vi) payment by any
LC Issuer under any Letter of Credit against presentation of a sight draft or a
certificate which does not comply with the terms of such Letter of Credit in any
non-material respect; provided, that Borrower shall not be precluded from
asserting any claim for damages suffered by any Loan Party to the extent caused
by the bad faith, willful misconduct or gross negligence of any LC Issuer in
determining whether a request presented under any Letter of Credit issued by it
complied on its face with the terms of such Letter of Credit.
(j)    Non-Renewal; Cash Collateral. Each LC Issuer may, at its option, during
the existence of a Default or Event of Default, elect not to renew any Letter of
Credit by giving written notice of non-renewal to Borrower at least thirty (30)
days prior to the expiration date of such Letter of Credit. Each LC Issuer may,
in its discretion at any time and from time to time while there exists any Event
of Default, direct Agent to make a Revolving Loan in an amount equal to all or
any portion of the Outstanding Letters of Credit issued by such LC Issuer
hereunder (including fee amounts due), and hold the proceeds thereof in an
interest bearing account as collateral security for such Obligations (and such
account shall be subject to such LC Issuer’s right to setoff against such
amounts under §13 hereof), provided that Agent shall promptly notify Borrower of
such action and the application of the proceeds thereof and further provided
that all interest earned on proceeds so held shall be applied as and when
available to reduce any Obligations outstanding hereunder or, if there are no
Obligations outstanding, such interest shall be paid over to Borrower.
(k)    Subsequent Issuance. The issuance of any supplement, modification,
amendment, renewal or extension to or of any Letter of Credit shall be treated
in all respects the same as the issuance of a new Letter of Credit.
(l)    Extended Letters of Credit; Cash Collateral. Notwithstanding the contrary
provisions of §2.10(a), Letters of Credit may be issued with expiry dates later
than the scheduled Revolving Credit Maturity Date upon the terms and conditions
set forth in this §2.10(l) (any such Letter of Credit, an “Extended Letter of
Credit”). No Extended Letter of Credit shall have an expiry date later than one
(1) year after the scheduled Revolving Credit Maturity Date. From the date that
is five (5) days prior to the scheduled Revolving Credit Maturity Date and at
all times thereafter when any Extended Letters of Credit are Outstanding,
Borrower shall maintain cash collateral in a special purpose interest bearing
collateral account in the name of Borrower, but subject to the sole dominion and
control of Agent, in an amount not less than one hundred five percent (105%) of
the aggregate Extended Letters of Credit then Outstanding.

46



--------------------------------------------------------------------------------



(m)    Designation of LC Issuers. Upon request by Borrower and approval by Agent
(such approval not to be unreasonably withheld or delayed), a Lender may at any
time agree to be designated as an LC Issuer hereunder, which designation shall
be set forth in a written instrument or instruments delivered by Borrower, Agent
and such Lender. Agent shall promptly notify the other Lenders of such
designation. From and after such designation and unless and until such Lender
resigns as an LC Issuer in accordance with the further provisions of this
§2.10(m), such Lender shall have all of the rights and obligations of an LC
Issuer hereunder. An LC Issuer shall continue to be an LC Issuer unless and
until (i) it shall have given Borrower and Agent notice that it has elected to
resign as an LC Issuer and (ii) unless there is, at the time of such notice, at
least one other LC Issuer, another Lender shall have agreed to be a replacement
LC Issuer and shall have been approved in writing by Agent and Borrower. A
resigning LC Issuer shall continue to have the rights and obligations of an LC
Issuer hereunder solely with respect to Letters of Credit theretofore issued by
it, notwithstanding the designation of a replacement LC Issuer hereunder, but
upon its notice of resignation (or, if at the time of such notice, there is not
at least one other LC Issuer, then upon such designation of a replacement LC
Issuer), the resigning LC Issuer shall not thereafter issue any Letter of Credit
(unless it shall again thereafter be designated as an LC Issuer in accordance
with the provisions of this §2.10(m)). The assignment of, or grant of a
participation interest in, all or any part of its Commitment or Loans by a
Lender that is also an LC Issuer shall not constitute an assignment or transfer
of any of its rights or obligations as an LC Issuer.
(n)    LC Issuer Reporting Requirements. Each LC Issuer shall, no later than the
third (3rd) Business Day following the last day of each month, provide to Agent
a schedule of the Letters of Credit issued by it showing the issuance date,
account party, original face amount, amount (if any) paid thereunder, expiration
date and the reference number of each Letter of Credit Outstanding at any time
during such month and the aggregate amount (if any) payable by Borrower or other
account party to such LC Issuer during the month pursuant to §2.10. Copies of
such reports shall be provided to each Lender by Agent within five (5) Business
Days following receipt by Agent. Agent shall, within five (5) Business Days
following receipt from all LC Issuers of the reports provided for in this §2.10
for the months of March, June, September and December, respectively, deliver to
Borrower a quarterly statement of the Letter of Credit Fees then due and
payable.
§3.    REPAYMENT AND PREPAYMENT OF THE LOANS
§3.1    Stated Maturity; Extension Option.
(a)    Maturity Date. Borrower promises to pay on the applicable Maturity Date,
and there shall become absolutely due and payable on such Maturity Date, the
entire Outstanding principal amount of all Loans subject to such Maturity Date
outstanding on such date, together with any and all accrued and unpaid interest
thereon.
(b)    Extension Options.
(i)    At any time after the Effective Date, Borrower shall have the option to
extend the Revolving Credit Maturity Date for a one (1) year period (the “First
Extension Period”), to the First Extended Revolving Credit Maturity Date, by
giving Agent written Notice of such election to extend not more than twenty-four
(24) months prior to the

47



--------------------------------------------------------------------------------



date such extension is to become effective (the “First Extension Effective
Date”), which date of effectiveness shall be not later than the Initial
Revolving Credit Maturity Date, subject to satisfaction of each of the
applicable conditions set forth in subparagraph (iii) of this §3.1(b).
(ii)    At any time after the First Extension Effective Date, Borrower shall
have the option to extend the Revolving Credit Maturity Date for an additional
one (1) year period (the “Second Extension Period”), to the Second Extended
Revolving Credit Maturity Date, by giving Agent written Notice of such election
to extend not more than twenty-four (24) months prior to the date such extension
is to become effective (the “Second Extension Effective Date”), which date of
effectiveness shall be not later than the First Extended Revolving Credit
Maturity Date, subject to satisfaction of each of the applicable conditions set
forth in subparagraph (iii) of this §3.1(b).
(iii)    Neither the First Extension Period nor the Second Extension Period
shall commence unless (i) no Default or Event of Default exists on the date
Notice of the applicable extension is given to Agent (the “Applicable Extension
Notice”) and no Default or Event of Default exists on the First Extension
Effective Date (in the case of the First Extension Period) or the Second
Extension Effective Date (in the case of the Second Extension Period), (ii) each
of the representations and warranties made by Borrower and the other Loan
Parties (or any of them) in this Agreement or the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects as of the date they were made,
as of the date the applicable Extension Notice is given to Agent and as of the
First Extension Effective Date in the case of the First Extension Period or the
Second Extension Effective Date in the case of the Second Extension Period
(except to the extent of changes resulting from transactions permitted by the
Loan Documents, it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date),
(iii) the Loan Parties execute and deliver such amendments or modifications to
the Security Documents as Agent may require in order to evidence such extension
and to maintain the effectiveness and priority of the Security Documents,
together with payment of all mortgage, recording, intangible, documentary stamp
or other similar taxes and charges which Agent determines to be payable as a
result of such extension and the recording of such amendments or modifications,
and affidavits or other information which Agent determines to be necessary in
connection therewith, and (iv) Borrower shall have paid to Agent on the First
Extension Effective Date in the case of the First Extension Period, and on the
Second Extension Effective Date in the case of the Second Extension Period, for
the account of the Revolving Lenders in accordance with their respective
percentage of the aggregate Revolving Commitments of all Revolving Lenders, an
extension fee equal to twenty-five one hundredths of one percent (0.25%) of the
aggregate Revolving Commitments of the Revolving Lenders as of the First
Extension Effective Date in the case of the First Extension Period, and as of
the Second Extension Effective Date in the case of the Second Extension Period.

48



--------------------------------------------------------------------------------



§3.2    Mandatory Prepayments.
(e)    Loans Exceed Commitments or Borrowing Base. If at any time (i) the sum of
the aggregate Outstanding principal amount of the Revolving Loans (including
Swing Line Loans) plus the amount of Outstanding Letters of Credit exceeds the
aggregate Revolving Commitments, or (ii) the aggregate Outstanding principal
balance of the Revolving Loans (including Swing Line Loans), plus the amount of
Outstanding Letters of Credit, exceeds the Borrowing Base, then Borrower shall
pay within five (5) days of written demand from Agent the amount of such excess
to Agent for the respective accounts of Lenders, as applicable, for application
for the Revolving Loans, as provided in §3.4, together with any additional
amounts payable pursuant to §4.8; provided however that until such time as
Borrower has paid such amount to Agent for the respective accounts of the
appropriate Lenders pursuant to the preceding clause, Revolving Lenders shall
have no obligation to make additional funds available to Borrower pursuant to
this Agreement.
(f)    [Intentionally omitted.]
§3.3    Optional Prepayments.
Borrower shall have the right, at its election, to prepay the outstanding amount
of the Loans, as a whole or in part, at any time without penalty or premium,
provided that if any full or partial prepayment of the outstanding amount of any
LIBOR Rate Loans is made on a date that is not the last day of the Interest
Period relating thereto, such payment shall be accompanied by the amount payable
pursuant to §4.8. Borrower shall give Agent, no later than 10:00 a.m., Cleveland
time, at least three (3) Business Days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of payment of
Loans, the principal amount of the Revolving Loans to be prepaid (if any), and
the date on which such prepayment is to be made. Notice of prepayment, once
given, shall be irrevocable, and such amount shall become due and payable on the
specified prepayment date.
§3.4    Partial Prepayments.
Each partial prepayment of the Loans under §3.3 shall be in the minimum amount
of $1,000,000 or an integral multiple of $100,000 in excess thereof (unless the
applicable Loan is being prepaid in full or unless the Loan is being prepaid in
part pursuant to §5.3), and each partial prepayment of the Loans under §3.2 and
§3.3 shall be accompanied by the payment of accrued interest on the principal
prepaid to the date of payment and, after payment of such interest, shall be
applied, in the absence of instruction by Borrower, first to the principal of
Loans that are Base Rate Loans, and then to the Loans that are LIBOR Rate Loans;
provided, however, that no such partial prepayment shall reduce the aggregate
principal amount of the Loans to an amount that is less than $10,000,000.
§3.5    Effect of Prepayments.
Amounts of the Revolving Loans and Swing Line Loans prepaid prior to the
Revolving Credit Maturity Date may be reborrowed as and to the extent provided
in §2. Except as otherwise expressly provided herein, all payments shall be
applied, (a) first to any fees or other charges then due and

49



--------------------------------------------------------------------------------



payable hereunder or under the other Loan Documents (other than amounts payable
under any Hedge Agreements), (b) next to any Default Rate interest accrued and
outstanding, (c) next to any interest accrued and outstanding on Swing Line
Loans, (d) next to any interest accrued and outstanding on Base Rate Loans,
(e) next to any interest accrued, outstanding, and payable on any LIBOR Rate
Loans, (f) next to any Outstanding principal on any Swing Line Loans, (g) next
to any Outstanding principal on any Revolving Loans that are Base Rate Loans,
and (h) next to any Outstanding principal on any Revolving Loans that are LIBOR
Rate Loans.
§4.    CERTAIN GENERAL PROVISIONS
§4.1    Conversion Options; Number of LIBOR Contracts.
(g)    Borrower may elect from time to time to convert any of the outstanding
Loans to a Loan of another Type and such Loan shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan,
Borrower shall give Agent at least three (3) Business Days’ prior written notice
of such election, and such conversion shall only be made on the last day of the
Interest Period with respect to such LIBOR Rate Loan; (ii) with respect to any
such conversion of a Base Rate Loan to a LIBOR Rate Loan, Borrower shall give
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan; the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $2,000,000 or
an integral multiple of $100,000 in excess thereof; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Event of Default has occurred and is
continuing. All or any part of the outstanding Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in an aggregate principal amount of less than $1,000,000 or
a LIBOR Rate Loan in an aggregate principal amount of less than $2,000,000 and
that the aggregate principal amount of each Loan shall be an integral multiple
of $100,000. On the date on which such conversion is being made, each Lender
shall take, to the extent it deems it necessary to do so, such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each Conversion
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by Borrower.
(h)    Any Loan may be continued as such Type upon the expiration of an Interest
Period with respect thereto by compliance by Borrower with the terms of §4.1;
provided that no LIBOR Rate Loan may be continued as such when any Event of
Default has occurred and is continuing, but shall be automatically converted to
a Base Rate Loan on the last day of the Interest Period relating thereto ending
during the continuance of any Default or Event of Default.
(i)    In the event that Borrower does not notify Agent of its election
hereunder with respect to any Loan, such Loan shall be automatically converted
to a Base Rate Loan at the end of the applicable Interest Period.
(j)    There shall be no more than eight (8) LIBOR Rate Loans outstanding at any
one time.

50



--------------------------------------------------------------------------------



§4.2    Certain Fees.
Borrower agrees to pay to KeyBank certain fees for services rendered or to be
rendered in connection with the Loans as provided in the Agreement Regarding
Fees. All such fees shall be fully earned when due and non-refundable when paid.
§4.3    Letter of Credit Fees.
Borrower shall pay to Agent, for the account of the applicable LC Issuer, each
LC Issuer’s customary issuance fee, not to exceed $400.00 per Letter of Credit,
and for the account of the Revolving Lenders a Letter of Credit Fee with respect
to each Letter of Credit issued under this Agreement. The Letter of Credit Fee
with respect to all Letters of Credit shall be equal to four percent (4.0%) per
annum on the average of the amount of the Letters of Credit Outstanding for any
given month. All Letter of Credit Fees shall be paid monthly in arrears on the
first day of each calendar month. Upon receipt of the Letter of Credit Fee,
Agent shall (a) deduct and retain one-eighth of one percent (0.125%) per annum
of the Outstanding Letters of Credit issued by it as a fee due to Agent, (b)
deduct and pay to each other LC Issuer one-eighth of one percent (0.125%) per
annum of the Outstanding Letters of Credit issued by such LC Issuer as a fee due
to such LC Issuer, and (c) shall remit to each Revolving Lender a portion of the
remaining Letter of Credit Fee equal to each such Revolving Lender’s Commitment
Percentage of the remaining Letter of Credit Fee.
§4.4    Funds for Payments.
(a)    All payments of principal, interest, facility fees, Letter of Credit
Fees, Agent’s fees, closing fees and any other amounts due hereunder or under
any of the other Loan Documents shall be made to Agent, for the respective
accounts of Lenders, LC Issuers and Agent, as the case may be, at Agent’s
Office, no later than 1:00 p.m. (Cleveland time) on the day when due, in each
case in lawful money of the United States in immediately available funds.
(b)    Unless otherwise required by law, any and all payments by Borrower to or
for the account of any Lender or any LC Issuer hereunder or under any other Loan
Document shall be made without setoff or counterclaim and free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, charges and withholdings (collectively, “Taxes”) and all
liabilities with respect thereto, excluding: (i) Taxes imposed on or measured by
the net income (including branch profits or similar Taxes) of, and gross
receipts, franchise or similar taxes imposed on, any Lender, any LC Issuer or
Agent by the jurisdiction (or subdivision thereof) under the laws of which such
Lender, such LC Issuer or Agent is organized or in which its principal executive
office is located or in which its applicable lending office is located or in
which it is otherwise doing business, (ii) in the case of each Lender, each LC
Issuer or Agent, any United States withholding tax imposed on such payments, but
other than in the case of an assignee pursuant to the election by Borrower under
§4.9, only to the extent that such Lender or Agent is subject to United States
withholding tax at the time such Lender, such LC Issuer or Agent first becomes a
party to this Agreement or changes its applicable lending office, (iii) any
backup withholding tax imposed by the United States of America (or any state or
locality thereof) on a Lender, a LC Issuer or Agent, (iv) any Taxes imposed as
the result of the failure of a recipient of such payment to comply with §4.4(c)
or §18.11, and (v) any Taxes imposed by FATCA (all such excluded Taxes being
hereinafter

51



--------------------------------------------------------------------------------



referred to as “Excluded Taxes”). If Borrower shall be required by law to deduct
any Indemnified Taxes from or in respect of any sum payable hereunder or under
any other Loan Document to any Lender, any LC Issuer or Agent, (A) the sum
payable shall be increased as necessary so that after making all such required
deductions (including deductions applicable to additional sums payable under
this §4.4(b)) such Lender or such LC Issuer receives an amount equal to the sum
it would have received had no such deductions for Indemnified Taxes been
required, (B) Borrower shall make such deductions, (C) Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (D) Borrower shall furnish to Agent, for
delivery to such Lender or such LC Issuer, the original or a certified copy of a
receipt evidencing payment thereof.
(c)    Each Lender and each LC Issuer organized under the laws of a jurisdiction
outside the United States, if requested in writing by Borrower (but only so long
as such Lender remains lawfully able to do so), shall provide Borrower with such
duly executed form(s) or statement(s) which may, from time to time, be
prescribed by law and, which, pursuant to applicable provisions of (i) an income
tax treaty between the United States and the country of residence of such Lender
or such LC Issuer, (ii) the Code, or (iii) any applicable rules or regulations
in effect under (i) or (ii) above, indicates the withholding status of such
Lender or such LC Issuer; provided that nothing herein (including without
limitation the failure or inability to provide such form or statement) shall
relieve Borrower of its obligations under §4.4(b). In the event that Borrower
shall have delivered the certificates or vouchers described above for any
payments made by Borrower and such Lender receives a refund of any taxes paid by
Borrower pursuant to §4.4(b), such Lender or such LC Issuer will pay to Borrower
the amount of such refund promptly upon receipt thereof; provided that if at any
time thereafter such Lender or such LC Issuer is required to return such refund,
Borrower shall promptly repay to such Lender or such LC Issuer the amount of
such refund.
(d)    Each Lender and each LC Issuer that is organized under the laws of a
jurisdiction other than the United States shall comply with any certification,
documentation, information or other reporting necessary to establish an
exemption from withholding under FATCA and shall provide any other documentation
reasonably requested by Borrower or Agent sufficient for Agent and Borrower to
comply with their obligations under FATCA and to determine that such Lender or
such LC Issuer has complied with such applicable reporting requirements.
(e)    Each Lender, each LC Issuer and Agent that is a United States person
(within the meaning of Section 7701(a)(30) of the Code) shall, upon the request
of Borrower, provide a duly executed IRS Form W‑9 to Borrower certifying that
such Lender or such LC Issuer is exempt from backup withholding.
§4.5    Computations.
All computations of interest on the Loans and of other fees to the extent
applicable shall be based on a 360-day year (or, in the case of interest on Base
Rate Loans, a 365/366-day year) and paid for the actual number of days elapsed.
Except as otherwise provided in the definition of the term “Interest Period”
with respect to LIBOR Rate Loans, whenever a payment hereunder or under any of
the other Loan Documents becomes due on a day that is not a Business Day, the
due date for such payment shall be extended to the next succeeding Business Day,
and interest shall accrue during

52



--------------------------------------------------------------------------------



such extension. The outstanding amount of the Loans as reflected on the records
of Agent from time to time shall be considered prima facie evidence of such
amount.
§4.6    Inability to Determine LIBOR Rate.
In the event that at any time Agent shall determine in the exercise of its good
faith business judgment that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate, Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on Borrower and Lenders) to
Borrower and Lenders. In such event (a) any Loan Request with respect to LIBOR
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans and (b) each LIBOR Rate Loan will automatically become a Base
Rate Loan at the end of the current Interest Period, and the obligations of
Lenders to make LIBOR Rate Loans shall be suspended until Agent determines that
the circumstances giving rise to such suspension no longer exist, whereupon
Agent shall so notify Borrower and Lenders.
§4.7    Illegality.
Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or the interpretation or application thereof
shall make it unlawful, or any central bank or other Governmental Authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to Agent and Borrower and
thereupon (a) the commitment of Lenders to make LIBOR Rate Loans or convert
Loans of another type to LIBOR Rate Loans shall forthwith be suspended and (b)
the LIBOR Rate Loans then outstanding shall be converted automatically to Base
Rate Loans.
§4.8    Additional Interest.
If any LIBOR Rate Loan or any portion thereof is repaid or is converted to a
Base Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, Borrower will pay to Agent upon
demand for the account of Lenders in accordance with their respective Commitment
Percentages, in addition to any amounts of interest otherwise payable hereunder,
any amounts required to compensate Lenders for any losses, costs or expenses
(but not loss of profit) which may reasonably be incurred as a result of such
payment or conversion, including, without limitation, an amount equal to daily
interest for the unexpired portion of such Interest Period on the LIBOR Rate
Loan or portion thereof so repaid or converted at a per annum rate equal to the
excess, if any, of (a) the interest rate calculated on the basis of the LIBOR
Rate applicable to such LIBOR Rate Loan (excluding any spread over such LIBOR
Rate) minus (b) the yield obtainable by Agent upon the purchase of debt
securities customarily issued by the Treasury of the United States of America
which have a maturity date most closely approximating the last day of such
Interest Period (it being understood that the purchase of such securities shall
not be required in order for such amounts to be payable and that a Lender shall
not be obligated or required to have actually obtained funds at the LIBOR Rate
or to have actually reinvested such amount as described above).

53



--------------------------------------------------------------------------------



§4.9    Additional Costs, Etc.
Subject to §4.4, if any present or future applicable law, or any amendment or
modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any competent court or by any governmental or other
regulatory body or official with appropriate jurisdiction charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender, any LC Issuer or Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law) and including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines and directives under
or issued in connection therewith (collectively, “Dodd-Frank”) and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III (collectively, “Basel III”), shall:
(a)    subject any Lender, any LC Issuer or Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit, participation in a Letter of Credit or the Loans (other than Excluded
Taxes), or
(b)    materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender or any LC Issuer of the principal
of or the interest on any Loans or any Letter of Credit or participation therein
or any other amounts payable to any Lender or any LC Issuer under this Agreement
or the other Loan Documents, or
(c)    impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law) against assets held by, or deposits in or for
the account of, or Loans or Letters of Credit by, or commitments of an office of
any Lender or any LC Issuer, or
(d)    impose on any Lender, any LC Issuer or Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, a Letter of Credit or participation therein or
any class of loans or commitments of which any of the Loans or Letters of Credit
or such Lender’s Commitment forms a part, and the result of any of the foregoing
is
(i)    to increase the cost to any Lender or LC Issuer of making, funding,
issuing, renewing, extending or maintaining any of the Loans or Letters of
Credit (or of maintaining its obligation to participate in or to issue any
Letters of Credit) or such Lender’s Commitment, or
(ii)    to reduce the amount of principal, interest or other amount payable to
such Lender, such LC Issuer or Agent hereunder on account of such Lender’s
Commitment or any of the Loans or Letters of Credit, or

54



--------------------------------------------------------------------------------



(iii)    to require such Lender, such LC Issuer or Agent to make any payment or
to forego any interest or other sum payable hereunder, the amount of which
payment or foregone interest or other sum is calculated by reference to the
gross amount of any sum receivable or deemed received by such Lender, such LC
Issuer or Agent from Borrower hereunder;
then, and in each such case, Borrower will, within fifteen (15) days of demand
made by such Lender, such LC Issuer or (as the case may be) Agent at any time
and from time to time and as often as the occasion therefor may arise, pay to
such Lender, such LC Issuer or Agent such additional amounts as such Lender,
such LC Issuer or Agent shall determine in good faith to be sufficient to
compensate such Lender, such LC Issuer or Agent for such additional cost,
reduction, payment or foregone interest or other sum. Each Lender, each LC
Issuer and Agent in determining such amounts may use any reasonable averaging
and attribution methods, generally applied by such Lender, such LC Issuer or
Agent. Notwithstanding the foregoing, Borrower shall have the right, in lieu of
making the payment referred to in this §4.9, to prepay the Loans of the
applicable Lender within fifteen (15) days of such demand and avoid the payment
of the amounts otherwise due under this §4.9 or to cause the applicable Lender
to assign its Loans and Commitments in accordance with §18.8, provided, however,
that Borrower shall be required to pay together with such prepayment of the Loan
all other costs, damages and expenses otherwise due under this Agreement as a
result of such prepayment.
§4.10    Capital Adequacy.
If after the Effective Date any Lender or any LC Issuer determines that (a) the
adoption of or change in any law, rule, regulation, guideline, directive or
request (whether or not having the force of law) regarding liquidity or capital
requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Governmental Authority, central
bank or comparable agency charged with the administration thereof, and for
purposes hereof, Dodd-Frank and Basel III shall each be deemed a change
described herein regardless of the date enacted, adopted or issued, or (b)
compliance by such Lender or such LC Issuer or its parent bank holding company
with any guideline, request or directive of any such entity regarding liquidity
and capital adequacy or any amendment or change in interpretation of any
existing guideline, request or directive (whether or not having the force of
law), has the effect of reducing the return on such Lender’s, such LC Issuer’s
or such holding company’s capital as a consequence of such Lender’s commitment
to make Loans or such LC Issuer’s commitment to issue Letters of Credit
hereunder to a level below that which such Lender, such LC Issuer or holding
company could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s, such LC Issuer’s or such holding company’s
then existing policies with respect to liquidity and capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender or such LC Issuer to be material, then such Lender or such LC Issuer
may notify Borrower thereof. Borrower agrees to pay to such Lender or such LC
Issuer the amount of such reduction in the return on capital as and when such
reduction is determined, upon presentation by such Lender or such LC Issuer of a
statement of the amount setting for such Lender’s or such LC Issuer’s
calculation thereof. In determining such amount, such Lender or such LC Issuer
may use any reasonable averaging and attribution methods. Notwithstanding the
foregoing, Borrower shall have the right, in lieu of making the payment referred
to in this §4.10, to prepay the Loans of the applicable Lender within fifteen
(15) days of such demand and avoid the payment of the amounts otherwise due
under this §4.10 or to cause the applicable Lender to assign its Loans and
Commitments in accordance with §18.8, provided, however, that

55



--------------------------------------------------------------------------------



Borrower shall be required to pay together with such prepayment of the Loan all
other fees, costs, damages and expenses otherwise due under this Agreement as a
result of such prepayment.
§4.11    Indemnity by Borrower.
Borrower agrees to indemnify each Lender and to hold each Lender harmless from
and against any loss, cost or expense that such Lender may sustain or incur as a
consequence of (a) default by Borrower in payment of the principal amount of or
any interest on any LIBOR Rate Loans as and when due and payable, including any
such loss or expense arising from interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain its LIBOR Rate Loans, or
(b) default by Borrower in making a borrowing or conversion after Borrower has
given (or is deemed to have given) a Conversion Request, or (c) default by
Borrower in making the payments or performing their obligations under §§4.8,
4.9, 4.10 or 4.12.
§4.12    Interest on Overdue Amounts; Late Charge.
Following the occurrence and during the continuance of any Event of Default, and
regardless of whether or not Lenders shall have accelerated the maturity of the
Loans, at the election of the Required Lenders, all Loans shall bear interest
payable on demand at a rate per annum equal to two percent (2%) above the rate
that would otherwise be applicable at such time (the “Default Rate”), until such
amount shall be paid in full (after as well as before judgment), or if such rate
shall exceed the maximum rate permitted by law, then at the maximum rate
permitted by law. In addition, Borrower shall pay Agent, for the account of the
applicable Lenders, a late charge equal to five percent (5%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the Loan Documents, which is not paid within ten (10) days of
the date when due. Such late charge is and shall be deemed to be a charge to
compensate Agent and Lenders for administrative services and costs incurred in
connection with the related delinquent payment and shall under no circumstances
constitute or be deemed to be a charge for the use of money.
§4.13    Certificate.
A certificate setting forth any amounts payable pursuant to §4.8, §4.9, §4.10,
§4.11 or §4.12 and a reasonably detailed explanation and calculation of such
amounts which are due, submitted by any Lender, any LC Issuer or Agent to
Borrower, shall be conclusive in the absence of manifest error.
§4.14    Limitation on Interest.
Notwithstanding anything in this Agreement to the contrary, all agreements
between Borrower and Lenders and Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by Lenders exceed the maximum amount permissible under applicable law. If, from
any circumstance whatsoever, interest would otherwise be payable to Lenders in
excess of the maximum lawful amount, the interest payable to Lenders shall be
reduced to the maximum amount permitted under applicable law; and if from any
circumstance Lenders shall ever receive anything of value deemed interest by

56



--------------------------------------------------------------------------------



applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to Borrower. All interest paid or agreed to be paid to Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations (including the period of any renewal or extension thereof) so that
the interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law. This section shall control all agreements between
Borrower and Lenders and Agent.
§5.    COLLATERAL SECURITY; RELEASES
§5.1    Collateral.
The Obligations shall be secured by (i) a perfected first priority lien or
security title and security interest to be held by Agent for the benefit of
Lenders in the Mortgaged Properties and certain personal property of Loan
Parties related to the Mortgaged Properties, pursuant to the terms of the
Security Deeds, (ii) a perfected first priority security interest to be held by
Agent for the benefit of Lenders in the Leases pursuant to the Security Deeds
and the Assignment of Leases and Rents, in the Mineral Rights Leases pursuant to
the Assignment of Mineral Rights Leases, (iii) a perfected first priority
security interest to be held by Agent for the benefit of Lenders in the Credo
Patents pursuant to the Patent Security Agreement, (iv) a perfected first
priority security interest to be held by Agent for the benefit of Lenders in the
Pledged Deposit Account and all monies, instruments and investments from time to
time held therein, (v) a perfected first priority pledge of and security
interest in all issued and outstanding Equity Interests held by any Loan Party
in another Loan Party or in any Majority-Owned Joint Venture (other than CREDO
Exploration Program Ltd. - 1979) pursuant to the Pledge and Security Agreement,
provided that in the event a pledge of or security interest in such Equity
Interests in any Majority-Owned Joint Venture pursuant to the Pledge and
Security Agreement is not permitted under the Organization Documents of the
applicable Majority-Owned Joint Venture or pursuant to any other agreement, then
such security interest shall be limited to an assignment of such Loan Party’s
rights to any distributions made or to be made by such Majority-Owned Joint
Venture in favor of Agent for the benefit of Lenders pursuant to the Assignment
of Rights to Joint Venture Distributions, provided that in the event a pledge of
or security interest in such rights to distributions is not permitted under the
Organizational Documents of the applicable Majority-Owned Joint Venture or
pursuant to any other agreement, neither such Equity Interests nor any rights to
any distributions shall be included as Collateral, (vi) a perfected first
priority security interest to be held by Agent for the benefit of Lenders in the
SIDR Reimbursements pursuant to the Assignment of SIDR Reimbursements, (vii) the
Security Deeds covering Oil & Gas Properties required pursuant to § 5.8(a); and,
and (viii) such additional collateral, if any, as the Loan Parties may agree to
grant and Agent for the benefit of Lenders from time to time may accept as
security for the Obligations; provided, however, it being understood that all
security interests described in this §5.1 shall be subject to Permitted Liens.
The Loan Parties agree that all existing and thereafter acquired Timberland and
High Value Timberland shall be included in the Mortgaged Properties except for
Real Estate distributed as part of the TEMCO Investment and as otherwise agreed
by Agent. Any Real Estate constituting Entitled Land Under Development must be
included in the Mortgaged Properties in order to be included in the Borrowing
Base Assets.

57



--------------------------------------------------------------------------------



§5.2    Appraisals; Evaluations; Adjusted Value.
(a)    Agent on behalf of Lenders shall require evaluations of the High Value
Timberland performed by MAI appraisers, selected and engaged by Agent, which
will be ordered by Agent and reviewed and approved by Agent from time to time,
each of said evaluations to cover a minimum of seventy-five percent (75%), by
acreage, of the High Value Timberland (as selected by Agent) in order to
determine the current High Value Timberland Amount. Such evaluations shall set
forth the specific Appraised Value of the High Value Timberland. On an annual
basis, Borrower shall cause the value of such properties to be re-evaluated.
Borrower agrees to pay to Agent on demand all reasonable out-of-pocket costs of
all such evaluations and re-evaluations. Notwithstanding anything to the
contrary contained in this paragraph, however, so long as no Event of Default
shall have occurred and be continuing and regulatory requirements of any Lender
generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall not require such
evaluations more frequently than annually, Borrower shall not be required to pay
for such evaluations more often than once in any period of twelve (12)
consecutive months.
(b)    Agent on behalf of Lenders shall require annual updates of the evaluation
with respect to the Timberland performed by any third-party consultant selected
and engaged by Agent, which will be ordered by Agent and reviewed and approved
by Agent from time to time in order to determine the current Timberland Value,
and Borrower shall pay to Agent on demand all reasonable out-of-pocket costs of
all such evaluation updates; provided, however, that so long as no Event of
Default shall have occurred and be continuing and regulatory requirements of any
Lender generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall not require such
evaluation updates more frequently than annually, Borrower shall not be required
to pay for such evaluation updates more often than once in any period of twelve
(12) consecutive months.
(c)    Agent on behalf of Lenders shall require “as is” Appraisals of the Raw
Entitled Land and Entitled Land Under Development, in each case performed by MAI
appraisers selected and engaged by Agent, which Appraisals will be ordered by
Agent and reviewed and approved by Agent from time to time, and will cover a
minimum of seventy-five percent (75%) of the remaining Lot portfolio and
seventy-five percent (75%) of the remaining commercial acreage (both as selected
by Agent) in order to determine the current Raw Entitled Land Value and the
Entitled Land Under Development Value, as the case may be. On an annual basis,
such properties shall be reappraised. Borrower agrees to pay to Agent on demand
all reasonable out-of-pocket costs of all such Appraisals and reappraisals.
Notwithstanding anything to the contrary contained in this paragraph, however,
so long as no Event of Default shall have occurred and be continuing and
regulatory requirements of any Lender generally applicable to real estate loans
of the category made under this Agreement as reasonably interpreted by such
Lender shall not require such Appraisals or reappraisals more frequently than
annually, Borrower shall not be required to pay for such Appraisals or
reappraisals more often than once in any period of twelve (12) consecutive
months.
(d)    Agent on behalf of Lenders shall require Appraisals of the Cibolo Resort
SIDHT and the SIDR Reimbursements, which Appraisals will be ordered by Agent
from time to time, but in any event at least annually, and will be reviewed and
approved by Agent; provided,

58



--------------------------------------------------------------------------------



however, that so long as no Event of Default shall have occurred and be
continuing, Borrower shall not be required to pay for such Appraisals or
reappraisals more often than once in any period of twelve (12) consecutive
months.
(e)    In the event that Agent shall advise Borrower in writing, on the basis of
any Appraisal (or update of an existing Appraisal or evaluation), that the
Borrowing Base is insufficient to comply with the requirements of §9.2(b), then
until the Borrowing Base is increased or the Outstanding principal amount of the
Loans is reduced such that the Borrowing Base is in compliance with §9.2(b),
Revolving Lenders and Swing Line Lender shall not be required to make advances
under §2.1, a LC Issuer shall not be required to issue any Letter of Credit
under §2.10, and Borrower shall make the mandatory prepayment (if any) required
under the provisions of §3.2(a).
(f)    Borrower acknowledges that Agent may, upon five (5) Business Days prior
notice to Borrower, make changes or adjustments to the value set forth in any
Appraisal or Engineering Report as may be required by Agent in the exercise of
its good faith business judgment (and, with respect to the Cibolo Resort SIDHT
and the SIDR Reimbursements, Agent may take into account the effect of any
amendments or modifications of the agreements under which such amounts are
payable to Borrower since the date of the most recent applicable Appraisal) and
after consultation with Borrower, and that Agent is not bound by the value set
forth in any Appraisal or Engineering Report performed pursuant to this
Agreement and does not make any representations or warranties with respect to
any such Appraisal or Engineering Report. Borrower further agrees that Lenders
and Agent shall have no liability as a result of or in connection with any such
Appraisal or Engineering Report for statements contained in such Appraisal or
Engineering Report, including without limitation, the accuracy and completeness
of information, estimates, conclusions and opinions contained in such Appraisal
or Engineering Report, or variance of such Appraisal or Engineering Report from
the fair value of such property that is the subject of such Appraisal or
Engineering Report given by the local tax assessor’s office, or Borrower’s idea
of the value of such property.
§5.3    Release of Mortgaged Property.
Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this §5.3), Agent shall release a Mortgaged Property or any
portion thereof, from the lien or security title of the Security Documents
encumbering the same upon the request of Borrower subject to and upon the
following terms and conditions:
(f)    Borrower shall deliver to Agent a written notice of its desire to obtain
such release no later than five (5) Business Days prior to the date on which
such release is to be effected (or such lesser amount of time as agreed to by
Agent), and, if the Mortgaged Property to be released in connection with any
sale or related series of sales contains more than 5,000 acres in the aggregate,
such notice shall be accompanied by a pro forma Compliance Certificate showing
that no Default or Event of Default exists either immediately prior, or after
giving effect, to such release and that immediately after giving effect to such
release, Loan Parties remain in compliance with the financial covenant in § 9.2;

59



--------------------------------------------------------------------------------



(g)    if the Mortgaged Property to be released in connection with any sale or
related series of sales contains more than 10,000 acres in the aggregate or is
valued in excess of $30,000,000 in the aggregate (based on the higher of book
value or the gross sale price for such transaction or related series of
transactions), Borrower shall submit to Agent with such request a Compliance
Certificate prepared using the financial statements of Borrower most recently
provided or required to be provided to Agent under §6.4 or §7.4, adjusted in the
best good faith estimate of Borrower to give effect to the proposed release, and
demonstrating that no Default or Event of Default with respect to the covenants
referred to therein shall exist after giving effect to such release;
(h)    all release documents to be executed by Agent shall be in form and
substance reasonably satisfactory to Agent;
(i)    such release shall be in conjunction with (i) a bona fide, arm’s-length
sale or like-kind exchange of the property to be released to an unaffiliated
third-party, or the transfer of such property to a Joint Venture as a capital
contribution or sale, in either case for reasonably equivalent value or
consideration, otherwise permitted under the terms of this Agreement, (ii) a
donation, grant, dedication or other transfer of property (including, without
limitation, donations, grants or other transfers of Mortgaged Property for use
as schools, parks, utilities, rights-of-way or other public or quasi-public
purposes) for a value or consideration (whether cash or non-cash, or any
combination thereof) determined in good faith by Borrower to be reasonable and
appropriate taking into account the actual or expected benefits to be received,
directly or indirectly, by a Loan Party in respect of such donation, grant,
dedication or other transfer, which determination shall be set forth in an
officer’s certificate of Borrower in substantially the form of Exhibit I
delivered to the Agent prior to or contemporaneously with the release, or
(iii) (A) arrangements entered into with governmental or quasi-governmental
authorities relating to the preservation of wetlands, streams, endangered
species, carbon or similar items in exchange for offsetting credits or other
benefits or (B) the creation of quasi-governmental water, utility or similar
districts providing for the reimbursement of certain development costs. In the
case of (x) any donation, grant, dedication or other transfer of property
pursuant to clause (ii) above in excess of 500 acres, or (y) any release
pursuant to clause (iii) above in excess of 3,000 acres, such donations, grants,
dedications, transfers or releases shall be approved by the Agent, such approval
not to be unreasonably withheld, conditioned or delayed;
(j)    if the Mortgaged Property to be released in connection with any sale or
related series of sales contains more than 10,000 acres in the aggregate or is
valued in excess of $30,000,000 in the aggregate (based on the higher of book
value or the gross sale price for such transaction or related series of
transactions), Borrower shall submit to Agent a Borrowing Base Certificate,
giving pro forma effect to the proposed transaction, demonstrating that
immediately after giving effect to the proposed sale and release, Borrower will
remain in compliance with the Borrowing Base requirements under this Agreement;
(k)    if only a portion of any Mortgaged Property is to be released, and the
portion of the Mortgaged Property to be released in connection with any sale or
related series of sales contains more than 10,000 acres in the aggregate or is
valued in excess of $30,000,000 in the aggregate (based on the higher of book
value or the gross sale price for such transaction or related series of
transactions), Borrower shall have provided Agent with evidence satisfactory to
Agent (in its sole discretion) that the remaining portion of such Mortgaged
Property will comply with all material Requirements, and

60



--------------------------------------------------------------------------------



have all necessary access, utility easements and other easements, rights-of-way
or similar rights so that the applicable Loan Party’s ability to use the
remaining portion of the Mortgaged Property for its intended purpose will not be
materially diminished or impaired; and
(l)    In the case of each release described above, so long as the Collateral
Trust Agreement remains outstanding and in effect (or has been reinstated),
Borrower shall deliver to Agent and Priority Collateral Trustee an Officer’s
Certificate (as defined in the Collateral Trust Agreement) certifying that in
the opinion of the officer of Borrower executing such certificate, the proposed
release complies with the provisions of the Parity Lien Debt (as defined in the
Collateral Trust Agreement), and is permitted by all of the other Secured Debt
Documents (as defined in the Collateral Trust Agreement), which certificate in
all other respects complies with the requirements for Officer’s Certificates
delivered pursuant to the terms of the Collateral Trust Agreement.
§5.4    Additional Mineral Rights Leases.
Within forty-five (45) days after the end of each fiscal quarter of Forestar
Group Borrower will deliver to Agent a supplement to the list delivered to Agent
pursuant to §6.30, setting forth the list of all new Mineral Rights Leases in
effect as of the end of that quarter and any Mineral Rights Leases no longer in
effect as of the end of that quarter, whereupon such list shall automatically be
deemed to have been modified accordingly, without the necessity of any approval
of Lenders or Agent. Without limiting the generality of §7.12 and in connection
with each such supplemental list, Borrower and the other applicable Loan Parties
agree to execute and deliver any and all Assignments of Mineral Rights Leases
and/or supplements or amendments of existing Assignments of Mineral Rights
Leases, covering such newly acquired Mineral Rights Leases, as Agent may
reasonably request from time to time in order to further evidence or perfect
Agent’s security interest in the Loan Parties’ right, title and interest in, to
and under such additional Mineral Rights Leases; provided that no Assignments of
Mineral Rights Leases shall be required in respect of Oil and Gas Properties
subject to Security Deeds pursuant to §5.8.
§5.5    Addition of Negative Pledge Properties to the Borrowing Base Assets.
After the Closing Date, so long as no Default or Event of Default shall have
occurred and be continuing, subject to the satisfaction by Borrower of the
conditions set forth in this §5.5, Borrower shall have the right to request that
a Negative Pledge Property be added to the Borrowing Base Assets. Real Estate
constituting Negative Pledge Property not initially included as a Borrowing Base
Asset shall be added to the Borrowing Base Assets if, as and when the following
conditions precedent shall have been satisfied.
(a)such Real Estate satisfied all of the following conditions, unless otherwise
waived in writing by the Required Lenders:
(i)such Real Estate is owned in fee simple absolute by Borrower or a Guarantor,
subject only to Permitted Liens;
(ii)such Real Estate is not mortgaged to secure any Indebtedness (other than
pursuant to any pre-existing mortgage, deed of trust or deed to secure debt
which will be

61



--------------------------------------------------------------------------------



cancelled and satisfied of record in connection with the acquisition thereof by
the applicable Loan Party); and
(iii)such Real Estate constitutes either (A) Timberland, (B) High Value
Timberland, (C) Raw Entitled Land, or (D) Entitled Land Under Development.
(b)if Borrowing Base Assets are required to be included in the Mortgaged
Properties pursuant to §5.1, such Real Estate shall become Mortgaged Property
and the Mortgaged Property Documents for such Mortgaged Property shall have been
delivered to Agent, granting Agent a first-priority lien on such Mortgaged
Property, subject only to Permitted Liens. Borrower shall have paid to Agent any
mortgage, recording, intangible, documentary stamp or other similar taxes and
charges which Agent reasonably determines to be payable as a result of the
recording of such Mortgaged Properties are located, and deliver to Agent such
affidavits or other information with Agent reasonably determines to be necessary
in connection with such payment in order to insure that the Security Deeds on
such Mortgaged Property located in such state secures Borrower’s obligation with
respect to the Loans.
(c)after giving effect to the inclusion of such Real Estate in the Borrowing
Base Assets, each of the representations and warranties made by or on behalf of
Borrower and the other Loan Parties contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which it was made and shall also be true as of the time of the
addition of such Real Estate as Borrowing Base Assets, with the same effect as
if made at and as of that time (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall only be required to be true and correct in all material respects only as
of such specified date); and
(d)Borrower shall pay or reimburse Agent and Agent’s Special Counsel for all
fees, expenses and costs in connection with the foregoing.
§5.6    Operating Account.
Borrower shall cause its main operating account (the “Operating Account”) to be
subject to a Deposit Account Control Agreement reasonably acceptable to Agent
among Agent, the applicable Loan Party and the subject banking institution. To
the extent required to be in compliance with the provisions of §7.11, the other
Loan Parties shall cause their respective operating accounts to be subject to
Deposit Account Control Agreements reasonably acceptable to Agent among Agent,
the applicable Loan Party and the subject banking institution. Upon the
occurrence and during the continuation of any Event of Default, Agent may direct
the Deposit Account Bank where any or all such Pledged Deposit Accounts are held
to sweep all funds on deposit therein to an account designated by Agent on a
daily basis pursuant to the terms of the applicable Deposit Account Control
Agreement. Borrower hereby grants to Agent a first-in-priority security interest
in and to the Operating Account and all funds now or at any time hereafter held
on deposit therein to secure the payment and performance of the Obligations, and
Agent shall have all rights and remedies available to a secured party under the
Uniform Commercial Code with respect to such funds. Each of the Loan Parties
that from time to time causes any of its operating accounts to become subject to
a Deposit Account

62



--------------------------------------------------------------------------------



Control Agreement as provided above shall be deemed to have granted to Agent a
first-in-priority security interest upon the entering into of such Deposit
Account Control Agreement in and to such operating account and all funds at any
time thereafter held on deposit therein, to secure the payment and performance
of the Obligations, and at such time Agent shall have all rights and remedies
available to a secured party under the Uniform Commercial Code with respect to
such accounts and funds.
§5.7    Advance Account.
On the Closing Date, Agent opened an account at Agent’s Head Office in the name
of Borrower to facilitate the funding of the Loans (the “Advance Account”). The
sole signatory on the Advance Account shall be Borrower. The Advance Account
shall be a non-interest bearing account.
(o)    Deposits of Loans to the Advance Account. The proceeds of all Loans shall
be deposited by Agent to the Advance Account, and all Loans shall accrue
interest from the date of deposit in the Advance Account. Provided no Event of
Default has occurred and is continuing, Borrower shall have access to all funds
contained in the Advance Account. Upon withdrawal of Loan proceeds from the
Advance Account, Borrower shall apply such Loan proceeds as permitted under
§2.8.
(p)    Funds Following an Event of Default. Upon the occurrence of an Event of
Default, Agent may terminate Borrower’s rights to access or direct the
application of funds on deposit in the Advance Account. Thereafter, Agent shall
either hold all or any portion of the funds on deposit as security for the
Obligations or apply all or any portion of such funds in satisfaction of any
part of the Obligations.
(q)    Security Interest. Borrower hereby grants to Agent a perfected,
first-in-priority security interest in and to the Advance Account and all funds
now or at any time hereafter held on deposit in the Advance Account to secure
the payment and performance of the Obligations, subject to Permitted Liens
described in section 8.2(i), and Agent shall have all rights and remedies
available to a secured party under the Uniform Commercial Code with respect to
such funds.
§5.8    Credo Mortgaged Properties; Credo Reserves Component.
(e)    As of the Credo Acquisition Effective Date, the Credo Entities executed
and delivered Security Deeds covering Oil and Gas Properties owned by the Credo
Entities associated with not less than eighty percent (80%) of the PDP Reserves
Value as determined by an Engineering Report dated January 9, 2012, prepared by
Netherland, Sewell & Associates, Inc. and an Engineering Report dated December
15, 2011, prepared by LaRoche Petroleum Consultants, in each case delivered to
Agent, or any roll forward or update to such reports delivered to Agent prior to
the closing of the Credo Acquisition (collectively, the “Initial Engineering
Report”). Such Oil and Gas Properties constitute the initial Credo Mortgaged
Properties, and Borrower provided Title Evidence with respect thereto as of the
Credo Acquisition Effective Date. Agent acknowledged receipt of such Security
Deeds and Title Evidence. With respect to each quarter ending March 31, June 30
and September 30 of each year, commencing with the quarter ending March 31,
2014, Borrower shall deliver to Agent within forty-five (45) days after the end
of each such quarterly period, a written estimate of

63



--------------------------------------------------------------------------------



the “estimated ultimate recovery (EUD)” with respect to Oil and Gas Properties
acquired or established during such quarterly period, containing such detail and
in form and substance reasonably acceptable to Agent (each, an “Interim
Quarterly Estimate”). The Credo Entities shall execute and deliver such
additional Security Deeds, accompanied by Title Evidence with respect to the Oil
and Gas Properties covered thereby, as shall be necessary for the Credo
Mortgaged Properties to constitute Oil and Gas Properties associated with not
less than eighty percent (80%) of the PDP Reserves Value, as production,
reserves and PDP Reserves Value change over time, as determined from the
Engineering Reports (or, in the case of Oil and Gas Properties acquired during
any quarterly period, not less than eighty percent (80%) of the “estimated
ultimate recovery (EUD)” of such Oil and Gas Properties, based on the Interim
Quarterly Estimates); it being understood that any additional Security Deeds and
Title Evidence required in order to comply with the foregoing requirement shall
not be required to be delivered until sixty (60) days (or such other period
acceptable to Agent) after the delivery of the Interim Quarterly Estimate or the
Engineering Report delivered under §7.4(k) that shows such requirement is not
satisfied.
(f)    If Borrower does not comply with the requirement to provide additional
Security Deeds and Title Evidence in accordance with the last sentence of
§5.8(a) within the time period provided herein, such failure shall, in and of
itself, not constitute a Default but the shortfall in the amount required to
cause Borrower to be in compliance with such requirement, as reasonably
determined by Agent, shall be deducted as a reserve from the Borrowing Base.
(g)    That portion of the Borrowing Base attributable to the Credo Reserves
Component shall be redetermined from time to time based on the Engineering
Report delivered pursuant to §7.4(k). The Credo Reserves Component as so
redetermined shall be included in the Credo Borrowing Base Value (and therefore
in the Borrowing Base, in accordance with the definition of such term) until the
effective date of the next redetermination of the Credo Reserves Component in
accordance with this §5.8.
(h)    Borrower may, by written notice, request that the portion of the
Borrowing Base attributable to the Credo Reserves Component be redetermined from
time to time, but not more often than once between two consecutive scheduled
deliveries of Engineering Reports, on the basis of an Engineering Report
updating the most recently delivered Engineering Report. The Credo Reserves
Component as so redetermined shall be included in the Credo Borrowing Base Value
(and therefore in the Borrowing Base) until the effective date of the next
redetermination of the Credo Reserves Component in accordance with this §5.8.
§6.    REPRESENTATIONS AND WARRANTIES
Borrower and each of the other Loan Parties (as applicable) represents and
warrants to Agent, Lenders and LC Issuers as follows:
§6.1    Corporate Authority, Etc.
(g)    Organization; Good Standing. Borrower is a Delaware corporation duly
organized pursuant to its certificate of incorporation filed with the Secretary
of State of Delaware and is validly existing under the laws of the State of
Delaware. Each other Loan Party is a corporation,

64



--------------------------------------------------------------------------------



partnership or limited liability company duly organized, validly existing, and
in good standing under the laws of its state of incorporation or formation. Each
Loan Party (i) has all requisite power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated,
and (ii) is duly authorized to do business in each other jurisdiction where a
failure to be so authorized in such other jurisdiction could reasonably be
expected to have a materially adverse effect on the business, assets or
financial condition of such Person.
(h)    Subsidiaries and Joint Ventures. Except as disclosed to Agent in writing
on or before the Effective Date, as of the Effective Date, Forestar Group does
not have any Subsidiaries or Joint Ventures. Such written disclosure shall set
forth as of the Effective Date, for each Person set forth thereon, a complete
and accurate statement of (a) the percentage ownership of each such Person by
Forestar Group or any other Loan Party (as applicable), (b) the State or other
jurisdiction of incorporation, organization or formation, as appropriate, of
each such Person, and (c) each State in which each such Person is qualified to
do business on the Effective Date.
(i)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Loan Parties, or any of them, are or
are to become a party and the transactions contemplated hereby and thereby (i)
are within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (including any required
stockholder, partner or member approval), (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, except for such
conflicts or breaches that, individually and the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the Organizational Documents of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, such
Person or any of its properties or to which such Person is subject, except for
such conflicts or defaults that, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (v) do not and will
not result in or require the imposition of any Lien or other encumbrance on any
of the properties, assets or rights of such Person except for the Liens and
security title granted by the Loan Documents.
(j)    Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which the Loan Parties, or any of them, are or are to
become a party are valid and legally binding obligations of such Person
enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.
§6.2    Approvals.
The execution, delivery and performance by the Loan Parties, or any of them, of
this Agreement and the other Loan Documents to which they are or are to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing

65



--------------------------------------------------------------------------------



with, any Person or the authorization, consent or approval of, or any license or
permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority, in each case other than those already obtained and the filing of
the Security Documents in the appropriate records office with respect thereto,
or where failure to obtain or make such authorizations, consents, approvals,
licenses, permits or registrations or to give notice that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
§6.3    Title to Properties; Leases.
The Loan Parties and their Subsidiaries own all of their respective assets
reflected on the consolidated balance sheet of Forestar Group (including,
without limitation, the Mortgaged Properties and the Negative Pledge Properties)
most recently delivered to the Agent, subject to no rights of others, including
any mortgages, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances except Permitted Liens. Without limiting the
foregoing, the Loan Parties and their Subsidiaries have good and marketable fee
simple or leasehold title to all real and personal property reasonably necessary
for the operation of its business in whole, free from all liens or encumbrances
of any nature whatsoever, except for Permitted Liens. Notwithstanding the
foregoing, this §6.3 shall not apply to the Oil and Gas Properties owned by the
Credo Entities as representations and warranties related thereto shall be
subject to §6.13.
§6.4    Financial Statements.
Borrower has furnished or caused to be furnished to each of Lenders: (a) the
audited financial statements filed by Forestar Group with the Securities and
Exchange Commission for the fiscal year ended December 31, 2013, and (b)
projected profit and loss statements and cash flow statements of Forestar Group
and its Subsidiaries, prepared on a quarterly basis for the next two (2)
calendar years. Such audited financial statements described in clause (a) have
been prepared in accordance with GAAP and fairly present in all material
respects the financial condition of Borrower and its Subsidiaries as of such
date and the results of the operations of Borrower and its Subsidiaries, for
such period. There are no liabilities, contingent or otherwise, of Borrower or
any Subsidiary of Borrower involving material amounts not disclosed in said
financial statements and the related notes thereto. All projections and
estimates have been prepared in good faith on the basis of reasonable
assumptions and represent the best estimate of future performance by the party
supplying the same, it being agreed that projections are subject to
uncertainties and contingencies and that no assurance can be given that any
projection will be realized.
§6.5    No Material Changes.
As of the Effective Date there has occurred no materially adverse change in the
financial condition or business of Forestar Group and any of its Subsidiaries,
taken as a whole, as shown on or reflected in the balance sheet of Forestar
Group or its Subsidiaries as of December 31, 2013, or its statement of income or
cash flows for the fiscal quarter then ended, other than (i) changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business or financial condition
of Borrower and its Subsidiaries, and (ii) changes resulting from the Credo
Acquisition.

66



--------------------------------------------------------------------------------



§6.6    Franchises, Patents, Copyrights, Etc.
Each Loan Party and its Subsidiaries possesses all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except where the failure to so possess could not, individually and in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Mortgaged Properties and the Negative Pledge Properties are not owned or
operated under or by reference to any registered or protected trademark,
tradename, servicemark or logo.
§6.7    Litigation.
As of the Effective Date, except as described on Schedule 6.7 hereto or as
disclosed in Forestar Group’s Annual, Quarterly or Current Reports, each as
filed with the Securities and Exchange Commission prior to May 15, 2014, there
are no actions, suits, proceedings or investigations of any kind pending or to
Borrower’s Knowledge, threatened, against any Loan Party or their Subsidiaries
or any of the Mortgaged Properties or the Negative Pledge Properties before any
court, tribunal, administrative agency or board, mediator or arbitrator that, if
adversely determined, individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. As of the Effective Date, there are
no judgments outstanding against or affecting any Loan Party, any of their
respective Subsidiaries or any of the Collateral.
§6.8    No Materially Adverse Contracts, Etc.
No Loan Party or any of their Subsidiaries is a party to any mortgage,
indenture, or other material contract or agreement or other instrument that has
had or is reasonably expected, in the judgment of the members, partners or
officers of such Person, to have a Material Adverse Effect.
§6.9    Compliance with Organizational Documents, Other Instruments, Laws, Etc.
No Loan Party or any of its respective Subsidiaries is in violation of any
provision of its Organizational Documents, or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could reasonably be expected to result in the imposition of substantial
penalties or materially and adversely affect the financial condition, properties
or business of such Person.
§6.10    Tax Status.
Each Loan Party and its Subsidiaries (a) has made or filed all federal and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, except to the extent such Person has
obtained a valid extension of the deadline to file such return, (b) has paid all
material taxes and other material governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings, and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply, if applicable or required. There are no unpaid taxes or
assessments in any material amount claimed to be due by the taxing authority of
any jurisdiction or pursuant to any private

67



--------------------------------------------------------------------------------



agreement except for those that are being contested as permitted by this
Agreement. The charges, accruals and reserves on the books of the Loan Parties
and their Subsidiaries in respect of taxes are, in the reasonable good faith
judgment of the Loan Parties, adequate. As of the Effective Date, except as set
forth on Schedule 6.10 hereto, no Loan Party or any of their Subsidiaries has
been audited, or has knowledge of any pending audit, by the Internal Revenue
Service or any other taxing authority.
§6.11    No Event of Default.
No Default or Event of Default has occurred and is continuing.
§6.12    Investment Company Act.
No Loan Party or any of their Subsidiaries is an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.
§6.13    Credo Oil and Gas Properties.
Except to the extent such non-compliance or inaccuracy in this §6.13 could not
reasonably be expected to have a Material Adverse Effect:
(a)    Ownership; Obligations. Except as set forth on Schedule 6.13(a), the
applicable Credo Entity has good and defensible title to the working interests
and revenue interests in production attributable to the wells and units
comprising the Credo Reserve Properties evaluated in the Initial Engineering
Report free and clear of all Liens, except for Permitted Liens. The ownership of
the Credo Reserve Properties does not in the aggregate in any material respect
obligate the Loan Parties to bear the costs and expenses relating to the
maintenance, development and operations of the Credo Reserve Properties in an
amount materially in excess of the working interest set forth in the most recent
Engineering Report furnished to Agent. Upon delivery of each Engineering Report
furnished to Agent pursuant to §7.4(k), the statements made in the preceding
sentences of this §6.13(a) shall be true with respect to the Credo Reserve
Properties evaluated in such Engineering Report.
(b)    Leases and Contracts; Performance of Obligations. The Mineral Rights
Leases forming a part of the Credo Reserve Properties covered by the Initial
Engineering Report and each subsequent Engineering Report are in full force and
effect, and all rents, royalties and other payments due and payable under such
Mineral Rights Leases or otherwise attendant to the ownership or operation of
the Credo Reserve Properties, have been properly and timely paid, except to the
extent any such payment is subject to a good faith dispute. No Credo Entity is
in default with respect to its obligations (and no Credo Entity has knowledge of
any default by any third party with respect to such third party’s obligations)
under any such Mineral Rights Leases, or otherwise attendant to the ownership or
operation of any part of the Credo Reserve Properties, where such default could
materially and adversely affect the ownership or operation of the Credo Reserve
Properties.
(c)    Sale of Production. (i) All proceeds from the sale of the interests of
the Credo Entities in oil, gas and other hydrocarbons from the Credo Reserve
Properties are currently being paid in full to the applicable Credo Entity by
the purchaser or remitter thereof on a timely basis and at prices and terms
generally available at the time such prices and terms were negotiated for oil
and

68



--------------------------------------------------------------------------------



gas production from producing areas situated near the Credo Reserve Properties,
and none of such proceeds are currently being held in suspense by such purchaser
or any other party; (ii) neither the Credo Entities, nor their predecessors in
title, have entered into or are subject to any agreement or arrangement
(including without limitation, “take or pay” or similar arrangements) nor are
the Credo Reserve Properties subject to any such agreement or arrangement, to
deliver oil, gas or other hydrocarbons produced or to be produced from the Credo
Reserve Properties at some future time without then or thereafter receiving full
payment therefor; (iii) none of the Credo Reserve Properties is subject to any
contractual or other arrangement whereby payment for production from such Credo
Reserve Properties is to be deferred for a substantial period after the month in
which such production is delivered (that is, in the case of oil, not in excess
of sixty (60) days, and in the case of gas, not in excess of ninety (90) days);
(iv) none of the Credo Reserve Properties is subject to any contractual or other
arrangement for the sale of crude oil that cannot be canceled on one hundred
eighty (180) days’ or less notice; and no material portion of the Credo Reserve
Properties is subject to a gas sales contract that contains terms that are not
customary in the industry; (v) none of the Credo Reserve Properties is subject
at the present time to any regulatory refund obligation and, to the Loan
Parties’ knowledge, no facts exist that might cause the same to be imposed; and
(vi) none of the Credo Reserve Properties is subject to a gas balancing
arrangement under which an imbalance exists with respect to which imbalance the
Credo Entities or the Credo Reserve Properties is in an overproduced status and
is required to (a) permit one or more third parties to take a portion of the
production attributable to such Credo Reserve Properties without payment (or
without full payment) therefor or (b) make payment in cash, in order to correct
such imbalance.
(d)    Operation of the Credo Oil and Gas Properties. The Oil and Gas Properties
owned by the Credo Entities (and all properties unitized therewith) are being
(and, to the extent the same could adversely affect the ownership or operation
of such Oil and Gas Properties after the Effective Date, have in the past been)
maintained, operated and developed in a good and workmanlike manner, in
accordance with prudent industry standards and in conformity with all applicable
laws and in conformity with all Mineral Rights Leases forming a part of such Oil
and Gas Property and in conformity with the Permitted Liens. No Credo Reserve
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii)
none of the wells located on the Credo Reserve Properties (or properties pooled,
communitized or unitized therewith) are deviated from the vertical more than the
maximum permitted by applicable laws, regulations, rules and orders, and such
wells are bottomed under and producing from, with the well bores wholly within,
the Credo Reserve Properties (or, in the case of wells located on properties
pooled, communitized or unitized therewith, such pooled, communitized or
unitized properties). There are no wells on the Oil and Gas Properties owned by
the Credo Entities or on lands pooled, communitized or unitized therewith, that
(i) the Credo Entities are obligated by Requirements to plug and abandon other
than those subject to exceptions to a requirement to plug and abandon issued by
any Governmental Authority having jurisdiction over such Oil and Gas Properties;
or (ii) have been plugged and abandoned or reclaimed other than in accordance
with applicable Requirements.

69



--------------------------------------------------------------------------------



§6.14    Setoff, Etc.
Borrower and Guarantors are the owners of the Collateral free from any lien,
security interest, encumbrance or other claim or demand, except those
encumbrances permitted in the Security Documents or Permitted Liens.
§6.15    Certain Transactions.
Except as set forth in Schedule 6.15 hereto or as otherwise permitted pursuant
to §8.14, none of the partners, members, officers, trustees, directors, or
employees of any Loan Party or any of their respective wholly-owned Subsidiaries
is a party to any transaction with any of their Affiliates or their members,
employees, officers, trustees and directors (other than employment and severance
agreements relating to services as partners, members, employees, officers,
trustees and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
Affiliate, partner, member, officer, trustee, director or such employee or, to
Borrower’s Knowledge, any limited liability company, corporation, partnership,
trust or other entity in which any Affiliate, partner, member, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee, partner or member.
§6.16    Employee Benefit Plans.
Borrower and each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Guaranteed
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan. Neither Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Employee Benefit Plan, (b) failed to make any contribution or payment to any
Guaranteed Pension Plan, or made any amendment to any Guaranteed Pension Plan,
which has resulted in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code, or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA. None of the assets of Borrower constitute a Plan Asset.
§6.17    Regulations T, U and X.
No portion of any Loan is to be used for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224. The Loan Parties and their Subsidiaries are not engaged, and
will not engage, principally or as one of their important activities in the
business of extending credit for the purpose of purchasing or carrying any
“margin security” or “margin stock” as such terms are used in Regulations T, U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.
§6.18    Environmental Compliance.
The Loan Parties have delivered to Agent true and complete copies of all written
environmental site assessment reports in the possession of any of the Loan
Parties with respect to

70



--------------------------------------------------------------------------------



the Mortgaged Properties (collectively, the “Environmental Reports”) and makes
the following representations and warranties:
(a)    Except as disclosed in Forestar Group’s Annual, Quarterly or Current
Reports, each as filed with the Securities and Exchange Commission prior to May
15, 2014, to Borrower’s Knowledge, no Loan Party or any of their respective
Subsidiaries, is in material violation, or alleged material violation at the
Mortgaged Properties and the Negative Pledge Properties, of any applicable
judgment, decree, code, order, law, rule of common law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any applicable state or local statute, regulation,
ordinance, order or decree relating to the environment (hereinafter
“Environmental Laws”). To Borrower's Knowledge, any violation reflected in the
Environmental Reports involving any of the Real Estate would not reasonably be
expected to have a Material Adverse Effect.
(b)    Except as disclosed in Forestar Group’s Annual, Quarterly or Current
Reports, each as filed with the Securities and Exchange Commission prior to May
15, 2014, to Borrower’s Knowledge, no Loan Party or any of their respective
Subsidiaries has received written notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any hazardous
waste, as defined by 42 U.S.C. §9601(5), any hazardous substances as defined by
42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances or hazardous materials or other chemicals or
substances regulated by any Environmental Laws (“Hazardous Substances”) which it
has generated, transported or disposed of have been found at any site at, on or
under the Real Estate for which a federal, state or local agency or other third
party has conducted or has ordered that any Loan Party or their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances.
(c)    (i) To Borrower’s Knowledge, except as disclosed in any Environmental
Reports provided to Agent on or before the Effective Date and except as
disclosed in Forestar Group’s Annual, Quarterly or Current Reports, each as
filed with the Securities and Exchange Commission prior to May 15, 2014, or with
respect to Real Estate which becomes a Mortgaged Property after the Effective
Date, the Environmental Reports with respect thereto provided to Agent, (1) no
portion of the Mortgaged Property or Negative Pledge Property has been used by
Borrower as a landfill or for dumping or for the handling, processing, storage
or disposal of Hazardous Substances except in material compliance with
applicable Environmental Laws, and (2) no underground tank for Hazardous
Substances has been operated by Borrower on the Mortgaged Property or Negative
Pledge Property except in material compliance with applicable Environmental
Laws; (ii) in the course of any activities conducted by any Loan Party, or any
of its respective wholly-owned Subsidiaries, no

71



--------------------------------------------------------------------------------



Hazardous Substances have been generated or are being used on any Mortgaged
Property or Negative Pledge Property, except in the ordinary course of business
and in material compliance with applicable Environmental Laws; (iii) to
Borrower’s Knowledge, there has been no past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (a “Release”) of Hazardous Substances on, upon, into or
from any Mortgaged Property or Negative Pledge Property, which Release could
reasonably be expected to have a Material Adverse Effect; (iv) to Borrower’s
Knowledge, there have been no Releases on, upon, from or into any real property
in the vicinity of any Mortgaged Property or Negative Pledge Property, which,
through soil or groundwater contamination, may have come to be located on such
real property, and which could reasonably be expected to have a Material Adverse
Effect; and (v) to Borrower’s Knowledge, any Hazardous Substances that have been
generated on any Mortgaged Property or Negative Pledge Property by Borrower have
been transported off-site, treated and disposed of in material compliance with
applicable Environmental Laws.
(d)    To Borrower's Knowledge and except as disclosed in Forestar Group’s
Annual, Quarterly or Current Reports, each as filed with the Securities and
Exchange Commission prior to May 15, 2014, no Loan Party or any of its
wholly-owned Subsidiaries or any Mortgaged Property or Negative Pledge Property
is subject to any applicable Environmental Law requiring the giving of notice to
any governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Security Deeds or to the effectiveness of any other transactions contemplated
hereby.
(e)    This §6.18 shall set forth the sole and exclusive representations and
warranties made by Borrower with regard to Environmental Laws, Hazardous
Substances, or any other environmental, health or safety matter.
§6.19    Loan Documents.
All of the representations and warranties of the Loan Parties made in this
Agreement and the other Loan Documents or any document or instrument delivered
by any Loan Party to Agent or Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects, and no Loan
Party has failed to disclose such information as is necessary to make such
representations and warranties not misleading. The information, reports,
financial statements, exhibits and schedules (excluding projections which have
been proposed in good faith) furnished by the Loan Parties to Agent and Lenders
in connection with the negotiation, preparation or delivery of the Original
Credit Agreement, this Agreement and the other Loan Documents or included herein
or therein or delivered pursuant hereto or thereto, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein not misleading. All written information
furnished after the Effective Date by the Loan Parties to Agent or Lenders in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, correct and accurate in every
material respect and shall not omit to state any material fact necessary to make
the statements herein or therein not misleading, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified; it being recognized by Agent and Lenders that any
projections

72



--------------------------------------------------------------------------------



and forecasts provided by Loan Parties are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Loan Parties.
§6.20    Mortgaged Properties and Negative Pledge Properties.
The Loan Parties make the following representations and warranties concerning
each Mortgaged Property (other than any Mortgaged Property that is an Oil and
Gas Property) and each Negative Pledge Property:
(a)    No Required Mortgaged Property and Negative Pledge Property Consents,
Permits, Etc. Neither Borrower nor any other Loan Party has received any written
notice of, has Knowledge of, any approvals, consents, licenses, permits, utility
installations and connections (including, without limitation, drainage
facilities), curb cuts and street openings, required by applicable laws, rules,
ordinances or regulations or any agreement affecting the Mortgaged Property and
the Negative Pledge Property for the maintenance, operation, servicing and use
of the Mortgaged Property and the Negative Pledge Property for its current use
(hereinafter referred to as the “Project Approvals”) which have not been
granted, effected, or performed and completed (as the case may be), or any fees
or charges therefor which have not been fully paid, or which are no longer in
full force and effect. No Project Approvals (including, without limitation, any
railway siding agreements) will terminate, or become void or voidable or
terminable on any foreclosure sale of the Mortgaged Property and the Negative
Pledge Property pursuant to the applicable Security Deed. There are no
outstanding suits, orders, decrees or judgments relating to building use and
occupancy, fire, health, sanitation or other violations affecting, against, or
with respect to, the Mortgaged Property and the Negative Pledge Property or any
part thereof, which, if adversely determined, either singly or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
(b)    No Violations. Neither Borrower nor any other Loan Party has received
notice of, or has any Knowledge of, any violation of any applicable
Requirements, Project Approvals or any other restrictions or agreements by which
any Loan Party or the Mortgaged Property or Negative Pledge Property is bound
which violation, either singly or in the aggregate with other such violations,
could reasonably be expected to have a Material Adverse Effect.
(c)    Insurance. Neither Borrower nor any other Loan Party has received any
written notice from any insurer or its agent requiring performance of any work
with respect to the Mortgaged Property and the Negative Pledge Property or
canceling or threatening to cancel any policy of insurance, and the Mortgaged
Property and the Negative Pledge Property complies in all material respects with
the requirements of all of Borrower’s insurance carriers.
(d)    Real Property and other Taxes; Special Assessments. There are no unpaid
or outstanding real estate or other taxes or assessments on or against the
Mortgaged Property and the Negative Pledge Property or any part thereof,
including, without limitation, any payments in lieu of taxes, which are payable
by Borrower, any other Loan Party or any of their respective Subsidiaries
(except only real estate or other taxes or assessments that are not yet
delinquent or subject to any penalties, interest or other late charges, or are
being contested as permitted under this Agreement, or which have been adequately
reserved against in accordance with GAAP). There are no unpaid or outstanding
gross receipts, rent or sales taxes payable by Borrower, any other Loan Party or
any

73



--------------------------------------------------------------------------------



of their respective Subsidiaries with respect to the use and operation of the
Mortgaged Property and the Negative Pledge Property which are due and payable.
No abatement proceedings are pending with reference to any real estate taxes or
private assessments assessed against the Mortgaged Property and the Negative
Pledge Property. There are no betterment assessments or other special
assessments presently pending with respect to any portion of the Mortgaged
Property and the Negative Pledge Property, and neither Borrower nor any other
Loan Party has received any written notice of any such special assessment being
contemplated.
(e)    Eminent Domain; Casualty. As of the Effective Date, there are no pending
eminent domain proceedings against the Mortgaged Property or the Negative Pledge
Property or any part thereof, and, to Borrower’s Knowledge, no such proceedings
are presently threatened or contemplated by any taking authority. Neither the
Mortgaged Property, the Negative Pledge Property nor any part thereof is, as of
the Effective Date, materially damaged or injured as a result of any fire,
explosion, accident, flood or other casualty.
(f)    Unresolved Real Estate Disputes. Except as may be disclosed to Agent or
on Schedule 6.20(f), there are no unresolved suits, actions, demands, claims or
disputes relating to access to any material portion of the Real Estate that
could reasonably be expected to have a material adverse effect on the intended
use of such Real Estate by the Loan Parties or their respective Subsidiaries, or
otherwise have, either singly or in the aggregate, a Material Adverse Effect.
(g)    Material Real Property Agreements; No Options. Except as set forth in
Schedule 6.20(g), there are no material agreements pertaining to the management
or operation of the Mortgaged Property or the Negative Pledge Property other
than as described in this Agreement; and no person or entity has any right of
first refusal, right of first offer or other option to acquire the Mortgaged
Property or any portion thereof or interest therein. Each reaffirmation of the
representation and warranty contained in this sub-paragraph (g) shall take into
account the most recent update of Schedule 6.20(g) delivered to Agent pursuant
to §7.4(i) and shall be deemed reaffirmed as of the most recent date any update
to said Schedule 6.20(g) was required to have been delivered to Agent pursuant
to §7.4(i), whether or not any such update is so delivered.
§6.21    [Intentionally Omitted]. .
§6.22    Brokers.
Borrower has not engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.
§6.23    Ownership.
As of the Effective Date, the Equity Interests owned by the Loan Parties in
Borrower, in each other Loan Party and in each other Person in which they own
any Equity Interests are set forth in a written disclosure delivered to Agent on
or before the Effective Date. Except for Equity Interests granted pursuant to
the Equity Plan or as set forth on such written disclosure to Agent, as of the
Effective Date there are no (a) outstanding rights to purchase, options,
warrants or similar rights pursuant to which Forestar Group, Borrower or any of
their respective Subsidiaries may be required

74



--------------------------------------------------------------------------------



to issue, sell, repurchase or redeem any of its Equity Interests or (b) voting
rights agreements with respect to such Equity Interests. The Equity Interests so
specified on Schedule 6.23 are fully paid and non-assessable and are owned by
the applicable Person, directly or indirectly, free and clear of all Liens
(other than Permitted Liens).
§6.24    OFAC.
No Loan Party or any of their respective Subsidiaries or any Joint Venture is
(or will be) a person with whom Agent is restricted from doing business under
OFAC (including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including, the September
24, 2001 Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, the Loan
Parties hereby agree to provide Agent with any additional information that Agent
deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.
§6.25    No Fraudulent Intent.
Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by Borrower or any other Loan Party with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.
§6.26    Transaction in Best Interests of Loan Parties; Consideration.
The transactions evidenced by this Agreement and the other Loan Documents are in
the best interests of the Loan Parties. The direct and indirect benefits to
inure to the Loan Parties pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the
Obligations of the Loan Parties pursuant to this Agreement and the other Loan
Documents.
§6.27    Solvency.
As of the Effective Date and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, including all of
the Loans made or to be made, and Letters of Credit issued or to be issued,
hereunder, with respect to the Loan Parties taken as a whole, (a) the fair value
of their assets on a going concern basis is greater than the amount of their
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of their assets is not less than the amount that will be required
to pay the probable liability on their debts as they become absolute and
matured, (c) they will be able to pay their debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business (taking into account all available financing
options), (d) they do not intend to, and do not believe that they will, incur
debts or liabilities beyond

75



--------------------------------------------------------------------------------



their ability to pay as such debts and liabilities mature and (e) they are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which their property would constitute unreasonably small
capital.
§6.28    No Bankruptcy Filing.
No Loan Party is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of its assets
or property, and to Borrower’s Knowledge, no Person is contemplating the filing
of any such petition against any Loan Party.
§6.29    Other Debt.
Neither any Loan Party nor any of their respective Subsidiaries nor any Joint
Venture are in default (after giving effect to applicable grace periods) in the
payment of any Indebtedness or the terms of any agreement, mortgage, deed of
trust, security agreement, financing agreement, indenture or other lease to
which any of them is a party which default, either singly or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither any Loan
Party nor any of their respective Subsidiaries are a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time of payment of any of the Obligations to any other Indebtedness or
obligation of Borrower, any other Loan Party or any of their respective
Subsidiaries. Prior to the Effective Date Borrower has provided to Agent a
written disclosure containing a description of the Permitted Existing
Indebtedness, which Agent has approved. Nothing in this §6.29 shall alter or
affect the provisions of §8.1.
§6.30    Mineral Rights Leases.
On or before the Effective Date, Borrower has delivered to Agent a true and
correct list of all Mineral Rights Leases of the Loan Parties as of December 31,
2013; such list, as supplemented from time to time pursuant to §5.4, will be a
true correct list of all Mineral Rights Leases of the Loan Parties as of the
effective date of the last of such supplements.
§6.31    Hedge Agreements and Commodity Hedge Agreements.
Schedule 6.31, as of the Effective Date, and after the date hereof, each report
required to be delivered by the Borrower pursuant to §7.4(m), sets forth, a true
and complete list of all Hedge Agreements and Commodity Hedge Agreements of the
Borrower and each other Loan Party, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark-to-market value thereof, all credit support agreements relating
thereto and the counterparty to each such agreement.
§7.    AFFIRMATIVE COVENANTS OF LOAN PARTIES
Borrower and the other Loan Parties (as applicable) covenant and agree that, so
long as any Loan, Note, Letter of Credit or other Obligation (other than
contingent indemnification obligations for which no claim has been asserted) is
Outstanding or any Lender has any obligation to make any Loans or any LC Issuer
has any obligation to issue any Letter of Credit:

76



--------------------------------------------------------------------------------



§7.1    Punctual Payment.
Borrower will duly and punctually pay or cause to be paid the principal and
interest on the Loans and all interest and fees provided for in this Agreement,
all in accordance with the terms of this Agreement and the Notes as well as all
other sums owing pursuant to the Loan Documents.
§7.2    Maintenance of Office.
Each Loan Party will maintain its chief executive office at 6300 Bee Cave Road,
Building Two, Suite 500, Austin, Texas 78746, or at such other place in the
United States of America as Borrower or Forestar Group shall designate upon at
least thirty (30) days (or such lesser number of days as is acceptable to Agent)
prior written notice to Agent, where notices, presentations and demands to or
upon the Loan Parties in respect of the Loan Documents may be given or made. The
Loan Parties agree that, in the event of any such change, they will execute and
deliver such amendments and other documents as Agent may request to maintain
Agent’s perfected Lien on the Collateral.
§7.3    Records and Accounts.
Each Loan Party will, and will cause its Subsidiaries to, keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP, as revised from time to time. No Loan Party shall,
without the prior written consent of Agent, make, or permit any of its
Subsidiaries to make, any material change to the accounting procedures used by
them in preparing the financial statements and other information described in
§6.4 except as required by law or as required by GAAP. No Loan Party shall
change, or permit any of its Subsidiaries to change, its fiscal year without the
prior written consent of Agent.
§7.4    Financial Statements, Certificates and Information.
Forestar Group and Borrower will deliver to Agent:
(m)    not later than one hundred (100) days after the end of each fiscal year
of Forestar Group, the audited Consolidated balance sheet of Forestar Group and
its Subsidiaries as of the end of such year, and the related statements of
income, changes in capital and cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report prepared without qualification by a
nationally recognized accounting firm reasonably acceptable to Agent, and any
other information Agent may require to complete a financial analysis of Forestar
Group and its Subsidiaries; provided that so long as Forestar Group is required
to file its audited financial statements with the Securities and Exchange
Commission, the delivery of such filed financial statements shall satisfy the
foregoing requirements of this clause (a);
(n)    not later than forty-five (45) days after the end of each fiscal quarter
of Forestar Group and its Subsidiaries (excluding the fourth fiscal quarter in
each year), copies of the balance sheet of Forestar Group and its Subsidiaries
as of the end of such quarter, and the related statements of income, changes in
capital and cash flows for the portion of Forestar Group’s fiscal year then
elapsed, all in reasonable detail and prepared on a Consolidated basis in
accordance with GAAP

77



--------------------------------------------------------------------------------



(other than the inclusion of footnotes); provided that so long as Forestar Group
is required to file its quarterly financial statements with the Securities and
Exchange Commission, the delivery of such filed financial statements shall
satisfy the foregoing requirements; together with a certification by the
Principal Financial Officer of Forestar Group that the information contained in
such financial statements fairly presents, in all material respects, the
financial position of Forestar Group and its Subsidiaries on the date thereof
(subject to year‑end adjustments);
(o)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) of this §7.4, a statement (a “Compliance
Certificate”) certified by the Principal Financial Officer of Forestar Group in
the form of Exhibit B hereto (or in such other form as Agent may approve from
time to time) setting forth in reasonable detail computations of the
Revenues/Capital Expenditures Ratio for the two (2) most recent Test Periods and
computations evidencing compliance with the covenants contained in §8.3(i), §8.7
and §9 and the other covenants described therein, and (if applicable)
reconciliations to reflect changes in GAAP since the Balance Sheet Date;
(p)    concurrently with the delivery of the financial statements described in
subsections (a) and (b) of this §7.4, a certificate signed by the Principal
Financial Officer of Forestar Group to the effect that, having read this
Agreement, and based upon an examination which such officer deems sufficient to
enable such officer to make an informed statement, such officer is not aware of
any Default or Event of Default, or if such Default or Event of Default has
occurred, specifying the facts with respect thereto;
(q)    within twenty (20) days after the end of each calendar month, a
certificate in the form of Exhibit E attached hereto (a “Borrowing Base
Certificate”), certified by the Principal Financial Officer of Forestar Group,
pursuant to which Forestar Group shall calculate the amount of the Borrowing
Base as of the end of the immediately preceding calendar month; provided that
Borrower may, at its option, deliver one additional Borrowing Base Certificate
each month in connection with a redesignation or addition of Borrowing Base
Assets as contemplated hereunder. All income, expense and value associated with
Mortgaged Property or Negative Pledge Property or other assets disposed of
during such calendar month will be eliminated from calculations, where
applicable;
(r)    simultaneously with the delivery of the Compliance Certificate referred
to in subsection (c) of this §7.4, a statement, certified as true and correct by
the Principal Financial Officer of Forestar Group, of all Indebtedness of
Forestar Group and its Subsidiaries as the end of such fiscal quarter,
including, with respect to each such Indebtedness, the original principal amount
thereof and outstanding principal amount as of the end of such fiscal quarter,
the amount remaining undisbursed, if any, the maturity date and any extension
options, the required monthly payments of principal and interest, the identity
of the lender, the interest rate, the collateral for such Indebtedness, whether
such Indebtedness is recourse or Non-Recourse Indebtedness, and whether any
default or event of default exists with respect to such Indebtedness;
(s)    if requested by Agent, copies of all annual federal income tax returns
and amendments thereto of Forestar Group and its Subsidiaries;

78



--------------------------------------------------------------------------------



(t)    not later than March 1 of each year during the term of the Loan, the
Budget for Forestar Group and its Subsidiaries for such calendar year. Such
Budget shall be in form reasonably satisfactory to Agent and shall be submitted
to Agent together with a narrative description of the assumptions upon which the
Budget is based and such other information as Agent may request;
(u)    not later than March 1 of each year during the term of the Loan,
projected statements of profit and loss and cash flows for Forestar Group and
its Subsidiaries, prepared on a quarterly basis, for the current calendar year
and next succeeding calendar year. Such projections shall be in form reasonably
satisfactory to Agent and shall be submitted to Agent together with a narrative
description of the assumptions upon which such projections are based and such
other information as Agent may request;
(v)    simultaneously with the delivery of the Compliance Certificate referred
to in subsection (c) of this §7.4, an updated Schedule 6.20(g) reflecting the
addition or the expiration or termination of any material agreements described
in §6.20(g) or a certification from Borrower that there have been no changes in
that Schedule;
(w)    by March 31 of each year, commencing in 2013, an Engineering Report as of
the immediately preceding December 31 prepared by Netherland, Sewell &
Associates, Inc., LaRoche Petroleum Consultants or another independent petroleum
engineering firm of recognized standing chosen by Borrower and reasonably
acceptable to Agent, concerning the Oil and Gas Properties owned by the Credo
Entities which have attributable to them proved oil or gas reserves, which
report shall contain sufficient information to enable Forestar Group to meet the
reporting requirements concerning oil and gas reserves contained in Regulations
S-K and S-X promulgated by the SEC (including the definitions and guidelines as
set forth therein and including applicable FASB accounting standards, except as
may be noted in such report). This report shall be prepared in accordance with
applicable petroleum resources management system guidelines approved by the
Society of Petroleum Engineers (or any generally recognized successor
organization). This report shall distinguish (or shall be delivered together
with certificate from an appropriate officer of Borrower which distinguishes)
those properties treated in the report which are Credo Mortgaged Properties from
those properties treated in the report which are not Credo Mortgaged Properties;
(x)    from time to time such other financial data and information pertaining to
Forestar Group, its Subsidiaries, the Joint Ventures and the Mortgaged
Properties and Negative Pledge Properties, as Agent or any Lender may reasonably
request from time to time; and
(y)    not later than forty-five (45) days after the end of each fiscal quarter
of Forestar Group and its Subsidiaries (including the fourth fiscal quarter in
each year), a certificate of the Principal Financial Officer of Forestar Group,
in form and substance reasonably satisfactory to Agent, setting forth as of the
end of such fiscal quarter or a more recent date as set forth in such
certificate, a reasonably detailed summary of the Hedge Agreements and Commodity
Hedge Agreements to which any Loan Party is a party on such date which includes
the type of information described in §6.31.

79



--------------------------------------------------------------------------------



§7.5    Notices.
(r)    Defaults. Borrower or Forestar Group will, promptly upon obtaining
knowledge thereof, notify Agent in writing of the occurrence of any Default or
Event of Default. If any Person shall give any notice or take any other action
in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or under any note, obligation or other evidence of
Indebtedness in an outstanding principal amount of at least $10,000,000, to
which or with respect to which Borrower or any other Loan Party is a party or
obligor, whether as principal or surety, and such event of default would permit
the holder of such note or obligation or other evidence of Indebtedness to
accelerate the maturity thereof or the existence of which claimed default might
become an Event of Default under §12.1(f), Borrower shall forthwith give written
notice thereof to Agent, describing the notice or action and the nature of the
claimed default. Borrower or Forestar Group shall also, promptly upon obtaining
knowledge thereof, notify Agent in writing of any exercise of remedies by the
holder of such note, obligation or other evidence of Indebtedness (or any agent
or representative thereof) with respect to such event of default.
(s)    Environmental Events. Borrower or Forestar Group will promptly give
notice to Agent (i) upon Borrower or Forestar Group obtaining knowledge of any
potential or known Release, or threat of Release, of any Hazardous Substances at
or from any Mortgaged Property, Negative Pledge Property or other Real Estate
that, either singly or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (ii) of any violation of any Environmental Law that any
Loan Party reports in writing or is reportable by any Loan Party in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency that, either singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect and
(iii) upon becoming aware thereof, of any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
either case could reasonably be expected to have a Material Adverse Effect.
(t)    Notification of Claims Against Collateral. Borrower or Forestar Group
will, promptly upon obtaining knowledge thereof, notify Agent in writing of any
claims pertaining to the Collateral or other property of the Loan Parties which,
either singly or in the aggregate, could reasonably be expected to exceed
$1,000,000, as well as any setoff, withholdings or other defenses to which any
of the Collateral, or the rights of Agent or Lenders with respect to the
Collateral, are subject, in each case, other than related to Permitted Liens.
(u)    Notice of Litigation and Judgments. Borrower or Forestar Group will give
notice to Agent in writing within fifteen (15) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting any of the Loan Parties or their Subsidiaries or to which
any of such Persons is or is to become a party involving an uninsured claim
against any of such Persons that could reasonably be expected to have a Material
Adverse Effect and stating the nature and status of such litigation or
proceedings. Borrower or Forestar Group will give notice to Agent, in writing,
in form and detail satisfactory to Agent and each of Lenders, within ten (10)
days of any judgment not covered by insurance, whether final or otherwise,
against any of the Loan Parties in an amount, whether singly or in the
aggregate, in excess of $1,000,000.

80



--------------------------------------------------------------------------------



(v)    ERISA. Borrower or Forestar Group will give notice to Agent within five
(5) Business Days after Borrower or any ERISA Affiliate (i) gives or is required
to give notice to the PBGC of any ERISA Reportable Event with respect to any
Guaranteed Pension Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such ERISA Reportable Event; (ii)
receives a copy of any notice of withdrawal liability under Title IV of ERISA
with respect to a Multiemployer Plan; or (iii) receives any notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Guaranteed Pension Plan.
(w)    Notice of Material Adverse Effect. Borrower or Forestar Group will give
notice to Agent in writing within fifteen (15) days of becoming aware of the
occurrence of any event or circumstance which could reasonably be expected to
have a Material Adverse Effect.
(x)    Notice of Tax-Sharing Agreement Claims. Borrower or Forestar Group will
give notice to Agent within fifteen (15) days after Forestar Group’s receipt of
written notice of any material claim for indemnity under the Spin-off Tax
Sharing Agreement, together with copies of all material correspondence and other
information relating to such claim.
(y)    Notice Under Non-Annexation Agreement. Borrower will (i) promptly provide
to Agent copies of any written notices received by Borrower under the
Non-Annexation Agreement and (ii) give notice to Agent in writing within fifteen
(15) days of becoming aware of the occurrence of any event or circumstance which
would allow the City of San Antonio to terminate the Non-Annexation Agreement.
§7.6    Existence; Maintenance of Properties.
Except as permitted under §8.4, the Loan Parties will do or cause to be done all
things necessary to preserve and keep in full force and effect their respective
legal existences and good standing in their respective jurisdictions of
incorporation, organization or formation (as the case may be) and those of their
respective Subsidiaries. Except as permitted under §8.4, the Loan Parties will
do or cause to be done all things necessary to preserve or establish their
respective good standing as a foreign entity and due authorization to do
business in the jurisdictions described in §6.1(a)(ii) and that of their
respective Subsidiaries. Except as permitted under §8.4, each Loan Party will do
or cause to be done all things necessary to preserve and keep in full force all
of its rights and franchises and those of its Subsidiaries, except where the
failure to preserve such rights and franchises would not reasonably be expected
to have a Material Adverse Effect.
§7.7    Insurance.
(a)    Maintenance of Insurance. Each Loan Party will maintain with financially
sound and reputable insurers not Affiliates of Borrower that are licensed to do
business in the State where the policy is issued and, with respect to any
property and casualty insurance, also in the States where the Mortgaged Property
or Negative Pledge Property is located, insurance with respect to its properties
and business (including, without limitation, Mineral Activity conducted by a
Loan Party) against such casualties and contingencies, as shall be in accordance
with the general practices of businesses engaged in similar activities in
similar geographic areas, and in amounts, containing such terms, in such forms
and for such periods as may be reasonable and prudent in accordance with

81



--------------------------------------------------------------------------------



sound business practices and the determination of management of the Loan
Parties. On or before the Effective Date, Borrower shall furnish to Agent a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by Borrower and each other Loan Party, and shall cause each
issuer of an insurance policy to provide Agent with an endorsement (i) showing
Agent as a loss payee with respect to each policy of property or casualty
insurance and naming Agent as an additional insured with respect to each policy
of liability insurance, (ii) providing that 30 days' notice will be given to
Agent prior to any cancellation of, or material reduction or change in coverage
provided by or other material modification to such policy, and also a cross
liability/severability endorsement. Forestar Group or the other Loan Parties
shall be responsible for all premiums on insurance policies. Upon Agent’s
request, Borrower or Forestar Group shall deliver duplicate originals or
certified copies of all such policies to Agent, and shall promptly furnish to
Agent all renewal notices and evidence that all premiums or portions thereof
then due and payable have been paid. At least fifteen (15) days prior to the
expiration date of the policies, Forestar Group shall deliver to Agent evidence
of continued coverage, including a certificate of insurance, as may be
satisfactory to Agent.
(b)    Endorsements. In addition to the endorsements referred to in §7.7(a), all
policies of insurance required by this Agreement shall contain clauses or
endorsements to the effect that (i) no act or omission of any Loan Party, anyone
acting for any Loan Party (including, without limitation, any representations
made in the procurement of such insurance), which might otherwise result in a
forfeiture of such insurance or any part thereof, no occupancy or use of the
Mortgaged Property and the Negative Pledge Property for purposes more hazardous
than permitted by the terms of the policy, and no foreclosure or any other
change in title to the Mortgaged Property and the Negative Pledge Property or
any part thereof, shall affect the validity or enforceability of such insurance
insofar as Agent is concerned, (ii) the insurer waives any right of setoff,
counterclaim, subrogation, or any deduction in respect of any liability of any
of the Loan Parties, and Agent, (iii) such insurance is primary and without
right of contribution from any other insurance which may be available, (iv) such
policies shall not be modified, canceled or terminated prior to the scheduled
expiration date thereof without the insurer thereunder giving at least thirty
(30) days prior written notice to Agent by certified or registered mail, and (v)
that Agent or Lenders shall not be liable for any premiums thereon or subject to
any assessments thereunder, and shall in all events be in amounts sufficient to
avoid any coinsurance liability. Upon request by Borrower, Agent and Borrower
may approve variations in the foregoing requirements from time to time.
(c)    Blanket Policies. Such insurance may be provided under blanket policies
of insurance obtained by Forestar Group. Such blanket policies may cover
additional locations and property of Borrower and other Persons not included in
the Mortgaged Properties or the Negative Pledge Properties, provided that such
blanket policies comply with all of the terms and provisions of this §7.7 and
contain endorsements or clauses assuring that any claim recovery will not be
less than that which a separate policy would provide, including, without
limitation, a priority claim provision with respect to property insurance and an
aggregate limits of insurance endorsement in the case of liability insurance.
Upon request by Borrower, Agent and Borrower may approve variations in the
foregoing requirements from time to time.
(d)    No Separate Insurance. Borrower shall not carry separate insurance,
concurrent in kind or form or contributing in the event of loss, with any
insurance required under this Agreement unless such insurance complies with the
terms and provisions of this §7.7.

82



--------------------------------------------------------------------------------



§7.8    Taxes.
Each Loan Party will duly pay and discharge, or cause to be paid and discharged,
before the same shall become delinquent, all taxes, assessments and other
governmental charges imposed upon it and the Mortgaged Properties and the
Negative Pledge Properties owned by it, including, without limitation, any
payments in lieu of taxes, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or the property of any other Loan Party or their respective
Subsidiaries; provided that any such tax, assessment, charge, levy or claim need
not be paid if (a) the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings, (b) no Mortgaged Property or Negative
Pledge Property nor any portion thereof or interest therein would be in any
danger of sale, forfeiture or loss by reason of such proceeding and (c) the Loan
Party shall have set aside on its books adequate reserves in accordance with
GAAP with respect thereto; and provided further that Borrower will pay, or cause
to be paid, all such taxes, assessments, charges, levies or claims forthwith
upon the commencement of proceedings to foreclose any lien that may have
attached as security therefor.
§7.9    Inspection of Mortgaged Properties, Negative Pledge Properties and
Books.
Borrower shall permit or cause the other Loan Parties and their respective
Subsidiaries to permit, Lenders, through Agent or any representative designated
by Agent, at Borrower’s expense and upon reasonable prior notice to visit and
inspect any of the Mortgaged Properties and the Negative Pledge Properties, to
examine the books of account of Borrower and the other Loan Parties and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of Borrower and the other Loan
Parties and their respective Subsidiaries with, and to be advised as to the same
by, its officers, all at such reasonable times and intervals as Agent or any
Lender may reasonably request (provided, however, that so long as no Event of
Default shall have occurred and be continuing, Borrower shall not be required to
pay for such visits and inspections more often than once in any twelve (12)
month period).
§7.10    Compliance with Laws, Contracts, Licenses, and Permits.
Borrower will comply and cause each of the other Loan Parties and their
respective Subsidiaries to comply, in all respects with (i) all applicable laws,
ordinances, regulations and requirements now or hereafter in effect wherever its
business is conducted, including all Environmental Laws, (ii) the provisions of
its Organizational Documents, (iii) all mortgages, indentures, contracts,
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except in each case where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect. If at any time while any Loan, Note
or Letter of Credit is outstanding or Lenders have any obligation to make Loans
hereunder, or LC Issuer has any obligation to issue Letters of Credit hereunder,
any authorization, consent, approval, permit or license from any officer, agency
or instrumentality of any government shall become necessary or required in order
that Borrower or any other Loan Party may fulfill any of their obligations
hereunder or under the other Loan Documents, Borrower will promptly take or
cause to be taken all steps

83



--------------------------------------------------------------------------------



necessary to obtain such authorization, consent, approval, permit or license and
furnish Agent, LC Issuers and Lenders with evidence thereof.
§7.11    Sweep of Certain Funds in Operating Accounts of Loan Parties and
Subsidiaries.
The Loan Parties each agree to take all necessary steps, including the execution
and delivery of all necessary notices and other documentation to the applicable
Deposit Account Banks, to establish and maintain in effect at all times
instructions that all collected funds held in the operating accounts of each
Loan Party (other than Borrower) and its wholly-owned Subsidiaries (other than
SPE Subsidiaries) be swept on a daily basis into Borrower’s primary Operating
Account that is subject to a Deposit Account Control Agreement in favor of
Agent, provided that the Loan Parties and their wholly-owned Subsidiaries (other
than SPE Subsidiaries) collectively may retain an amount not exceeding
$35,000,000 in their operating accounts at any time; provided further that
amounts on deposit in operating accounts maintained by a Loan Party that are
subject to a Deposit Account Control Agreement shall not count towards the
limitation in the immediately preceding proviso.
§7.12    Further Assurances.
Borrower will cooperate, and cause the other Loan Parties to cooperate, with
Agent and Lenders and execute such further instruments and documents as Lenders
or Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.
§7.13    Project Approvals.
Borrower will give all such notices to, and take all such other actions with
respect to, such Governmental Authority as may be required under applicable
Requirements to use, occupy and, where applicable, develop, the Mortgaged
Properties and the Negative Pledge Properties. Borrower will duly perform and
comply with, and cause each applicable other Loan Party to perform and comply
with, all of the terms and conditions of all Project Approvals obtained at any
time.
§7.14    Timber Affirmative Covenants.
(a)    Management. Borrower shall use its best efforts to operate the Timberland
using silvicultural and harvesting practices and non-binding guidance issued
with respect to the management and harvesting of timberlands by Governmental
Authorities in the States where the Real Property is located, it being
understood, however, that Borrower does not intend to replant or reseed for
timber.
(b)    Damage. Borrower will promptly notify Agent of any damage to the
Timberland affecting more than 10,000 acres.
(c)    Fire Protection. Measures shall be taken which are reasonably necessary
to protect the Timberland from loss by fire.
(d)    Notice of Appraisal. Borrower shall promptly provide to Lenders a copy of
any appraisal related to the Timberland.

84



--------------------------------------------------------------------------------



(e)    [Intentionally Omitted.]
(f)    Timber Sale and Release. Borrower shall be permitted to cut, or allow
others to cut, Timber from the Timberland on the terms and conditions set forth
in this Agreement, and so as not to result in a violation of the covenants
contained in §9. The Lien of the Security Deeds (and the related security
interests under the Uniform Commercial Code) against any cut or severed Timber
(but not the proceeds thereof, it being the intent hereof that Agent’s Lien, on
behalf of Lenders, and security interest continue in the proceeds) shall be
automatically released, without any action by any of Borrower, any other Loan
Party, Agent or Lenders, upon the sale thereof by the applicable Loan Party.
Borrower shall pay to Agent all reasonable fees, costs and expenses incurred by
Agent in connection with any such partial releases including, without
limitation, legal, appraisal and accounting fees incurred by Agent and all other
expense, and recording and title insurance and title expenses.
(g)    Post-Default Restrictions. Upon the occurrence and during the
continuation of an Event of Default, upon notice from Agent to Borrower to such
effect, Borrower shall not enter into any new Timber cutting or stumpage
agreements pertaining to the Mortgaged Property or harvest Timber (or permit
Timber to be harvested) from the Mortgaged Property in excess of Borrower’s
harvesting plan then in effect, in each case without Agent’s prior written
consent.
§7.15    Plan Assets.
Borrower will do, or cause to be done, all things necessary to ensure that none
of the Collateral will be deemed to be Plan Assets at any time.
§7.16    Capital Expenditures.
If (a) the Revenues/Capital Expenditures Ratio as of the last day of the
immediately preceding Test Period for which a Compliance Certificate shall have
been delivered to Agent is less than 0.80:1.0, or (b) the Revenues/Capital
Expenditures Ratio as of the last day of each of the two (2) most recent Test
Periods for which Compliance Certificates shall have been delivered to Agent is
greater than or equal to 0.80:1.0, but less than 1.0:1.0, then and in either
such event, without the prior written consent of the Required Lenders in each
instance, the Loan Parties shall not incur or make (either individually or in
the aggregate) any discretionary Capital Expenditures in an amount, whether for
any individual transaction or any related series of transactions, exceeding
$5,000,000 (prorated for any partial calendar quarter) during any calendar
quarter after the related Compliance Certificate referred to above (including
the then current quarter) is delivered to Agent, unless and until Agent receives
a Compliance Certificate confirming that the Revenues/Capital Expenditures Ratio
as of the last day of the immediately preceding Test Period is at least 1.0:1.0.
§7.17    Business Operations.
Each Loan Party shall, and shall cause its Subsidiaries to operate its
respective business generally in substantially the same manner as has been
previously conducted and businesses reasonably related thereto, and the Loan
Parties shall not, nor shall they cause or permit their Subsidiaries to,
materially change the nature of such business or engage in any other unrelated

85



--------------------------------------------------------------------------------



businesses or activities. Each Loan Party shall further, and shall cause its
Subsidiaries to, operate their respective businesses in compliance with the
terms and conditions of the Loan Documents relating to such business.
§7.18    Registered Servicemark.
Without the prior written consent of Agent, such consent not to be unreasonably
withheld or delayed, no Mortgaged Property or Negative Pledge Property shall be
owned or operated by Borrower or any other Loan Party under any registered or
protected trademark, tradename, servicemark or logo. Without limiting the
foregoing, Agent may condition its consent to the use of any of the foregoing
upon the granting to Agent for the benefit of Lenders of a perfected first
priority security interest therein.
§7.19    Mineral Activities.
(h)    Any Mineral Activity conducted by the Loan Parties on the Oil and Gas
Properties, with respect to minerals owned by any Loan Party, if any, shall be
conducted in all material respects in accordance with general industry operating
standards and in such manner as would be reasonably expected not to have a
Material Adverse Effect. Such Mineral Activity shall either be (i) carried out
by third party lessees or operators (which may include Joint Ventures) under
bona fide Mineral Rights Leases, operating agreements and other similar
contracts and agreements, or (ii) conducted by a Loan Party.
(i)    Mineral Activity conducted on the Real Estate by any Loan Party shall be
conducted in accordance in all respects with all applicable Requirements except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect, and the Loan Parties shall use commercially
reasonable efforts to require that Mineral Activity (including the clean-up of
Hazardous Substances) conducted on the Oil and Gas Properties by third party
lessees or operators is conducted in accordance with all applicable
Requirements.
(j)    The Loan Parties shall (A) timely perform all of their respective
material obligations under all Mineral Rights Leases, except with respect to
payments that are subject to a good faith dispute, (B) comply, and shall use
commercially reasonable efforts to require any third parties engaged by a Loan
Party to conduct Mineral Activity to comply, in all material respects with all
applicable laws concerning the exploration, extraction, removal and
transportation of Minerals, and (C) enforce the material terms and conditions of
the Mineral Rights Leases and use commercially reasonable efforts to require the
lessees and operators thereunder to comply with all material terms and
conditions of the Mineral Rights Leases, in the case of clauses (A), (B) and (C)
above, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect. The Loan Parties shall furnish to
Agent, promptly following a request therefor, copies of their records with
regard to the compliance by lessees and operators with all material terms and
conditions of the Mineral Rights Leases.
(k)    Any Mineral Activity on the Real Estate permitted hereunder shall not be
undertaken or permitted by the Loan Parties, except in such manner that would
not reasonably be expected to result in liability to Agent or the Lenders for
any of such activities under applicable

86



--------------------------------------------------------------------------------



Environmental Laws and which would not be subject to indemnification under
clause (h) below, including claims based upon the existence of any Hazardous
Substance, non-hazardous wastes, discoloration or degradation of any water or
streams, interference with the bed of any stream or the natural flow thereof,
reclamation or revegetation.
(l)     The Loan Parties shall, or use commercially reasonable efforts to cause
third party lessees or operators to, conduct Mineral Activity (A) with due
regard for the present and future value of the Mortgaged Properties and the
Negative Pledge Properties as timber producing and/or Oil and Gas Properties;
(B) in compliance with all material conditions, covenants and limitations
contained in any of the instruments under which the Loan Parties hold title to
such Real Estate or under which the Loan Parties own minerals without ownership
of the surface overlying said minerals.
(m)    To the extent not prohibited by the Mineral Leases and other contracts
and agreements governing the Oil and Gas Properties, Agent shall have the right,
but not the duty, at any and all reasonable times to enter upon such Real Estate
for the purposes of inspecting the Mineral Activities being conducted thereon,
including the financial records, royalty summaries, mining reports, weighing
devices and maps related thereto. The Loan Parties agree to promptly furnish
Agent, upon request and without cost to Agent, the results of all core drilling
and other exploratory openings and tests made for coal, oil, gas or other
minerals upon the Real Estate, including the results of any analytical test made
to determine the quality, type or characteristics thereof, to the extent such
information is in the possession of a Loan Party or otherwise available to it
without unreasonable cost or expense.
(n)    Without limiting §16, but subject to the second and fourth sentences
thereof, the Loan Parties shall indemnify and hold harmless Agent and Lenders
and their respective officers, directors and employees and their respective
successors, from and against all fines, penalties, actions, suits, legal
proceedings and all costs and expenses associated therewith (including
reasonable legal fees) arising out of or in any way connected with any failure
of the Loan Parties to perform their obligations under this §7.19, except to the
extent arising from Agent’s, any Lender’s or their officers’, directors’,
employees’ or successors’ gross negligence or willful misconduct.
§7.20    More Restrictive Agreements.
Without limiting the terms of §8.1, should Borrower or any Subsidiary (other
than an SPE Subsidiary) enter into or modify any agreements or documents
pertaining to any existing or future Indebtedness (other than Non-Recourse
Indebtedness) having a principal amount in excess of $25,000,000 which
agreements or documents include financial covenants which are individually or in
the aggregate more restrictive against Borrower or such Subsidiary than those
set forth in §9, Borrower shall promptly notify Agent and, if requested by the
Required Lenders, Borrower, Agent, and the Required Lenders shall promptly amend
this Agreement and the other Loan Documents to include some or all of such more
restrictive provisions as determined by the Required Lenders in their sole
discretion.

87



--------------------------------------------------------------------------------



§7.21    Additional Subsidiaries; Additional Guarantors.
Promptly after any Person becomes a wholly owned, direct or indirect Subsidiary
of Borrower after the Effective Date (other than an Excluded Subsidiary), or
after an Excluded Subsidiary ceases to qualify as such, Borrower will provide
Agent with written notice thereof setting forth information in reasonable detail
describing the scope and approximate amount of all assets of such Subsidiary and
shall, subject to compliance with the terms of § 6.24, on or before the earlier
of (i) the deadline for delivery of the Compliance Certificate required pursuant
to §7.4(c) following the fiscal quarter in which the foregoing conditions for
becoming a Guarantor are met, and (ii) the date such Subsidiary guarantees the
Senior Secured Notes due 2022 or any other Parity Lien Obligations, (a) cause
such Subsidiary to execute and deliver to Agent a Joinder Agreement (Guarantor),
(b) cause the Equity Interests in such Subsidiary (other than an SPE Subsidiary)
to be pledged by joinder or amendment to the Pledge and Security Agreement, and
(c) cause such Subsidiary and each required Loan Party to deliver such
additional documents and certificates under such clauses as Agent reasonably
shall request, certified resolutions and other Organizational Documents and
authorizing documents of such Subsidiary and favorable opinions of counsel to
such Subsidiary, all in form and substance reasonably acceptable to Agent;
provided, however, that in respect of a JV Holdco only the Equity Interests in
such JV Holdco shall be required to be pledged by joinder or amendment to the
Pledge and Security Agreement and not any Equity Interests in any Joint Venture
held by such JV Holdco. Any document (other than opinions) or certificate
delivered in connection with this §7.21 shall constitute a Loan Document.
Forestar Group shall not create or acquire any Subsidiaries after the Closing
Date unless such Subsidiaries are direct or indirect Subsidiaries of Borrower.
Without limiting the generality of the foregoing, each Subsidiary that from time
to time guarantees any Parity Lien Obligations (as defined in the Collateral
Trust Agreement) shall be a Guarantor hereunder and execute and deliver all
documentation hereinabove described in this §7.21.
§7.22    Future Advances Tax Payment.
Borrower will pay to Agent, on demand, any (or any additional) mortgage,
recording, intangible, documentary stamp or other similar taxes and charges
which Agent reasonably determines to be payable to any state or any county or
municipality thereof in which any of the Mortgaged Properties are located, and
will deliver to Agent, promptly upon request, such affidavits or other
information which Agent reasonably determines to be necessary in connection with
any Loans or other extensions of credit pursuant to this Agreement, the
extension of the Maturity Date or any other reason, in order to insure that the
Mortgages on Mortgaged Property located in such state secure Borrower’s
Obligations.
§8.    CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES
Borrower and the other Loan Parties (as applicable) covenant and agree that, so
long as any Loan, Note, Letter of Credit or other Obligation (other than
contingent indemnification obligations for which no claim has been asserted) is
outstanding or any Lender has any obligation to make any Loans or any LC Issuer
has any obligation to issue any Letter of Credit:

88



--------------------------------------------------------------------------------



§8.1    Restrictions on Indebtedness.
Subject to the further restrictions of §9.1, the Loan Parties will not, and will
not permit any of their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:
(i)    the Obligations;
(ii)    Indebtedness of Borrower to any Subsidiary that is a Guarantor or
Indebtedness of any Subsidiary to Borrower or another Subsidiary that is a
Guarantor;
(iii)    to the extent constituting Indebtedness, liabilities in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies to the extent that payment therefor shall not at the time
be required to be made in accordance with the provisions of §7.8;
(iv)    contingent obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under §8.8;
(v)    Indebtedness in respect of judgments or awards that would not constitute
an Event of Default;
(vi)    obligations under any Hedge Agreement incurred in the ordinary course of
business for bona fide hedging purposes;
(vii)    Indebtedness owing to insurance carriers or finance companies and
incurred to finance insurance premiums of any Loan Party in the ordinary course
of business in a principal amount not to exceed at any time the amount of such
insurance premiums to be paid by such Loan Party;
(viii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business, or pursuant to netting
services or otherwise in connection with deposit accounts;
(ix)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(x)    Indebtedness in connection with surety (or similar) bonds, letters of
credit and performance bonds obtained in the ordinary course of business in
connection with workers’ compensation obligations of the Loan Parties and in
connection with other surety and performance bonds and Mineral Activity in the
ordinary course of business (including to assume the proper plugging and
abandonment of oil and gas drilling or production platform removal obligations);

89



--------------------------------------------------------------------------------



(xi)    Permitted Existing Indebtedness, including any Permitted Refinancing
Indebtedness; provided that any Permitted Refinancing Indebtedness in respect of
Bond Indebtedness shall be subject to §8.1(xvi);
(xii)    (I) Permitted Existing Non-Recourse Indebtedness (including any
Permitted Refinancing Indebtedness in respect thereof), plus (II) Additional
Non-Recourse Indebtedness (including the Loan Parties’ share of Non-Recourse
Indebtedness incurred by any Joint Venture) in an aggregate principal amount not
exceeding $250,000,000 at any time with respect to such Additional Non-Recourse
Indebtedness, provided that, with respect to both clauses (I) and (II), (a) if
such Non-Recourse Indebtedness is secured, such Non-Recourse Indebtedness is
secured solely by either (1) property wholly owned by Borrower or its
Subsidiaries that is not included in the Borrowing Base, (2) property wholly
owned by a Joint Venture, or (3) Non-Recourse Assets, (b) Borrower shall have
provided Agent (if requested by Agent) with true, correct and complete copies of
the substantially final operative loan documents with respect to such
Indebtedness at least five (5) Business Days prior to the incurrence of such
Indebtedness, (c) Borrower shall have provided to Agent a certificate that
(i) no Default or Event of Default exists or would be caused by the incurrence
of such Indebtedness, (ii) the leverage ratio of such Non‑Recourse Indebtedness
relative to the value of the Real Estate securing the same shall, at the time
such Indebtedness is incurred, be less than seventy-five percent (75%) (or
eighty-five percent (85%) in the case of such Indebtedness in respect of
Multifamily Properties), and (iii) with respect to any Non‑Recourse Indebtedness
of a Joint Venture, a portion of which is allocable to the Loan Parties for
purposes of this §8.1(xii), the leverage ratio of such Non-Recourse Indebtedness
of such Joint Venture relative to the value of the Real Estate of such Joint
Venture securing the same, shall at the time such Indebtedness is incurred, be
less than seventy-five percent (75%) (or eighty-five percent (85%) in the case
of such Indebtedness in respect of Multifamily Properties);
(xiii)    Indebtedness (other than Non-Recourse Indebtedness or Bond
Indebtedness) in an aggregate principal amount not exceeding $150,000,000 at any
time (including the portion of all Joint Venture Indebtedness that is recourse
to any Loan Party and the portion of any Non-Recourse Indebtedness that is
guaranteed by any Loan Party), provided that (a) if such Indebtedness is
secured, such Indebtedness is secured solely by property wholly owned by either
by Borrower or its Subsidiaries that is not included in the Borrowing Base, or
by property wholly owned by a Joint Venture, and (b) Borrower shall have
provided to Agent a certificate that (i) no Default or Event of Default exists
or would be caused by the incurrence of such Indebtedness, (ii) the leverage
ratio of such Indebtedness relative to the value of the property securing the
same shall, at the time such Indebtedness is incurred, be less than seventy-five
percent (75%) (or eighty-five percent (85%) in the case of such Indebtedness in
respect of Multifamily Properties), and (iii) with respect to any Indebtedness
of a Joint Venture, a portion of which is allocable to the Loan Parties for
purposes of this §8.1(xiii), the ratio of such Indebtedness of such Joint
Venture relative to the value of the Joint Venture’s property securing the same,
shall, at the time such Indebtedness is incurred, be less than seventy-five
percent (75%) (or eighty-five percent (85%) in the case of such Indebtedness in
respect of Multifamily Properties); provided, however, that the portion of any
secured surety bond Indebtedness in excess of $15,000,000 permitted pursuant to
§8.1(xiv) shall be counted against the $150,000,000 limit provided in this
paragraph;

90



--------------------------------------------------------------------------------



(xiv)    surety, statutory or appeal bonds or similar obligations incurred in
the ordinary course of business under which the Loan Parties’ collective
potential exposure shall not at any time exceed $75,000,000, of which up to
$25,000,000 may be secured by Liens pursuant to §8.2(iii);
(xv)    Indebtedness under Commodity Hedge Agreements (1) entered into to hedge
or mitigate risks to which Borrower or any other Loan Party reasonably believes
it has anticipated or actual exposure, and (2) up to a maximum aggregate
exposure under all such Commodity Hedge Agreements at any time of $50,000,000;
provided that the aggregate exposure amount may exceed such maximum amount for a
period not to exceed five (5) consecutive Business Days;
(xvi)    (1) Existing Bond Indebtedness (and Permitted Refinancing Indebtedness
in respect thereof); (2) the Senior Secured Notes due 2022 issued prior to the
Effective Date (and Permitted Refinancing Indebtedness in respect thereof); and
(3) Additional Bond Indebtedness (and Permitted Refinancing Indebtedness in
respect thereof); provided that (a) such Additional Bond Indebtedness and such
Permitted Refinancing Indebtedness, referred to in this §8.2(xvi), is either
unsecured or secured as permitted by §8.2(xviii), (b) Borrower shall have
provided to Agent a certificate that no Default or Event of Default exists or
would be caused by the incurrence of such Additional Bond Indebtedness and such
Permitted Refinancing Indebtedness, referred to in this §8.2(xvi), giving pro
forma effect to any repayment of Indebtedness with the net cash proceeds of such
Additional Bond Indebtedness or Permitted Refinancing Indebtedness (as the case
may be), and (c) if such Additional Bond Indebtedness is Convertible Bond
Indebtedness and a Call Option Overlay is entered into in conjunction therewith,
the terms of such Call Option Overlay shall be those customary for such
transactions; and,
(xvii)    amounts owed by any Loan Party to operators of Oil and Gas Properties
under applicable joint operating agreements incurred in the ordinary course of
business and which are not overdue, obligations consisting of indemnities under
division orders and obligations with regard to royalties, overriding royalties
and working interest revenues in the ordinary course of business.
§8.2    Restrictions on Liens, Etc.
The Loan Parties will not, and will not permit any of their respective
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any lien, encumbrance, mortgage, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of its property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; or (d) sell,
assign, pledge or otherwise encumber any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse
(collectively the “Liens”); provided that the Loan Parties may, and may permit
their respective Subsidiaries to, create or incur or suffer to be created or
incurred or to exist any of the following (the “Permitted Liens”):

91



--------------------------------------------------------------------------------



(xviii)    Liens for taxes, assessments and other governmental charges or claims
for labor, material or supplies in respect of obligations not overdue or being
contested in good faith;
(xix)    Liens securing the Obligations;
(xx)    Liens on properties of any Loan Party or their respective Subsidiaries
other than the Mortgaged Property, any other Collateral or any interest therein
(including the rents, issues and profits therefrom) in respect of Indebtedness
which is permitted by §8.1(xi) §8.1(xii), §8.1(xiii) or §8.1(xiv) or in respect
of restrictions permitted to exist under §8.12;
(xxi)    Liens arising in the ordinary course of business (including (A) Liens
of carriers, warehousemen, mechanics, landlords, operators and materialmen and
other similar Liens imposed by law and (B) Liens incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being diligently contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
in accordance with GAAP and the execution or other enforcement of which is
effectively stayed;
(xxii)    Liens described on Schedule 8.2 as of the Effective Date ;
(xxiii)    options on property and rights of transferees pending the transfer
thereof otherwise permitted by this Agreement;
(xxiv)    attachments, appeal bonds, judgments and other similar Liens, with
respect to judgments that do not otherwise result in or cause an Event of
Default;
(xxv)    easements, rights of way, servitudes, covenants, exceptions,
reservations, zoning ordinances, entitlements, minor defects or irregularities
in title or survey, building codes and other land use laws and environmental
restrictions, regulations and ordinances, and other similar Liens regulating the
use or occupancy of real property or the activities conducted thereon which are
imposed by a Governmental Authority having jurisdiction over such real property,
in each case which are not violated in any material respect by the current use
or occupancy of such real property and do not interfere in any material respect
with the ordinary operation of the business of any Loan Party;
(xxvi)    leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party and any interest or title of a
lessor under any lease;
(xxvii)    licenses or sublicenses of intellectual property granted in the
ordinary course of business;
(xxviii)    Liens arising under Article 2 or Article 4 of the Uniform Commercial
Code and customary banker’s liens and rights of set-off, revocation, refund or
chargeback in favor of banks or other financial institutions where the Loan
Parties maintain deposits in the ordinary course of business;

92



--------------------------------------------------------------------------------



(xxix)    Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments;
(xxx)    Liens deemed to exist in connection with repurchase agreements and
other similar investments to the extent such Investments are permitted under
this Agreement;
(xxxi)    the replacement, extension or renewal of any Lien permitted by clauses
(iii) and (xviii) hereof upon or in the same property subject thereto arising
out of the extension, renewal or replacement of the Indebtedness secured
thereby;
(xxxii)    Liens existing on any asset of a Person at the time such Person
becomes a Subsidiary of Borrower and not created in contemplation of such event;
(xxxiii)    other Liens, excluding Liens on Collateral, securing amounts (other
than Indebtedness for borrowed money) in an aggregate amount not to exceed
$10,000,000;
(xxxiv)    Liens which arise in the ordinary course of business under operating
agreements, lease agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
or the groundwater exploration and production business and are for claims which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP; and
(xxxv)     Liens on Mortgaged Properties and other Collateral securing Senior
Secured Notes due 2022 issued prior to the Effective Date (and Permitted
Refinancing Indebtedness in respect thereof) and/or Additional Bond Indebtedness
(and Permitted Refinancing Indebtedness in respect thereof), in each case
subject to the Collateral Trust Agreement or another intercreditor agreement,
collateral trust agreement or similar agreement subordinating such Liens to
Agent’s Liens thereon securing the Obligations and containing terms satisfactory
to Agent in its sole discretion.
§8.3    Restrictions on Investments.
The Loan Parties will not make or permit to exist or to remain outstanding any
Investment except Investments in:
(z)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by any Loan
Party;
(aa)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of

93



--------------------------------------------------------------------------------



the United States, Federal Land Banks, or any other agency or instrumentality of
the United States of America;
(bb)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at the time of such Investment so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;
(cc)    securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
State which at the time of purchase are rated by Moody’s or by S&P at not less
than “P-1” if then rated by Moody’s, and not less than “A-1”, if then rated by
S&P;
(dd)    mortgage-backed securities guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds which at the time
of purchase are rated by Moody’s or by S&P at not less than “Aa” if then rated
by Moody’s and not less than “AA” if then rated by S&P;
(ee)    shares of so-called “money market funds” registered with the SEC under
the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (a)
through (e) and have total assets in excess of $50,000,000;
(ff)    the Oil and Gas Properties, the Mortgaged Properties and the Negative
Pledge Properties and related personal property;
(gg)    Investments in other Loan Parties or in wholly owned Subsidiaries of any
Loan Party that is or becomes a Guarantor substantially contemporaneously
therewith pursuant to §7.21;
(hh)    Investments in Joint Ventures that are not otherwise prohibited under
this Agreement;
(ii)    the acquisition of real estate (including Investments in real estate and
related assets in the form of the acquisition of Indebtedness secured by such
real estate and related assets) and extensions of trade credit in the ordinary
course of business;
(jj)    Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with Borrower or any of its Subsidiaries so
long as such Investments were not made in contemplation of such Person becoming
a Subsidiary or of such consolidation or merger;
(kk)    any Investments received in consideration for an asset sale permitted by
this Agreement;

94



--------------------------------------------------------------------------------



(ll)    Investments (including Indebtedness and other obligations) received in
connection with the bankruptcy or reorganization of customers and in settlement
of delinquent obligations of, and other disputes with, customers and suppliers
in the ordinary course of business;
(mm)    Investments listed on Schedule 8.3 as of the Effective Date;
(nn)    Investments in an SPE Subsidiary (or any Person that was previously an
SPE Subsidiary) in connection with Non-Recourse Indebtedness; provided that any
such Investment is in the form of (i) a contribution of Non-Recourse Assets or
cash and/or (ii) purchases of Non-Recourse Assets pursuant to Permitted Recourse
Undertakings in connection with such Non-Recourse Indebtedness;
(oo)    indemnities made and surety and performance bonds and letters of credit
issued in the ordinary course of business;
(pp)    Investments in connection with Hedge Agreements and Commodity Hedge
Agreements permitted under this Agreement;
(qq)    the purchase or other acquisition of property and assets or businesses
of any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of Borrower (including as a result of
a merger or consolidation); provided, that with respect to each purchase or
other acquisition made pursuant to this §8.3(r) (each, a “Permitted
Acquisition”):
(1)    to the extent required by this Agreement, the Equity Interest of such
Subsidiary shall constitute Collateral and each applicable Loan Party and any
such newly created or acquired Subsidiary shall be a Guarantor; and
(2)    (A) immediately before and after giving pro forma effect to any such
purchase or other acquisition, no Default or Event of Default shall exist and be
continuing and (B) Borrower has delivered to Agent a pro forma Compliance
Certificate showing that after giving effect to such Investment, Loan Parties
remain in compliance with the financial covenants in §9.1;
(rr)    in addition to Investments otherwise expressly permitted by this
Section, Investments by Borrower or any of its Subsidiaries in an aggregate
amount not to exceed, at the time of such Investment, 5% of Consolidated
Tangible Net Worth;
(ss)    Investments in connection with Distributions permitted by §8.7 and
transactions permitted by §8.4;
(tt)    Investments in Real Estate to the extent of a fifty percent (50%)
undivided interest in approximately 6000 acres in the form of a distribution in
respect of a fifty percent (50%) interest in a Joint Venture with Cousins
Properties (or an Affiliate of Cousins Properties) in a project known as “TEMCO
Associates” (the “TEMCO Investment”);

95



--------------------------------------------------------------------------------



(uu)    Investments constituting (i) interests in oil and gas minerals or
otherwise in respect of Mineral Activity and interests in groundwater
exploration and development activities and (ii) the acquisition of Oil and Gas
Properties and additional mineral interest acreage and property interests in
connection with groundwater exploration and development activities; and
(vv)    Investments in Convertible Bond Hedge Transactions and Capped Call
Transactions.
§8.4    Merger, Consolidation.
The Loan Parties will not, and will not permit their respective Subsidiaries to,
become a party to any dissolution, liquidation, merger, reorganization,
consolidation or other business combination, or agree to or effect any asset
acquisition or stock acquisition or other acquisition which may have a similar
effect as any of the foregoing without the prior written consent of the Required
Lenders, except that:
(z)    any Subsidiary of Borrower may be merged or consolidated with or into
Borrower (provided that Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary that is a Guarantor (provided that
(i) such Guarantor shall be the continuing or surviving corporation or (ii)
simultaneously with such transaction, the continuing or surviving corporation
shall become a Guarantor and Borrower shall comply with §7.21 in connection
therewith);
(aa)    any Subsidiary of Borrower may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to Borrower or any Subsidiary that is a
Guarantor;
(bb)    an Excluded Subsidiary pursuant to clause (i) of the definition thereof
(i) may be merged or consolidated with or into Borrower or any other Subsidiary
of Borrower and (ii) may dispose of any or all of its assets (upon voluntary
liquidation or otherwise) pro rata to its equity holders; and
(cc)    Borrower or any Subsidiary may consummate any Investment otherwise
permitted by §8.3(r) by merger or consolidation, provided that if (i) such
merger or consolidation involves Borrower, Borrower is the continuing or
surviving corporation and (ii) if such merger or consolidation involves a
Guarantor, such Guarantor is the continuing or surviving corporation.
§8.5    Sale and Leaseback.
The Loan Parties will not, and will not permit their respective Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby such Person shall
sell or transfer any Mortgaged Property or Negative Pledge Property in order
that then or thereafter such Person shall lease back such Mortgaged Property or
such Negative Pledge Property.
§8.6    Compliance with Environmental Laws.
The Loan Parties will not, and will not permit their respective Subsidiaries and
will use good faith efforts to not permit any tenants of any of the Mortgaged
Properties or the Negative Pledge

96



--------------------------------------------------------------------------------



Properties or any other Real Estate owned by a Loan Party to do any of the
following: (a) use any Mortgaged Property or Negative Pledge Property as a
facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any Mortgaged Property or Negative
Pledge Property any underground tank or other underground storage receptacle for
Hazardous Substances except in material compliance with Environmental Laws, (c)
generate any Hazardous Substances on any Mortgaged Property, Negative Pledge
Property or any other Real Estate owned by a Loan Party except as generated in
the ordinary course of business and in material compliance with Environmental
Laws, (d) cause a Release of Hazardous Substances on, upon or into the Mortgaged
Property, the Negative Pledge Property or any other Real Estate owned by a Loan
Party which give rise to liability under CERCLA or any other Environmental Law,
or (e)  transport or arrange for the transport of any Hazardous Substances
(except as required in the ordinary course of business and in material
compliance with all Environmental Laws).
If any Loan Party causes any Release of Hazardous Substances in violation of
Environmental Laws to occur, such Loan Party shall cause the prompt containment
and removal of such Hazardous Substances and remediation of the Mortgaged
Property or the Negative Pledge Property in material compliance with all
applicable Environmental Laws.
At any time after an Event of Default shall have occurred and is continuing
hereunder, at any time that Agent or the Required Lenders shall have reasonable
grounds to believe that a Release of Hazardous Substances may have occurred
relating to any Mortgaged Property or Negative Pledge Property, Agent may at its
election (and will at the request of the Required Lenders) obtain such
assessments, including, without limitation, environmental assessments of such
Mortgaged Property or such Negative Pledge Property prepared by an Environmental
Engineer as may be reasonably necessary for the purpose of evaluating or
confirming whether any Hazardous Substances have been Released by any Loan Party
on such Mortgaged Property or such Negative Pledge Property, which Release will
result in a Material Adverse Effect. Such assessments may include detailed
visual inspections of such Mortgaged Property or such Negative Pledge Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil or other samples, as well
as such other investigations or analyses as are reasonably necessary for a
determination of whether such Release results in a Material Adverse Effect. All
reasonable costs related to such environmental assessments shall be at the sole
cost and expense of Borrower.
At any time after an Event of Default, Agent may, but shall never be obligated
to, remove or cause the removal of any Hazardous Substances which are in
violation of any Environmental Law from a Mortgaged Property or Negative Pledge
Property (or if removal is prohibited by any Environmental Law or any other
applicable law, physical restriction or other reason, take or cause the taking
of such other action as is required to cause any Mortgaged Property or Negative
Pledge Property to be in material compliance with any Environmental Law) if any
other Loan Party or any of its Subsidiaries fails to materially comply with its
obligations hereunder with respect thereto; and Agent and its designees are
hereby granted access to the Mortgaged Property and the Negative Pledge Property
at any reasonable time or times, upon reasonable notice, to remove or cause such
removal or to take or cause the taking of any such other action. All costs,
including, without limitation, the

97



--------------------------------------------------------------------------------



reasonable costs incurred by Agent in taking the foregoing action, damages,
liabilities, losses, claims, expenses (including attorneys’ fees and
disbursements) which are incurred by Agent, as the result of any Loan Party’s
failure to comply with the provisions of this §8.6, shall be paid by Borrower or
the other applicable Loan Party to Agent upon demand by Agent and shall be
additional obligations secured by the Security Documents, except for costs
resulting from or related to Agent's gross negligence or willful misconduct.
§8.7    Distributions.
No Distributions shall be made by the Loan Parties, or any of them, except as
permitted in this §8.7. Distributions are permitted as follows: (a) Borrower’s
Subsidiaries may make Distributions to Borrower (whether directly or indirectly
through one or more intermediate Distributions to Borrower’s other
Subsidiaries), (b) so long as no Default or Event of Default shall have occurred
and be continuing, Forestar Group may purchase Forestar Group’s common stock or
common stock options from present or former officers, directors or employees of
the Loan Parties upon the death, disability or termination of employment of such
officer or employer, and Borrower may make Distributions to Forestar Group to
enable Forestar Group to make such purchases, (c) Forestar Group may make
repurchases of its common stock which are deemed to occur upon the cashless
exercise of options or warrants and may repurchase restricted common stock held
by present or former officers, directors or employees to the extent representing
such Person’s tax liability for vested restricted stock, (d) Forestar Group may
declare and make Distributions to its stockholders in the form of equity
securities pursuant to the Rights Agreement, (e) any Loan Party may declare and
make Distributions payable solely in its common stock, (f) any Subsidiary may
make Distributions to Borrower, and Borrower may make Distributions to Forestar
Group, to pay any taxes that are due and payable, (g) Borrower may make
Distributions to Forestar Group and Forestar Group may make Distributions in
connection with Permitted Bond Indebtedness and the Call Option Overlay, and
(h) so long as no Default or Event of Default shall have occurred and be
continuing, Borrower may make other Distributions to Forestar Group (and
Forestar Group may make Distributions to its stockholders), provided that, for
purposes of this clause (h), (i) the Total Leverage Ratio as of the last day of
the most recently completed fiscal quarter is less than forty percent (40%),
(ii) the Interest Coverage Ratio for the most recent Test Period exceeds
3.0:1.0, and (iii) Available Liquidity as of the last day of the most recently
completed fiscal quarter is not less than $125,000,000, all of the requirements
of clauses (i), (ii) and (iii) tested after giving pro forma effect to the
proposed Distribution, as if such Distribution had occurred on the last day of
the most recently completed fiscal quarter or the first day of the relevant Test
Period, as applicable.
§8.8    Asset Sales.
The Loan Parties shall not, in any single transaction or series of related
transactions, directly or indirectly, hypothecate, sell, assign, transfer,
mortgage, pledge, encumber or otherwise dispose of any Mortgaged Property,
Negative Pledge Property, any Equity Interests held by a Loan Party in any other
Loan Party or in any of their respective Subsidiaries or Joint Ventures, or any
other Collateral, or permit the same to be sold, assigned, transferred,
conveyed, contracted for or encumbered, or otherwise disposed of, or otherwise
incur, create, assume or permit to exist any mortgage, pledge, security
interest, encumbrance, Lien or charge of any kind upon such assets (other than
to Agent or in respect of Permitted Liens), nor shall the Loan Parties, or any
of them, whether

98



--------------------------------------------------------------------------------



in a single transaction or a series of related transactions, convey, lease with
option to purchase, enter into a contract for sale, or grant an option to
purchase all or any portion of such assets, except as follows:


(a)    any Mortgaged Property, or any portion thereof or interest therein, may
be sold, transferred, conveyed or otherwise disposed of if such property is
entitled to be released, and is in fact released, from the Security Documents to
which it is subject pursuant to the provisions of §5.3;
(b)    the sale of Lots from inventory in the ordinary course of business or the
donation, dedication or other transfer of common areas, streets and similar
areas in connection with the Development of Real Estate;
(c)    the sale or transfer of any other Real Estate (i.e., other than Mortgaged
Property and other than Lots), in a single transaction or a series of related
transactions; provided that if the consideration for, or book value of, such
Real Estate, whichever is greater, exceeds $25,000,000, Borrower shall provide
Agent with (i) notice prior to such sale or transfer, (ii) a pro forma
Compliance Certificate showing that no Default or Event of Default exists either
immediately prior to or after giving effect to such sale, transfer or
disposition, and that immediately after giving effect to such sale, transfer or
disposition, Loan Parties remain in compliance with the financial covenants in
§9.1, and (iii) if the Real Estate in question is included in the Borrowing
Base, a pro forma Borrowing Base Certificate showing that after giving effect to
such sale or transfer, Loan Parties remain in compliance with all Borrowing Base
provisions in §9.2.
(d)    transfers, conveyances or other dispositions of any Real Estate resulting
from any condemnation;
(e)    transfers, conveyances or other dispositions of any property resulting
from the granting of Permitted Liens;
(f)    sales or transfers of timber, minerals and mineral rights, rights and
interests in Oil and Gas Properties and groundwater exploration and development
rights or pursuant to timber leases, timber cutting contracts and/or Mineral
Rights Leases; provided that if the consideration for, or book value of, such
rights or interests, whichever is greater, exceeds $25,000,000, Borrower shall
provide Agent with (i) notice prior to such sale or transfer, (ii) a pro forma
Compliance Certificate showing that no Default or Event of Default exists either
immediately prior to or after giving effect to such sale, transfer or
disposition, and that immediately after giving effect to such sale, transfer or
disposition, Loan Parties remain in compliance with the financial covenants in
§9.1, and (iii) if the rights or interests in question are included in the
Borrowing Base, a pro forma Borrowing Base Certificate showing that after giving
effect to such sale or transfer, Loan Parties remain in compliance with all
Borrowing Base provisions in §9.2;
(g)    sales and dispositions of assets that are obsolete, worn out or no longer
used or useful in the applicable Loan Party’s business;

99



--------------------------------------------------------------------------------



(h)    dispositions of assets by a Subsidiary of Borrower to Borrower or another
Subsidiary of Borrower that is a Guarantor;
(i)    the cancellation of intercompany Indebtedness with other Loan Parties
permitted under this Agreement;
(j)    dispositions or liquidations of cash and other Investments in the
ordinary course of business;
(k)    the termination, surrender or sublease of leases (as lessee), licenses
(as licensee), subleases (as sublessee) and sublicenses (as sublicensee) in the
ordinary course of business;
(l)    the lease, sublease or license or sublicense of real or personal
property, including patents, trademarks and other intellectual property rights
that do not materially interfere with the business of such Loan Party;
(m)    the settlement or write-off of accounts receivable in the ordinary course
of business;
(n)    the sale or other disposition of Equity Interests in Joint Ventures and
Subsidiaries in a single transaction or series of related transactions; provided
that if the consideration exceeds $10,000,000 Borrower shall provide Agent with
(i) notice prior to such sale or disposition, and (ii) a pro forma Compliance
Certificate showing that no Default or Event of Default exists either
immediately prior to or after giving effect to such sale or disposition, and
that immediately after giving effect to such sale or disposition, the Loan
Parties remain in compliance with the financial covenants in §9.1;
(o)    transactions permitted by §8.3(o) and §8.4; and
(p)    the assignment, or participation or farm-out, to a non-Affiliate of any
working interest in the Oil and Gas Properties that have no proved reserves, in
the ordinary course of business.
§8.9    [Intentionally Omitted]
§8.10    Restriction on Prepayment of Indebtedness.
Without limiting the terms of §8.1, Borrower shall not prepay, redeem or
purchase the principal amount of, in whole or in part, or cause the acceleration
of, any Indebtedness other than (i) the Obligations, (ii) any mandatory
prepayment, redemption or purchase required by the documents evidencing,
governing or securing such Indebtedness or any refinancing thereof constituting
Permitted Refinancing Indebtedness or (iii) any redemption, prepayment, purchase
and/or conversion or exchange required by the terms of any Permitted Bond
Indebtedness or voluntary prepayments, redemptions or purchases thereof
permitted by such terms or any refinancing thereof constituting Permitted
Refinancing Indebtedness.
§8.11    [Intentionally Omitted]

100



--------------------------------------------------------------------------------



§8.12    Negative Pledges, Restrictive Agreements, etc.
The Loan Parties will not, and will not permit any of their respective
Subsidiaries to, enter into any agreement (excluding this Agreement and any
other Loan Document) prohibiting or restricting:
(a)    the creation or assumption of any Lien in favor of Agent or Lenders upon
its properties, revenues or assets, whether now owned or hereafter acquired,
except for Liens expressly permitted pursuant to §8.2;
(b)    the ability of Borrower or any other Loan Party to amend or otherwise
modify this Agreement or any other Loan Document; or
(c)    the ability of any Subsidiary of Borrower (other than an SPE Subsidiary)
to make any payments, directly or indirectly, to Borrower by way of dividends,
distributions, return on equity, advances, repayments of loans or advances,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments, or any other agreement or arrangement
which restricts the ability of any such Subsidiary to make any payment or
transfer any property or asset, directly or indirectly, to Borrower,
in each case other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or any part of the Equity Interests or
assets of any Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets to be sold and such sale is
permitted hereunder, (B) restrictions or conditions imposed by any agreement
relating to Indebtedness permitted under this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(C) customary provisions in leases, licenses and other contracts restricting the
assignment thereof, (D) provisions relating to the transfer, assignment or
sublet of any lease or other agreement entered into in the ordinary course of
business, (E) restrictions or conditions on a Subsidiary existing prior to such
Subsidiary becoming a Subsidiary of a Borrower, so long as such restriction or
condition only applies to such Subsidiary, (F) restrictions contained in the
operative agreements of any Joint Ventures against transferring, assigning or
pledging the Equity Interests or other rights in such Joint Ventures or any Real
Estate held by a Loan Party in connection with the TEMCO Investment, (G)
restrictions contained in agreements governing Permitted Bond Indebtedness that
are not materially more restrictive than comparable restrictions contained in
this Agreement (as determined in good faith by the Board of Directors of
Borrower and evidenced by a certificate from Borrower to Agent with respect
thereto), and (H) restrictions contained in operating and other similar
agreements related to Oil and Gas Properties.
§8.13    Organizational Documents.
Neither Borrower nor any other Loan Party shall modify, amend, cancel, release,
surrender, terminate or permit the modification, amendment, cancellation,
release, surrender or termination of, any of its Organizational Documents if
such action could reasonably be expected to adversely affect the Agent and
Lenders, it being understood and agreed that Forestar Group shall be permitted
to amend its Organizational Documents in order to incur Convertible Bond
Indebtedness.

101



--------------------------------------------------------------------------------



§8.14    Affiliate Transactions.
Except for the Loan Documents and the other agreements listed on Schedule 6.15,
the Loan Parties will not, and will not permit any of their respective
Subsidiaries to, enter into, or cause, suffer or permit to exist any arrangement
or contract with, any of their respective Affiliates unless such arrangement or
contract:
(a)    is not otherwise prohibited by this Agreement or the other Loan
Documents;
(b)    (i) is in the ordinary course of business of the applicable Loan Party or
Loan Parties, or the applicable Subsidiary or Subsidiaries and (ii) which is on
terms which are not materially less favorable to any such Loan Party or
Subsidiary than are obtainable from any Person which is not one of its
Affiliates.
The foregoing provisions of this §8.14 shall not prohibit any Loan Party from
engaging in any of the following transactions: (i) any transaction by and
between or among the Loan Parties, (ii) entering into any employment agreement
or equity incentive arrangements, with any employee, officer, director, member
or consultant of any Loan Party, in each case, in the ordinary course of
business, (iii) any Distributions or other payments permitted under this
Agreement, (iv) the payment of fees and compensation to, and customary
indemnities and reimbursements provided on behalf of, officers, directors,
employees and agents of any Loan Party or its Subsidiaries to the extent not
prohibited by this Agreement, (v) Investments in Joint Ventures permitted under
this Agreement and (vi) any disposition of Non-Recourse Assets in connection
with any Non-Recourse Indebtedness, as and to the extent otherwise permitted
under this Agreement.
§8.15    Management Fees, Expenses, etc.
The Loan Parties will not, or will not permit any of their respective
Subsidiaries, to pay management, advisory, consulting, director or other similar
fees, other than:
(i)    fees payable to Agent, Lenders or any of their Affiliates as in effect on
the Effective Date;
(ii)    fees payable to non-Affiliates engaged on an arm’s-length basis; or
(iii)    director fees and reimbursement of out-of-pocket expenses.
§8.16    Deposit Account Control Agreements.
Borrower will cause the Operating Account to be subject to a Deposit Account
Control Agreement with a Deposit Account Bank, and (b) the Loan Parties (other
than Borrower) shall cause their operating accounts to be subject to a Deposit
Account Control Agreement with a Deposit Account Bank to the extent required to
be in compliance with §7.11.
§8.17    [Intentionally Omitted]

102



--------------------------------------------------------------------------------



§8.18    Modification of Certain Agreements.
(o)    Subject to other applicable terms, no Loan Party will enter into or
consent to any amendment, supplement, waiver or other modification of any of the
terms or provisions contained in, or applicable to, the Temple-Inland Agreements
which in any case:
(i)    is contrary to the terms of this Agreement or any other Loan Document; or
(ii)    could reasonably be expected to result in a Material Adverse Effect.
(p)    [Intentionally Omitted]
(q)    No Loan Party will enter into or consent, or permit any of its
Subsidiaries to enter into or consent, to any amendment, supplement, waiver or
other modification of any of the terms or provisions contained in, or applicable
to, any document, instrument or agreement evidencing, guaranteeing, securing or
otherwise relating to Indebtedness permitted pursuant to §8.1(xii) or
§8.1(xiii), or increase the amount of such Indebtedness if the effect would be
to cause such Indebtedness to no longer be permitted under the relevant clause
of §8.1 if such Indebtedness were deemed to be incurred on the date such
amendment, supplement, waiver, modification, increase or release is to be
effective.
(r)    Subject to §27(c)(iii) and except as permitted by Section 7.1(a)(1) of
the Collateral Trust Agreement, no Loan Party will enter into or consent, or
permit any of its Subsidiaries to enter into or consent, to any amendment,
supplement, waiver or other modification of the Collateral Trust Agreement
without the approval of Agent and Required Lenders; provided, however, that the
consent of Priority Collateral Trustee shall be required in all events.
§9.    FINANCIAL COVENANTS OF BORROWER
The Loan Parties covenant and agree that, so long as any Loan, Note, Letter of
Credit or other Obligation is outstanding or any Lender has any obligation to
make any Loans or any LC Issuer has any obligation to issue any Letter of
Credit:
§9.1    Corporate Financial Covenants of Loan Parties.
(b)    Interest Coverage Ratio. The Loan Parties will not, as of the end of any
fiscal quarter of Forestar Group, permit the Interest Coverage Ratio for the
fiscal quarter then ended and the immediately preceding three (3) fiscal
quarters (treated as a single accounting period) (the “Test Period”), to be less
than 2.50:1.0.
(c)    [Intentionally omitted.]
(d)    Total Leverage Ratio. The Loan Parties will not permit the Total Leverage
Ratio as of the last day of any fiscal quarter to exceed fifty percent (50%).

103



--------------------------------------------------------------------------------



(e)    Liquidity. In order for the Loan Parties to (i) make additional
Investments in the form of cash or other transfers of assets of a Loan Party
otherwise permitted under §8.3 (other than those which the Loan Parties are
contractually obligated to make pursuant to agreements entered into previously
and other than as approved by Agent in writing), or (ii) make Acquisition
Expenditures or Development Expenditures other than those which the Loan Parties
are contractually obligated to make pursuant to agreements entered into
previously, Borrower must have Available Liquidity of at least ten percent (10%)
of the aggregate Commitments then in effect. For avoidance of doubt, the failure
to have such minimum Available Liquidity shall not constitute, in and of itself,
a Default or Event of Default.
(f)    Net Worth. The Loan Parties will not, as of the last day of any fiscal
quarter, permit the Consolidated Tangible Net Worth of Forestar Group and its
Subsidiaries to be less than the sum of (i) $572,000,000, plus (ii) eighty-five
percent (85%) of the aggregate net proceeds received by Forestar Group after the
Effective Date in connection with any Equity Offering to any other Person
(including for the purposes hereof, any proceeds received from any offering to
current stockholders of Forestar Group), plus (iii) seventy-five percent (75%)
of all positive Net Income, on a cumulative basis, for each fiscal quarter ended
after the Effective Date and on or before the fiscal quarter being tested.
The determination of the relevant Loan Parties’ compliance with the foregoing
covenants and the components thereof by Agent shall be conclusive and binding
absent manifest error.
§9.2    Borrowing Base Covenants.
(ww)    All assets included in the Borrowing Base must be owned by Borrower or a
Guarantor and must be unencumbered except for Permitted Liens; provided,
however, that for purposes of this paragraph, the term “Permitted Liens” shall
not include Liens permitted under clauses (iii), (xiv) and, unless it would
otherwise be permitted under another category of Permitted Liens, (xv) of §8.2.
(xx)    Borrower shall not at any time permit the sum of (i) the Outstanding
principal balance of the Loans, plus (ii) the Outstanding Letters of Credit, to
be greater than the Borrowing Base.
§10.    INTENTIONALLY OMITTED
§11.    CONDITIONS TO ALL BORROWINGS AND LETTERS OF CREDIT
The obligations of Lenders to make any Loan and the obligation of any LC Issuer
to issue any Letter of Credit, whether on or after the Effective Date, shall
also be subject to the satisfaction of the following conditions precedent:
§11.1    Representations True; No Default.
Each of the representations and warranties made by Borrower or the other Loan
Parties contained in this Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Agreement shall
be true in all material respects both as of the

104



--------------------------------------------------------------------------------



date as of which they were made and shall also be true in all material respects
as of the time of the making of such Loan or the issuance of such Letter of
Credit (as the case may be), with the same effect as if made at and as of that
time, except to the extent of changes resulting from transactions permitted by
the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date),
and no Default or Event of Default shall have occurred and be continuing, or
shall result from the making of such Loan or the issuance of such Letter of
Credit.
§11.2    No Legal Impediment.
No change shall have occurred in any law or regulations thereunder or
interpretations thereof that in the reasonable opinion of any Lender or any LC
Issuer would make it illegal for such Lender to make such Loan or for such LC
Issuer to issue such Letter of Credit.
§11.3    Borrowing Documents.
Agent shall have received a fully completed Loan Request for such Loan and the
other documents and information as required by §2.6. In the case of any request
for a Letter of Credit, Agent and the applicable LC Issuer shall have received a
fully completed Letter of Credit Request.
§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.
§12.1    Events of Default and Acceleration.
If any of the following events (“Events of Default” or, if the giving of notice
or the lapse of time or both is required, then, prior to such notice or lapse of
time, “Defaults”) shall occur:
(i)    Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(j)    Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure shall continue for ten (10) days (provided that such grace period will
not apply to interest due upon the maturity of the Obligations);
(k)    Borrower or any other Loan Party shall fail to comply with any covenant
contained in §7.4, §7.9, §7.11, §7.21, §8 or §9;
(l)    Borrower or any other Loan Party shall fail to perform any other term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified in the other subclauses of this §12); and such
failure shall continue for thirty (30) days after written notice thereof shall
have been given to Borrower by Agent;
(m)    Any representation or warranty made by any Loan Party in this Agreement
or any other Loan Document, or in any report, certificate, financial statement,
request for a Loan or

105



--------------------------------------------------------------------------------



a Letter of Credit, or in any other document or instrument delivered pursuant to
or in connection with this Agreement, any advance of a Loan, the issuance of any
Letter of Credit or any of the other Loan Documents shall prove to have been
false or misleading in any material respect upon the date when made or deemed to
have been made or repeated;
(n)    Any Loan Party shall fail to pay at maturity or otherwise when due, or
within any applicable period of grace, any obligation for borrowed money or
credit received or other Indebtedness (other than Non-Recourse Indebtedness)
having an aggregate principal amount outstanding of at least $20,000,000, or
fail to observe or perform any material term, covenant or agreement contained in
any agreement by which it is bound, evidencing or securing any such borrowed
money or credit received or other Indebtedness for such period of time as would
permit (assuming the giving of appropriate notice if required) the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof;
(o)    Any Loan Party (1) shall make an assignment for the benefit of creditors,
or admit in writing its general inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any Loan
Party or of any substantial part of the assets of any thereof, including,
without limitation, any Mortgaged Property or any Negative Pledge Property,
(2) shall commence any case or other proceeding relating to any Loan Party under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (3) shall take any action to authorize or in furtherance of any of
the foregoing;
(p)    A petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of any Loan Party, or any substantial
part of the assets of any thereof, including, without limitation, any Mortgaged
Property or any Negative Pledge Property, or a case or other proceeding shall be
commenced against any Loan Party under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any Loan Party
thereof shall indicate its approval thereof, consent thereto or acquiescence
therein or such petition, application, case or proceeding shall not have been
dismissed within ninety (90) days following the filing or commencement thereof;
(q)    A decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any Loan Party thereof bankrupt or
insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of any Loan Party thereof in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;
(r)    There shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any final judgment
against any Loan Party, or any Subsidiary thereof, that, with other outstanding
final judgments, undischarged, against the Loan Parties and their Subsidiaries
(or any of them) exceeds in the aggregate $10,000,000 (to the extent not paid or
covered by insurance);
(s)    If any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written

106



--------------------------------------------------------------------------------



agreement, consent or approval of Lenders, or any action at law, suit in equity
or other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of any Loan Party or any of their respective
stockholders, partners, members or beneficiaries, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;
(t)    Any dissolution, termination, partial or complete liquidation, merger or
consolidation of any Loan Party, or any Subsidiary thereof, or any sale,
transfer or other disposition of the assets of any Loan Party, other than as
permitted under the terms of this Agreement or the other Loan Documents;
(u)    Any Loan Party shall be indicted for a federal crime, a punishment for
which could include the forfeiture of any assets of such Person included in the
Collateral;
(v)    With respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred that reasonably could be expected to result in liability of
any of any Loan Party to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $1,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Guaranteed Pension Plan; or the PBGC shall have instituted
proceedings to terminate such Guaranteed Pension Plan;
(w)    A Change of Control shall occur without the prior written approval of all
of Lenders (which consent may be withheld by Lenders in their sole and absolute
discretion);
(x)    Any Event of Default, as defined in any of the other Loan Documents,
shall occur;
(y)    Any amendment to or termination of a financing statement naming any Loan
Party as debtor and Agent as secured party relating to the Collateral, or any
correction statement with respect thereto, is filed in any jurisdiction by, or
caused by, or at the instance of any Loan Party without the prior written
consent of Agent (except to the extent of a release of Collateral permitted by
this Agreement); or any amendment to or termination of a financing statement
naming any Loan Party as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by any party other
than Agent or Agent’s counsel (or by a Loan Party at Agent’s direction) without
the prior written consent of Agent and Borrower or the affected other Loan Party
fails to use its best efforts to cause the effect of such filing to be
completely nullified to the reasonable satisfaction of Agent within ten (10)
days after notice to Borrower thereof; or
(z)    Temple-Inland shall make any written claim for indemnity against Forestar
Group under the Spin-off Tax Sharing Agreement related to the taxable nature of
the Spin-off Transaction in excess of $25,000,000;

107



--------------------------------------------------------------------------------



then, and in any such event, Agent may, and upon the request of the Required
Lenders shall, by notice in writing to Borrower declare all amounts owing with
respect to this Agreement, the Notes and the other Loan Documents to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower; provided that in the event of any Event of
Default specified in §12.1(g), §12.1(h) or §12.1(i), all such amounts shall
become immediately due and payable automatically and without any requirement of
notice from any of Lenders or Agent.
§12.2    Limitation of Cure Periods.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any reference in this Agreement or any other Loan Document to “the
continuance of a default” or “the continuance of an Event of Default” or any
similar phrase shall not create or be deemed to create any right on the part of
Borrower or any other party to cure any default following the expiration of any
applicable grace or notice and cure period.
§12.3    Termination of Commitments.
If any one or more Events of Default specified in §12.1(g), §12.1(h) or §12.1(i)
shall occur, then immediately and without any action on the part of Agent or any
Lender any unused portion of the credit hereunder shall terminate and Lenders
shall be relieved of all obligations to make Loans to Borrower, and LC Issuers
shall be relieved of any further obligation to issue Letters of Credit, pursuant
to this Agreement. If any other Event of Default shall have occurred and be
continuing, Agent may, and upon the election of the Required Lenders shall, by
notice to Borrower terminate the obligation to make Loans to Borrower and to
issue Letters of Credit hereunder. No termination under this §12.3 shall relieve
Borrower or any other Loan Party of their respective obligations to Lenders
arising under this Agreement or the other Loan Documents. Nothing in this
Section shall limit or impair the terms of this Agreement (including §2.1) which
provide that Revolving Lenders shall have no obligation to make Revolving Loans
upon the occurrence of a Default or Event of Default.
§12.4    Remedies.
(q)    In case any one or more of the Events of Default shall have occurred and
be continuing, and whether or not Lenders shall have accelerated the maturity of
the Loans and other Obligations pursuant to §12.1, Agent on behalf of Lenders
may, and upon direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, including to the full extent
permitted by applicable law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right. No remedy herein conferred upon Agent or the holder of any Note
is intended to be exclusive of any other remedy and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute or any other
provision of law.

108



--------------------------------------------------------------------------------



In the event that all or any portion of the Obligations is collected by or
through an attorney-at-law, Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees. Notwithstanding the
provisions of this Agreement providing that the Loans may be evidenced by
multiple Notes in favor of Lenders, Lenders acknowledge and agree that only
Agent may exercise any remedies arising by reason of a Default or Event of
Default, including without limitation, bringing any suit for collection of any
Note. Notwithstanding anything herein to the contrary, upon the occurrence of
any Event of Default, an amount equal to the aggregate amount of the Outstanding
Letters of Credit shall, at the Required Lenders’ option, without demand or
further notice to Borrower, be deemed to have been paid or disbursed by the
applicable LC Issuer under the Letter of Credit and a Revolving Loan to Borrower
from the Revolving Lenders in such amount to have been made and accepted, which
Revolving Loan shall be immediately due and payable.
§12.5    Distribution of Collateral Proceeds.
In the event that, following the occurrence or during the continuance of any
Event of Default, and subject to the provisions of the Collateral Trust
Agreement, any monies are received in connection with the enforcement of any of
the Loan Documents, or otherwise with respect to the realization upon any of the
assets of Borrower or any other Person liable with respect to the Obligations
(including the Collateral), such monies shall be distributed for application as
follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of,
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by Agent to protect or
preserve the Collateral or in connection with the collection of such monies by
Agent, for the exercise, protection or enforcement by Agent of all or any of the
rights, remedies, powers and privileges of Agent under this Agreement or any of
the other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to Agent against any taxes or liens which by law
shall have, or may have, priority over the rights of Agent to such monies;
(b)    Second, to all other Obligations in the following order: (i) first to the
payment of any fees or charges (other than Letter of Credit fees and Facility
Fees) outstanding hereunder or under the other Loan Documents (excluding any
Hedge Agreements or Commodity Hedge Agreements), (ii) next to any accrued and
outstanding Default Rate interest, (iii) next to any accrued and outstanding
interest under the Swing Line Loans, (iv) next to any accrued and outstanding
Letter of Credit Fees, Facility Fees, and interest on the Loans (other than
interest on the Swing Line Loans), (v) next to any Outstanding principal on the
Swing Line Loans, (vi) next, pro rata, to any Outstanding principal on the Loans
(other than Swing Line Loans) and Obligations with respect to any Hedge
Agreement or Commodity Hedge Agreement, and (vii) last to any remaining
Obligations in such order as the Required Lenders may determine; provided,
however, that (A) in the event that any Lender shall have wrongfully failed or
refused to make an advance under §2.6, §2.7 or §2.10 and such failure or refusal
shall be continuing, advances made by other Lenders during the pendency of such
failure or refusal shall be entitled to be repaid as to principal and accrued
interest in priority to the other Obligations described in this subsection (b),
and (B) Obligations owing to Revolving Lenders with respect to each type of
Obligation such as interest, principal, fees and expenses, shall be made among
such Lenders pro rata in accordance with their Commitment Percentages, without

109



--------------------------------------------------------------------------------



preference or priority; and provided, further, that the Required Lenders may in
their discretion make proper allowance to take into account any Obligations not
then due and payable; and
(c)    Third, the excess, if any, shall be returned to Borrower or to such other
Persons as are entitled thereto.
§13.    SETOFF
Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from Agent or any of Lenders to any
of the Loan Parties and any securities or other property of the Loan Parties in
the possession of Agent or any Lender may be applied to or set off against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Loan Parties to such Lender. Upon the occurrence and during the
continuance of an Event Default, any Lender, including Agent with respect to the
Advance Account, may, but shall not be obligated to freeze withdrawals from any
account of the Loan Parties held by such Lender. Each Lender agrees with each
other Lender that if such Lender shall receive from any Loan Party or Loan
Parties, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender any amount in excess of its ratable portion of the payments
received by all of Lenders with respect to the Notes held by all of Lenders,
such Lender will make such disposition and arrangements with the other Lenders
with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.
§14.    THE AGENT
§14.1    Authorization.
Each of the Lenders and each of the LC Issuers hereby irrevocably appoints
KeyBank to act on its behalf as Agent hereunder and under the other Loan
Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by Agent. Except as expressly
provided to the contrary in the Collateral Trust Agreement with respect to
Agent’s role as Priority Collateral Trustee thereunder, the obligations of Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
Agent as a trustee or fiduciary for any Lender or any LC Issuer or to create any
agency or fiduciary relationship. Agent shall act as the contractual
representative of Lenders and LC Issuers hereunder, and notwithstanding the use
of the term “Agent”, it is understood and agreed that (except in its capacity as
Priority Collateral Trustee, the duties and responsibilities of which are
limited to those expressly set forth in the Collateral Trust

110



--------------------------------------------------------------------------------



Agreement), Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Borrower and any other Person shall be entitled to conclusively rely on a
statement from Agent that it has the authority to act for and bind Lenders and
LC Issuers pursuant to this Agreement and the other Loan Documents.
§14.2    Employees and Agents.
Agent may exercise its rights and powers and execute any and all of its duties
hereunder or under any other Loan Document by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Agreement and the other
Loan Documents. Agent and any such agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section shall apply to any such
agent and to the Related Parties of Agent and any such agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. Agent may utilize
the services of such Persons as Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by Borrower.
§14.3    No Liability.
Neither Agent nor any of its shareholders, directors, officers or employees nor
any other Person assisting them in their duties nor any agent, or employee
thereof, shall be liable to Lenders and LC Issuers for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that Agent or such other Person, as the
case may be, shall be liable for losses due to its willful misconduct or gross
negligence. Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Agent also may rely upon any statement made
to it orally or by telephone and reasonably believed by it to have been made by
the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or a LC Issuer, Agent may presume that such condition
is satisfactory to such Lender or such LC Issuer unless Agent shall have
received notice to the contrary from such Lender or such LC Issuer prior to the
making of such Loan or the issuance of such Letter of Credit, as applicable.
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

111



--------------------------------------------------------------------------------



§14.4    No Representations.
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of Lenders as shall be expressly provided for herein or in the other
Loan Documents), provided that Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of Lenders as shall be necessary, or as Agent shall believe in good
faith shall be necessary, under the circumstances as provided in §27 and §12.4)
or (ii) in the absence of its own gross negligence or willful misconduct. Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to Agent by any Loan Party, any Lender or any
LC Issuer.
Agent shall not be responsible for the execution or validity or enforceability
of this Agreement, the Notes, any of the other Loan Documents or any instrument
at any time constituting, or intended to constitute, collateral security for the
Notes, or for the value of any such collateral security or for the validity,
enforceability or collectibility of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein, or any agreement, instrument or certificate delivered in connection
therewith or in any of the other Loan Documents or in any certificate or
instrument hereafter furnished to it by or on behalf of any of the Loan Parties,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any other of the
Loan Documents.
Agent shall not be bound to ascertain whether any notice, consent, waiver or
request delivered to it by any Loan Party or any holder of any of the Notes
shall have been duly authorized or is true, accurate and complete. Agent has not
made nor does it now make any representations or warranties, express or implied,
nor does it assume any liability to Lenders and LC Issuers, with respect to the
creditworthiness or financial condition of Borrower or any other Loan Party or
the value of the Collateral or any other assets of such Persons.

112



--------------------------------------------------------------------------------



Each Lender and each LC Issuer acknowledges that it has, independently and
without reliance upon Agent or any other Lender or LC Issuer or any of their
Related Parties, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each LC Issuer also acknowledges that it will,
independently and without reliance upon Agent or any other Lender or any other
LC Issuer or any of their Related Parties, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
§14.5    Payments.
(e)    A payment by Borrower to Agent hereunder or under any of the other Loan
Documents for the account of any Lender or any LC Issuer shall constitute a
payment to such Lender or such LC Issuer. Agent agrees to distribute to each
Lender and each LC Issuer not later than one (1) Business Day after Agent’s
receipt of good funds, determined in accordance with Agent’s customary
practices, such Lender’s or such LC Issuer’s pro rata share of payments received
by Agent for the account of Lenders or LC Issuers except as otherwise expressly
provided herein or in any of the other Loan Documents. All payments of
principal, interest, fees and other amounts in respect of the Swing Line Loans
shall be for the account of Swing Line Lender only (except to the extent any
Lender shall have acquired and funded a participating interest in any such Swing
Line Loan pursuant to §2.1(c), in which case such payments shall be pro rata in
accordance with such participating interests).
(f)    If in the opinion of Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall adjudge that
any amount received and distributed by Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.
(g)    Notwithstanding anything to the contrary contained in this Agreement or
any of the other Loan Documents, any Lender that fails (i) to make available to
Agent its pro rata share of any Loan that it is obligated to make available
under the terms of this Agreement, unless such obligation is the subject of a
bona fide, good faith dispute of which the Agent has received written notice
from such Lender (it being agreed that any such notice given later than three
(3) Business Days after such failure shall be ineffective for purposes of this
paragraph (c)), or (ii) to comply with the provisions of §13 with respect to
making dispositions and arrangements with the other Lenders, where such Lender’s
share of any payment received, whether by setoff or otherwise, is in excess of
its pro rata share of such payments due and payable to all of Lenders, in each
case as, when and to the full extent required by the provisions of this
Agreement, shall be deemed delinquent (a “Delinquent Lender”) and shall be
deemed a Delinquent Lender until such time as such delinquency is satisfied. A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from Borrower, whether on account of Outstanding Loans, interest, fees or
otherwise, to the remaining

113



--------------------------------------------------------------------------------



non-Delinquent Lenders for application to, and reduction of, their respective
pro rata shares of all outstanding Loans in accordance with the terms of this
Agreement. The Delinquent Lender hereby authorizes Agent to distribute such
payments to the non-Delinquent Lenders in proportion to their respective pro
rata shares of all outstanding Loans in accordance with the terms of this
Agreement. A Delinquent Lender shall be deemed to have satisfied in full a
delinquency, and to no longer be a Delinquent Lender, when and if, as a result
of application of the assigned payments to all outstanding Loans of the
non-Delinquent Lenders or as a result of other payments by the Delinquent
Lenders to the non-Delinquent Lenders, Lenders’ respective pro rata shares of
all outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
§14.6    Holders of Notes.
Subject to the terms of §18, Agent may deem and treat the payee of any Note as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
§14.7    Indemnity.
Lenders and LC Issuers ratably agree hereby to indemnify and hold harmless Agent
from and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (to the extent of any losses,
damages, costs and expenses for which Agent has not been reimbursed by Borrower
as required by §15 or §16), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, the Letters of Credit or
any of the other Loan Documents or the transactions contemplated or evidenced
hereby or thereby, or Agent’s actions taken hereunder or thereunder, except to
the extent that any of the same shall be directly caused by Agent’s willful
misconduct or gross negligence.
§14.8    Agent as Lender.
In its individual capacity, KeyBank shall have the same obligations and the same
rights, powers and privileges in respect to its Revolving Commitment and the
Revolving Loans made by it, and as the holder of any of the Notes as it would
have were it not also Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower, any of the other Loan Parties or any Subsidiary or
other Affiliate thereof as if such Person were not Agent hereunder and without
any duty to account therefor to Lenders.
§14.9    Resignation.
Agent may resign at any time by giving thirty (30) calendar days’ prior written
notice thereof to Lenders, LC Issuers and Borrower. Upon any such resignation,
the Required Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent any Lender or any other bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less

114



--------------------------------------------------------------------------------



than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000. Any such resignation shall be effective upon appointment and
acceptance of a successor agent selected by the Required Lenders. If no
successor Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of Lenders and LC
Issuers, appoint a successor Agent, which shall be a bank whose debt obligations
are rated not less than “A” or its equivalent by Moody’s or not less than “A” or
its equivalent by S&P Corporation and which has a net worth of not less than
$500,000,000, provided that if Agent shall notify Borrower, Lenders and LC
Issuers that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Agent on behalf of Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through Agent
shall instead be made by or to each Lender and each LC Issuer directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph. Unless a Default or Event of Default shall have
occurred and be continuing, such successor Agent shall be reasonably acceptable
to Borrower. Each successor Agent meeting the requirements set forth in the
Collateral Trust Agreement for serving as Priority Collateral Trustee shall
automatically, upon acceptance of its appointment of successor Agent hereunder,
become successor Priority Collateral Trustee. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and Priority Collateral Trustee, and the
retiring Agent shall be discharged from its duties and obligations hereunder as
Agent and Priority Collateral Trustee. The fees payable by Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor. After any retiring Agent’s
resignation, the provisions of this Agreement and the other Loan Documents shall
continue in effect for the benefit of such retiring Agent, its agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by it while it was acting as Agent.
§14.10    Duties in the Case of Enforcement.
In case one or more Events of Default have occurred and shall be continuing, and
whether or not acceleration of the Obligations shall have occurred, Agent may
and shall, if (a) so requested by the Required Lenders and (b) Lenders have
provided to Agent such additional indemnities and assurances against expenses
and liabilities as Agent may reasonably request, proceed to enforce the
provisions of the Security Documents authorizing the sale or other disposition
of all or any part of the Collateral and exercise all or any other legal and
equitable and other rights or remedies as it may have. The Required Lenders may
direct Agent in writing as to the method and the extent of any such exercise,
Lenders hereby agreeing to indemnify and hold Agent harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that Agent need not comply with any such
direction to the extent that Agent reasonably believes Agent’s compliance with
such direction to be unlawful or commercially unreasonable in any applicable
jurisdiction.

115



--------------------------------------------------------------------------------



§14.11    Request for Agent Action.
Agent and Lenders acknowledge that in the ordinary course of business of
Borrower, (a) the Loan Parties may enter into Leases covering the Mortgaged
Property and the Negative Pledge Property that may require the execution of a
subordination, attornment and non-disturbance agreement, (b) the Mortgaged
Property and the Negative Pledge Property may be subject to a condemnation or
other taking, (c) the Loan Parties may desire to enter into easements or other
agreements affecting the Mortgaged Property or the Negative Pledge Property,
record a subdivision plat, dedicate roads or utilities, or take other actions or
enter into other agreements in the ordinary course of business which similarly
require the consent, approval or agreement of Agent. In connection with the
foregoing, Lenders hereby expressly authorize Agent to (a) execute and deliver
with the applicable Loan Party or Loan Parties and any tenant, subordination,
attornment and non-disturbance agreements with respect to any lease upon such
terms as Agent in its good faith reasonable judgment determines are appropriate
(Agent in the exercise of its good faith reasonable judgment may agree to allow
some or all of the casualty, condemnation, restoration or other provisions of
the applicable lease to control over the applicable provisions of the Loan
Documents), (b) execute consents or subordinations in form and substance
reasonably satisfactory to Agent in connection with any easements, agreements,
plats, dedications or similar matters affecting the Mortgaged Property or
Negative Pledge Property, or (c) execute consents, approvals, or other
agreements in form and substance reasonably satisfactory to Agent in connection
with such other actions or agreements as may be desirable by Agent or any tenant
necessary in the ordinary course of the Loan Parties’ respective businesses.
Lenders further expressly authorize Agent to (i) execute consents or releases of
Liens of Mortgaged Property, Equity Interests and other items of Collateral in
connection with dispositions pursuant to §8.8 of this Agreement or as otherwise
permitted in this Agreement or in connection with any condemnation or other
taking and (ii) to release any Lien on any assets of the Loan Parties granted to
or otherwise held by Agent under or in connection with the Original Credit
Agreement and the Loan Documents as in effect immediately prior to the Effective
Date that is not required to be Collateral under this Agreement or any other
Loan Document as in effect from and after the Effective Date. In addition, Agent
is hereby expressly authorized to execute and deliver any intercreditor
agreement, collateral trust or similar agreement contemplated by §8.2(xviii) and
to enter into such modifications of the Security Documents, if any, as Agent may
determine necessary or appropriate to effectuate the provisions of any such
intercreditor agreement, collateral trust or similar agreement and the
transactions and amendments contemplated thereby.
§14.12    Removal of Agent.
The Required Lenders may remove Agent from its capacity as agent in the event of
Agent’s willful misconduct or gross negligence. Such removal shall be effective
upon appointment and acceptance of a successor agent selected by the Required
Lenders. Any successor Agent must satisfy the conditions set forth in §14.9.
Upon the acceptance of any appointment as agent hereunder by a successor agent,
such successor agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the removed Agent, and the removed
Agent shall be discharged from all further duties and obligations as Agent under
this Agreement and the Loan Documents (subject to Agent’s right to be
indemnified as provided in the Loan Documents); provided that Agent shall remain
liable to the extent provided herein or in the Loan Documents for its acts or
omissions occurring prior to such removal or resignation.

116



--------------------------------------------------------------------------------



§14.13    Bankruptcy.
In the event a bankruptcy or other insolvency proceeding is commenced by or
against any of the Loan Parties, Agent shall have the sole and exclusive right
and duty to file and pursue a joint proof of claim on behalf of all Lenders.
Each Lender irrevocably waives its right to file or pursue a separate proof of
claim in any such proceedings.
§14.14    Collateral Trust Agreement.
(a)    Each of the Lenders (and by its acceptance of the benefits of this
Agreement and the other Loan Documents, each Affiliate thereof from time to time
party to any Hedge Agreement or Commodity Hedge Agreement under which any Loan
Party’s obligations and liabilities constitute Obligations) hereby ratifies and
confirms the execution and delivery by KeyBank, as Agent and as Priority
Collateral Trustee, of the Collateral Trust Agreement, and hereby irrevocably
appoints Agent as Priority Collateral Trustee under the Collateral Trust
Agreement and the other Loan Documents.
(b)    Each of the Lenders (and by its acceptance of the benefits of this
Agreement and the other Loan Documents, each Affiliate thereof from time to time
party to any Hedge Agreement or Commodity Hedge Agreement under which any Loan
Party’s obligations and liabilities constitute Obligations) hereby acknowledges:
(i)    that each Series (as defined in the Collateral Trust Agreement) of
Priority Lien Obligations (as defined in the Collateral Trust Agreement) will be
and are secured equally and ratably by all Priority Liens (as defined in the
Collateral Trust Agreement) at any time granted by Borrower or any other Grantor
(as defined in the Collateral Trust Agreement) to secure any Obligations in
respect of such Series of Priority Lien Debt (as defined in the Collateral Trust
Agreement), whether or not upon property otherwise constituting collateral for
such Series of Priority Lien Debt, and that all such Priority Liens will be
enforceable by Priority Collateral Trustee for the benefit of each series of
Priority Lien Obligations equally and ratably;
(ii)    that the holders of Obligations in respect of such Series of Priority
Lien Debt are bound by the provisions of the Collateral Trust Agreement,
including the provisions relating to the ranking of Priority Liens and order of
application of proceeds from the enforcement of Priority Liens;
(iii)    consents and directs Priority Collateral Trustee to perform its
obligations under the Collateral Trust Agreement and the Security Documents; and
(iv)    that the acknowledgments in this §14.14 constitute a Lien Sharing and
Priority Confirmation as defined in the Senior Secured Notes Indenture.
(c)    Each of the Lenders (and each of its Affiliates as described in clause
(a) above) hereby authorizes Priority Collateral Trustee to take such action and
to exercise such powers as are delegated to Priority Collateral Trustee by the
terms of this Agreement or the Collateral Trust Agreement, together with such
actions and powers as are reasonably incident thereto, provided that no duties
or responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by Priority Collateral Trustee. Priority Collateral Trustee
shall be entitled to all privileges,

117



--------------------------------------------------------------------------------



protections, indemnification and immunities to which Agent is entitled hereunder
and under the other Loan Documents, and all costs, expenses, fees and other
liabilities incurred by Priority Collateral Trustee from time to time shall be
subject to reimbursement or indemnification hereunder to the same extent as if
they had been incurred by Agent. Each of the parties to this Agreement (and each
Lender Affiliate as described in clause (a) above) acknowledges and agrees that,
as and to the extent contemplated or required by the Collateral Trust Agreement,
all Collateral held by Agent and all Security Documents heretofore or from time
to time hereafter executed and delivered by any Loan Party in favor of Agent
shall be deemed held in Agent’s capacity as Priority Collateral Trustee, and
Agent is hereby irrevocably authorized to execute and deliver such assignments,
amendments or other documentation in favor of Priority Collateral Trustee which
it deems necessary to vest any of the Collateral in Priority Collateral Trustee.
§14.15    Right to Realize on Collateral and Enforce Guaranty.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
each Loan Party, Agent and each Lender hereby agree that (a) no Lender shall
have any right individually to realize upon any of the Collateral or to enforce
the Guarantee under §34 or any of the Security Documents, it being understood
and agreed that all powers, rights and remedies hereunder and under such
Guarantee and the Security Documents may be exercised solely by Agent, and (b)
in the event of a foreclosure by Agent on any of the Collateral pursuant to a
public or private sale or other disposition, Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any collateral payable by Agent at such sale or other
disposition.
§15.    EXPENSES
Borrower agrees to pay (a) the reasonable and documented costs of producing and
reproducing this Agreement, the other Loan Documents, the Collateral Trust
Agreement and the other agreements and instruments mentioned herein, (b) any
taxes (including any interest and penalties in respect thereto) payable by
Agent, any of Lenders or any LC Issuers, including any recording, mortgage,
documentary or intangibles taxes in connection with the Security Deeds and other
Loan Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement (other than Excluded Taxes, except that Agent,
Lenders and LC Issuers shall be entitled to indemnification for any and all
amounts paid by them in respect of taxes based on income or other taxes assessed
by any State in which Mortgaged Property or other Collateral is located, such
indemnification to be limited to taxes due solely on account of the granting of
Collateral under the Security Documents, including any such taxes payable by
Agent, any of Lenders or any LC Issuer after the Effective Date (Borrower hereby
agreeing to indemnify Agent and each Lender with respect thereto)), (c) all
appraisal fees, engineer’s fees, charges of Agent for commercial finance exams
and engineering and environmental reviews and the reasonable and documented
fees, expenses and disbursements of Agent, Agent’s Special Counsel and any other
counsel to Agent, counsel for KeyBank and any local counsel to Agent incurred in
connection with the performance of due diligence

118



--------------------------------------------------------------------------------



and the preparation, negotiation, administration, or interpretation of the Loan
Documents, the Collateral Trust Agreement and other instruments mentioned
herein, the addition and release of Collateral, each closing hereunder, and
amendments, modifications, approvals, consents, waivers or Collateral releases
hereto or hereunder, (d) the reasonable fees, expenses and disbursements of
Agent incurred by Agent in connection with the performance of due diligence,
underwriting analysis, credit reviews and the preparation, negotiation,
administration, syndication or interpretation of the Loan Documents, the
Collateral Trust Agreement and other instruments mentioned herein, credit and
collateral evaluations, the release, addition or substitution of additional
Collateral, (e) all reasonable and documented out-of-pocket expenses (including
reasonable attorneys’ fees and costs, which attorneys may be employees of any
Lender, any LC Issuer or Agent and the fees and costs of appraisers, engineers,
investment bankers or other experts retained by any Lender, any LC Issuer or
Agent) incurred by any Lender, any LC Issuer or Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents or the
Collateral Trust Agreement against Borrower or other Loan Parties or the
administration thereof after the occurrence of a Default or Event of Default
(including, without limitation, the cost of all title examinations and title
reports, Lien searches and related costs and expenses in order specifically to
identify the Mortgaged Properties and the state of the Loan Parties’ title
thereto), (ii) the sale of, collection from or other realization upon any of the
Collateral, (iii) the failure of Borrower or any other Loan Party to perform or
observe any provision of the Loan Documents, and (iv) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to
Agent’s, any of Lenders’ or any LC Issuers’ relationships with any of the Loan
Parties, and (f) all reasonable fees, expenses and disbursements of Agent
incurred in connection with Uniform Commercial Code searches, Uniform Commercial
Code filings or Security Deed recordings and, after the occurrence and during
the continuance of an Event of Default, title rundowns and title searches. The
covenants of this §15 shall survive payment or satisfaction of payment of
amounts owing with respect to the Notes.
§16.    INDEMNIFICATION
Borrower agrees to indemnify and hold harmless Agent, Lenders and LC Issuers and
each director, officer, employee, agent and Person who controls Agent, any
Lender or any LC Issuer from and against any and all claims, actions and suits,
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages and expenses of every nature and character arising out of or
relating to this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation, (a)
any leasing fees and any brokerage, finders or similar fees asserted against any
Person indemnified under this §16 based upon any agreement, arrangement or
action made or taken, or alleged to have been made or taken, by any of the Loan
Parties, (b) any condition, use, operation or occupancy of a Mortgaged Property
or other Collateral other than with respect to matters relating to such
Mortgaged Property and/or the Collateral first occurring after Agent or its
nominee acquires title to such Mortgaged Property by the exercise of its
foreclosure remedies or transfer in lieu of foreclosure, (c) any actual or
proposed use by Borrower of the proceeds of any of the Loans or any actual or
proposed use of a Letter of Credit by any beneficiary of a Letter of Credit
(including any refusal by any LC Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (d) any actual or
alleged infringement of any patent, copyright, trademark, service mark or
similar right of any of the Loan Parties comprised

119



--------------------------------------------------------------------------------



in the Collateral, (e) the Loan Parties’ entering into or performing this
Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to a Negative Pledge Property, a Mortgaged
Property or the other Collateral, or (g) with respect to the Loan Parties, their
respective Subsidiaries and Joint Ventures, and their respective properties and
assets, including, without limitation, the Mortgaged Properties and the Negative
Pledge Properties, the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to claims with respect to wrongful death, personal
injury or damage to property), other than with respect to matters relating to
such Mortgaged Property and/or the Collateral first occurring after Agent or its
nominee acquires title to such Mortgaged Property by the exercise of its
foreclosure remedies or transfer in lieu of foreclosure, in each case including,
without limitation, the reasonable fees and disbursements of counsel and
allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding; provided, however, that Borrower
shall not be obligated under this §16 to indemnify any Person for liabilities
arising from such Person’s own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. In litigation, or the preparation therefor, Lenders, LC Issuers and
Agent shall be entitled to select a single law firm as their own counsel and, in
addition to the foregoing indemnity, Borrower agrees to pay promptly all Court
costs and other expenses of litigation incurred by Agent, Lenders and LC
Issuers, including the reasonable fees and expenses of such counsel. If, and to
the extent that the obligations of Borrower under this §16 are unenforceable for
any reason, Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law. There shall be specifically excluded from the foregoing
indemnification any claims, actions, suits, liabilities, losses, damages and
expenses arising from disputes among Lenders or LC Issuers with respect to the
Loans, Letters of Credit or the Loan Documents. In the event that any such
claims, actions, suits, liabilities, losses, damages and expenses involve both a
dispute among Lenders and LC Issuers, or any of them and other matters covered
by this indemnification provision, Agent shall make a reasonable good faith
allocation of all losses, damages and expenses incurred between Lenders’ and LC
Issuers’ dispute and the other matters covered by this indemnification
provision, which allocation by Agent shall, absent manifest error, be final and
binding upon the parties hereto. All amounts payable by Borrower pursuant to
this §16 shall constitute Obligations until paid in full by Borrower. Borrower
acknowledges and agrees that its obligations hereunder to indemnify and hold
harmless Agent as provided herein shall also apply to Agent acting as Priority
Collateral Trustee. The provisions of this §16 shall survive the repayment of
the Loans and the termination of the obligations of Lenders and LC Issuers
hereunder.
§17.    SURVIVAL OF COVENANTS, ETC
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower or any other Loan Party pursuant hereto or
thereto shall be deemed to have been relied upon by Lenders and Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by Lenders of any of the Loans and the issuance by
LC Issuers of any Letter of Credit, as herein contemplated, and shall continue
in full force and effect so long

120



--------------------------------------------------------------------------------



as any amount due under this Agreement or the Notes or any of the other Loan
Documents remains outstanding or any Letter of Credit is Outstanding or any
Lender has any obligation to make any Loans or any LC Issuer has any obligation
to issue a Letter of Credit. The indemnification obligations of Borrower
provided herein and the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate or other paper delivered to any Lender, any LC Issuer or
Agent at any time by or on behalf of any of the Loan Parties pursuant hereto or
in connection with the transactions contemplated hereby shall constitute
representations and warranties as to the matters contained in such certificate
or other paper by any of the Loan Parties hereunder.
§18.    ASSIGNMENT AND PARTICIPATION
§18.1    Conditions to Assignment by Lenders.
(h)    Each Lender shall have the right to assign, transfer, sell, negotiate,
pledge or otherwise hypothecate this Agreement and any of its rights and
security hereunder and under the other Loan Documents to any other Eligible
Assignee with the prior written consent of Agent and with the prior written
consent of Borrower, which consents by Agent and Borrower shall not unreasonably
withheld or conditioned and shall be given or denied in each case within five
(5) Business Days after receipt of any request for consent (provided that no
consent of Borrower shall be required if the Eligible Assignee is also a Lender
or an Affiliate thereof or if an Event of Default then exists) and no consent of
Agent shall be required if the Eligible Assignee is also a Lender or an
Affiliate thereof; provided, however, that (i) the parties to each such
assignment shall execute and deliver to Agent, for its approval and acceptance,
an Assignment and Assumption Agreement in the form of Exhibit C attached hereto
and made a part hereof (an “Assignment and Assumption Agreement”), (ii) each
such assignment shall be of a constant, and not a varying, percentage of the
assigning Lender’s rights and obligations under this Agreement, (iii) if the
potential assignee is not already a Lender hereunder, at least ten (10) days
prior to the settlement date of the assignment, the potential assignee shall
deliver to Agent the fully completed Patriot Act and OFAC forms attached as
Exhibit F attached hereto and made a part hereof and such other information as
Agent shall require to successfully complete Agent’s Patriot Act Customer
Identification Process and OFAC Review Process, (iv) unless Agent and, so long
as no Event of Default exists, Borrower otherwise consent, the aggregate amount
of the total Commitment of the assigning Lender being assigned pursuant to each
such assignment shall in no event be less than $2,000,000 and no less than
$1,000,000, (v) Agent shall receive from the assigning Lender a processing fee
of $3,500, (vi) if the assignment is less than the assigning Lender’s entire
interest in the Loans, the assigning Lender must retain at least a $5,000,000
Revolving Commitment, unless the assigning Lender assigns its entire interest
under the Revolving Commitment, in which case, the assigning Lender must retain
at least a $5,000,000 Revolving Commitment. Upon such execution, delivery,
approval and acceptance, and upon the effective date specified in the applicable
Assignment and Assumption Agreement, (a) the Eligible Assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Assumption Agreement, have
the rights and obligations of a Lender hereunder and under the other Loan
Documents, and Borrower hereby agrees that all of the rights and remedies of
Lenders in connection with the interest so assigned shall be enforceable against
Borrower by an Eligible Assignee with the same force and effect and to the

121



--------------------------------------------------------------------------------



same extent as the same would have been enforceable but for such assignment
provided that no assignment shall increase Borrower's obligations under §4.4 or
§4.9, (b) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Assumption Agreement, relinquish its rights
and be released from its obligations hereunder and thereunder, and (c) Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. For purposes of this
paragraph, in connection with any assignment or simultaneous, multiple
assignments by any Lender which is a fund to one or more of its Related Funds:
(1) compliance with the minimum amounts for assigned Commitments and Loans, and
for retained Commitments and Loans as hereinabove provided shall be determined
in the aggregate for such assigning fund and any of its Related Funds that are
or are to become Lenders as part of any assignment transaction or simultaneous,
multiple assignment transactions; (2) after giving effect to such assignment or
assignments, no such assignor or assignee fund in connection with a partial
assignment of the assigning fund’s Revolving Commitment shall hold a Revolving
Commitment of less than $5,000,000, and (3) only one processing fee shall be
payable to Agent in connection with simultaneous, multiple assignment
transactions.
(i)    By executing and delivering an Assignment and Assumption Agreement, the
assigning Lender thereunder and the Eligible Assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) except as
provided in such Assignment and Assumption Agreement, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished in connection
therewith; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrower or
any other Loan Party or the performance or observance by Borrower or any other
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished in connection therewith; (iii) such Eligible
Assignee confirms that it has received a copy of this Agreement together with
such financial statements, Loan Documents and other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into the Assignment and Assumption Agreement and to become a Lender hereunder;
(iv) such Eligible Assignee will, independently and without reliance upon Agent,
the assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
Eligible Assignee appoints and authorizes Agent to take such action as Agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto; (vi) such Eligible
Assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
§18.2    Register.
Agent shall maintain a copy of each assignment delivered to it and a register or
similar list (the “Register”) for the recordation of the names and addresses of
Lenders and the Commitment Percentages, Revolving Commitment Percentages of, and
principal amount of (and interest on) the Loans owing to Lenders from time to
time. The entries in the Register shall be conclusive, in the

122



--------------------------------------------------------------------------------



absence of manifest error, and the Loan Parties, Agent and Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and Lenders at any reasonable time and from time to time upon
reasonable prior notice.
§18.3    New Notes.
Upon its receipt of an assignment executed by the parties to such assignment,
together with each Note (if any) subject to such assignment, Agent shall (a)
record the information contained therein in the Register, and (b) give prompt
notice thereof to Borrower and Lenders (other than the assigning Lender). Within
five (5) Business Days after receipt of such notice, Borrower, upon Lender’s
request and at Lender’s expense, shall execute and deliver to Agent, in exchange
for each surrendered Note, a new Revolving Loan Note payable to the order of
such assignee in an amount equal to the amount assumed by such assignee pursuant
to such assignment and, if the assigning Lender has retained some portion of its
obligations hereunder, a new Revolving Loan Note payable to the order of the
assigning Lender in an amount equal to the amount retained by it hereunder. Such
new Notes shall provide that they are replacements for the surrendered Notes of
the same category, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such assignment and shall otherwise be in substantially the
form of the assigned Notes. The surrendered Notes shall be canceled and returned
to Borrower.
§18.4    Participations.
Each Lender may sell participations to one or more banks or other entities in
all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents; provided that (a) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder to
Borrower, (b) such participation shall not entitle such participant to any
rights or privileges under this Agreement or the Loan Documents, including,
without limitation, the right to approve waivers, amendments or modifications,
(c) such participant shall have no direct rights against any of the Loan Parties
except the rights granted to Lenders pursuant to §13, (d) such sale is effected
in accordance with all applicable laws, and (e) such participant shall not be a
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any of the Loan Parties. Any Lender
which sells a participation shall promptly notify Agent and Borrower of such
sale and the identity of the purchaser of the interest.
§18.5    Pledge by Lender.
Any Lender may at any time pledge all or any portion of its interest and rights
under this Agreement (including all or any portion of its Note) to secure
obligations of such Lender, including without limitation, (a) any pledge or
assignment to secure obligations to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act, 12 U.S.C. §341, to any Federal
Home Loan Bank or to any institution within the Farm Credit System, and (b) for
any Lender that is a fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including any trustee
for, or any other representative of, such holders. In addition, any Lender may,
with the consent of Agent (which may be granted or withheld in Agent’s sole
discretion) pledge all or any portion of its interests and rights under the
Agreement (including all or any portion of its Note

123



--------------------------------------------------------------------------------



or Notes) to a Person approved by Agent. Notwithstanding anything to the
contrary contained herein, no pledge permitted pursuant to this Section or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.
§18.6    No Assignment by Borrower.
Borrower shall not assign or transfer any of its rights or obligations under any
of the Loan Documents without the prior written consent of each of Lenders.
§18.7    Cooperation; Disclosure.
Borrower and the other Loan Parties agree to promptly cooperate with any Lender
in connection with any proposed assignment or participation of all or any
portion of its Commitment. Borrower and the other Loan Parties agree that in
addition to disclosures made in accordance with standard lending practices any
Lender may disclose information obtained by such Lender pursuant to this
Agreement to assignees or participants and potential assignees or participants
hereunder, subject to the provisions of §18.10. Notwithstanding anything herein
to the contrary, Agent and each Lender may disclose to any and all Persons,
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Agent or any Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans and transactions contemplated hereby. In
order to facilitate assignments to Eligible Assignees and sales to Eligible
Assignees, the Loan Parties shall execute such further documents, instruments or
agreements as Lenders may reasonably require. In addition, the Loan Parties
agree to cooperate fully with Lenders in the exercise of Lenders’ rights
pursuant to this Section, including providing such information and documentation
regarding the Loan Parties, their Subsidiaries and Joint Ventures as any Lender
or any potential Eligible Assignee or participant may reasonably request and to
meet with potential Eligible Assignees.
§18.8    Mandatory Assignment.
In the event (i) Borrower requests that certain amendments, modifications or
waivers be made to this Agreement or any of the other Loan Documents which
request is approved by Agent or Required Lenders but is not approved by one or
more of Lenders (any such non-consenting Lender shall hereafter be referred to
as the “Non-Consenting Lender”), (ii) Borrower becomes obligated to pay
additional amounts to any Lender pursuant to §4.4 or §4.9, or any Lender gives
notice of the occurrence of any circumstances described in §4.10, or (iii) any
Lender with a Revolving Loan Commitment defaults in the obligation to make
Revolving loans hereunder or is otherwise a Defaulting Lender (any such Lender
shall hereafter be referred to as an “Affected Lender”) then, within thirty (30)
days after Borrower’s receipt of notice of such disapproval by such
Non-Consenting Lender, or, in the case of clause (ii) or (iii) above at any time
after the occurrence of such event, Borrower shall have the right as to such
Affected Lender, to be exercised by delivery of written

124



--------------------------------------------------------------------------------



notice delivered to Agent and the Affected Lender, to elect to cause the
Affected Lender to transfer its Loans and Commitments. Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Affected Lender (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by Agent). In the event that Lenders do
not elect to acquire all of the Affected Lender’s Loans and Commitment, then
Agent shall use commercially reasonable efforts to find a new Lender or Lenders
to acquire such remaining Loans and Commitment. Upon any such purchase of the
Loans and Commitments of the Affected Lender, the Affected Lender’s interests in
the Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including, without limitation, an
assignment and assumption agreement in the form attached hereto as Exhibit C and
such Affected Lender’s original Note. The purchase price for the Affected
Lender’s Commitment shall equal any and all amounts outstanding and owed by
Borrower to the Affected Lender, including principal and all accrued and unpaid
interest or fees, plus any applicable prepayment fees which would be owed to
such Affected Lender if the Loans were to be repaid in full on the date of such
purchase of the Affected Lender’s Commitment.
§18.9    Co-Agents, Syndication Agent, and Co-Documentation Agent.
Agent may designate any Lender to be a “Co-Agent”, an “Arranger”, a “Syndication
Agent”, a “Co-Documentation Agent” or similar title, but such designation shall
not confer on such Lender the rights or duties of Agent. Any such “Co-Agent”,
“Arranger”, a “Syndication Agent”, or a “Co-Documentation Agent” shall not have
any additional rights or obligations under the Loan Documents, except for those
rights and obligations, if any, as a Lender.
§18.10    Treatment of Certain Information; Confidentiality.
Each of Agent and Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or participant in, or, with Borrower’s consent, any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to Borrower and its obligations, (g)
with the consent of Borrower or (h) to the extent such Information (x) becomes
publicly available other than

125



--------------------------------------------------------------------------------



as a result of a breach of this Section or (y) becomes available to Agent, any
Lender, or any of their respective Affiliates on a nonconfidential basis from a
source other than Borrower.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or Joint Ventures or any of their respective
businesses, other than any such information that is available to Agent or any
Lender on a nonconfidential basis prior to disclosure by the Loan Parties or any
of their Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
§18.11    Withholding Tax.
(a)    If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the Code and such Lender is entitled to claim exemption from, or a
reduction of, United States withholding tax under Sections 1441 or 1442 of the
Code, such Lender agrees with and in favor of Agent and Borrower, to deliver to
Agent and Borrower:
(i)    if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, properly completed IRS Form W‑8BEN before
the payment of any interest in the first calendar year and before the payment of
any interest in each third succeeding calendar year during which interest may be
paid under this Agreement;
(ii)    if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two (2) properly completed and
executed copies of IRS Form W‑8ECI before the payment of any interest is due in
the first taxable year of such Lender and in each succeeding taxable year of
such Lender during which interest may be paid under this Agreement;
(iii)    such other form or forms as may be required under the Code or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax; and
(iv)    in the case of any Lender claiming exemption from United States
withholding tax under Sections 871(b) or 881(c) of the Code, with respect to
payments of “Portfolio Interest,” a Form W‑8BEN, or any subsequent versions
thereof or successors thereto, and if the Lender delivers a Form W‑8BEN, a
certificate representing that such Lender is not a bank for purposes of Section
881(c) of the Code, is not a ten percent (10%) shareholder (within the meaning
of Section 871(h)(3)(b) of the Code) of Borrower, and is not a controlled
foreign corporation related to Borrower (within the meaning of Section 864(d)(4)
of the Code).
Each such certificate and form shall be properly completed and duly executed by
such Lender claiming complete exemption from or a reduced rate of United States
withholding tax on payments by Borrower under the Loan Documents. Each Lender
agrees to promptly notify Agent and Borrower

126



--------------------------------------------------------------------------------



of any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
(b)    If any Lender claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form W‑8BEN, and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of Borrower and the other Loan Parties to such Lender, such
Lender agrees to notify Agent and Borrower of the percentage amount in which it
is no longer the beneficial owner of Obligations of Borrower to such Lender. To
the extent of such percentage amount, Agent will treat such Lender’s IRS Form
W‑8BEN as no longer valid.
(c)    If any Lender claiming exemption from United States withholding tax by
filing IRS Form W‑8ECI with Agent sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrower to such Lender,
such Lender agrees to undertake sole responsibility for complying with the
withholding tax requirements imposed by Sections 1441 and 1442 of the Code.
(d)    If any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by §18.11(a) above are
not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
(e)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent or Borrower did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent or Borrower of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify Agent and Borrower fully for
all amounts paid, directly or indirectly, by Agent or Borrower as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent or Borrower under this §18.11,
together with all costs and expenses (including reasonable attorneys’ fees and
legal expenses). The obligation of Lenders under this subsection (e) shall
survive the payment of all Obligations and the resignation or replacement of
Agent.
§19.    NOTICES
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, sent by facsimile, and, to the extent permitted
by §23, email addressed as follows:

127



--------------------------------------------------------------------------------



If to Agent or any Lender or any LC Issuer, at the address set forth on the
signature page for Agent or such Lender or such LC Issuer, and in the case of
each notice to Agent pursuant to §7.5, with a copy to:
Agent’s Special Counsel:
Bryan Cave LLP
1201 West Peachtree Street, NW
14th Floor
Atlanta, Georgia 30309-3488
Facsimile: (404) 572-6999
Attention: Robert C. Lewinson, Esq.


and
if to Borrower:
Forestar (USA) Real Estate Group Inc.
6300 Bee Cave Road
Building Two, Suite 500
Austin, Texas 78746
Facsimile: (512) 433-5203
Attention:    Chief Financial Officer
with a copy to:


Forestar (USA) Real Estate Group Inc.
6300 Bee Cave Road
Building Two, Suite 500
Austin, Texas 78746
Facsimile: (512) 433-5203
Attention:    General Counsel
and
if to any of the other Loan Parties, to it at:
c/o Forestar (USA) Real Estate Group Inc.
6300 Bee Cave Road
Building Two, Suite 500
Austin, Texas 78746
Facsimile: (512) 433-5203
Attention:    Chief Financial Officer

128



--------------------------------------------------------------------------------



with a copy to:


c/o Forestar (USA) Real Estate Group Inc.
6300 Bee Cave Road
Building Two, Suite 500
Austin, Texas 78746
Facsimile: (512) 433-5203
Attention:    General Counsel
and to each other Lender which may hereafter become a party to this Agreement at
such address as may be designated by such Lender. Each Notice shall be effective
upon being personally delivered or upon being sent by overnight courier or upon
being deposited in the United States Mail as aforesaid. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrower, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.
§20.    RELATIONSHIP
Neither Agent nor any Lender has any fiduciary relationship with or fiduciary
duty to any of the Loan Parties arising out of or in connection with the
Agreement or the other Loan Documents or the transactions contemplated hereunder
and thereunder, and the relationship between each Lender and Borrower is solely
that of a lender and borrower, and between each Lender and any Guarantor is
solely that of a lender and guarantor, and nothing contained herein or in any of
the other Loan Documents shall in any manner be construed as making the parties
hereto partners, joint venturers or any other relationship other than lender and
borrower, or lender and guarantor (as the case may be). In addition, each of the
Loan Parties agrees that notwithstanding any other relationship that KeyBank or
any affiliate thereof may have with Borrower or any of the other Loan Parties or
their respective Subsidiaries and Affiliates, in any proceeding relating to the
Loan Parties, or any of them, under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar
proceeding, such Loan Party will not challenge Lenders’ right to receive payment
of the Obligations as a creditor of Borrower and the other Loan Parties on the
grounds of the equitable subordination principles contained in §510 of the
United States Bankruptcy Code (11 U.S.C. §101 et seq.), as from time to time
amended, or any similar provision under any applicable law. The covenants
contained in this §20 are a material consideration and inducement to Lenders to
enter into the Agreement.
§21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER

129



--------------------------------------------------------------------------------



THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE LOAN PARTIES AGREES THAT
ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER
AND THE OTHER APPLICABLE LOAN PARTIES (IF ANY) BY MAIL AT THE ADDRESS SPECIFIED
IN §19. EACH OF THE LOAN PARTIES HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
§22.    HEADINGS
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
§23.    COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
(f)    Counterparts; Integration; Effectiveness. This Agreement and any
amendment hereof may be executed in several counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one instrument.
In proving this Agreement it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom enforcement is
sought. This Agreement and the other Loan Documents, any separate letter
agreements with respect to fees payable to Agent (including the Agreement
Regarding Fees) and any provisions of any commitment letter or similar letter
relating to the transactions contemplated by this Agreement that expressly
survive the Effective Date, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when (i) it shall have been
executed by Agent and when Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto and
(ii) the Second Amendment shall have become effective. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York

130



--------------------------------------------------------------------------------



State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
(h)    Electronic Communication. Notices and other communications to Agent and
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Agent, provided that the foregoing shall not apply to notices to any
Lender pursuant to Article 4 if such Lender has notified Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment), provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
§24.    ENTIRE AGREEMENT, ETC.
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except as provided in §27.
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER, THE
OTHER LOAN PARTIES, AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF
BORROWER AND THE OTHER LOAN PARTIES HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. EACH OF BORROWER AND THE OTHER LOAN PARTIES (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT
AGENT AND THE LENDERS HAVE BEEN INDUCED TO

131



--------------------------------------------------------------------------------



ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.
EACH OF BORROWER AND THE OTHER LOAN PARTIES ACKNOWLEDGES THAT IT HAS HAD AN
OPPORTUNITY TO REVIEW THIS §25 WITH ITS LEGAL COUNSEL AND THAT EACH OF BORROWER
AND THE OTHER LOAN PARTIES AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND
VOLUNTARY ACT.
§26.    DEALINGS WITH THE BORROWER
The Lenders and their affiliates may accept deposits from, extend credit to and
generally engage in any kind of banking, trust or other business with Borrower,
or any of its affiliates regardless of the capacity of the Lender hereunder.
§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other Loan Document may be amended, and the performance
or observance by Borrower or any other Loan Party of any terms of this Agreement
or such other instrument or the continuance of any Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent or
approval of the Required Lenders, and in such case such consent or approval
shall be binding on all Lenders. Notwithstanding the foregoing provisions of
this Section:
(d)    none of the following may occur without the written consent of each
Lender directly affected thereby:
(i)    a decrease in the rate of interest on the Notes;
(ii)    an increase in the amount of the Commitment of such Lender, except as
provided in §2.9;
(iii)    a forgiveness, reduction or waiver of the principal of any unpaid Loan
owing to such Lender or any interest thereon or fee payable to such Lender under
the Loan Documents (other than in connection with the imposition or rescission
of the Default Rate);
(iv)    a decrease in the amount of any fee payable to such Lender hereunder;
(v)    an extension of a Maturity Date of the Loans of such Lender except as
provided in §3.1(b) with respect to the Revolving Credit Maturity Date;
(vi)    the release of Borrower, any Guarantor or any of the Collateral except
as otherwise provided herein;
(vii)    a change to this §27;

132



--------------------------------------------------------------------------------



(viii)    any postponement of any date fixed for any payment of principal of or
interest on, or fees in respect of, the Loans owing to such Lender except as
provided in §3.1(b) with respect to the Revolving Credit Maturity Date;
(ix)    any change in the manner of distribution of any payments to such Lender;
(x)    an amendment of the definition of Required Lenders or of any requirement
for consent by all of Lenders; or
(xi)    an amendment of any provision of this Agreement or the Loan Documents
which requires the approval of all of Lenders or the Required Lenders to require
a lesser number of Lenders to approve such action.
(e)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:
(i)    increase the Revolving Commitment of any Revolving Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;
(ii)    increase the aggregate Revolving Commitments over the amount thereof
then in effect without the consent of the Required Lenders (other than pursuant
to and in accordance with §2.9);
(iii)    amend, modify, terminate or waive any provision hereof relating to the
Swing Line Commitment or the Swing Line Loans without the consent of Swing Line
Lender;
(iv)    amend the definition of Required Lenders without the consent of Required
Lenders; provided, subject to §27(b)(viii), additional extensions of credit
pursuant hereto may be included in the determination of such Required Lenders on
substantially the same basis as the Revolving Commitments and the Revolving
Loans are included on the Effective Date;
(v)    amend, modify, terminate or waive any provision hereof relating to the
issuance of any Letters of Credit or the Letters of Credit without the consent
of each LC Issuer;
(vi)    amend, modify, terminate or waive any obligation of Revolving Lenders
relating to the purchase of participations in Letters of Credit as provided in
§2.10(d) without the written consent of Agent and each LC Issuer;
(vii)    [Intentionally Omitted.]

133



--------------------------------------------------------------------------------



(viii)    amend, modify, terminate or waive the amount or timing of payment of
any fee or other amount payable to Agent for its own account, any provision of
§14 as the same applies to Agent, or any other provision hereof or of any other
Loan Document as the same applies to the rights or obligations of Agent, in each
case without the consent of Agent; or
(ix)    any modification to require a Revolving Lender to fund a pro rata share
of a request for a Revolving Loan made by Borrower other than based on its
applicable Revolving Commitment Percentage, without the unanimous consent of all
Lenders affected by such modification.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
Borrower or the other Loan Parties shall entitle Borrower or any other Loan
Party to other or further notice or demand in similar or other circumstances. In
the event any Lender fails to expressly grant or deny any consent, amendment or
waiver sought under this Agreement within ten (10) days of a written request
therefor submitted by Agent or Agent’s Special Counsel, such Lender shall be
deemed to have granted to Agent an irrevocable proxy with respect to such
specific matter. The right of any Lender to consent under subsections (a) and
(b) of this §27 shall not apply to a Defaulting Lender, except for purposes of
subsections (a)(v) and (b)(i) of this §27.
(c)    Notwithstanding the foregoing provisions of this §27:
(i)    This Agreement may be amended with the written consent of Agent, Borrower
and the Required Lenders to (A) add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the outstanding principal and accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans (and any term loan facility
added hereunder) and the accrued interest and fees in respect thereof and
(B) include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
(ii)    any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and Agent (and, if
its rights or obligations are affected thereby, the Swing Line Lender or any LC
Issuer) if (1) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (2) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment (including
pursuant to an assignment to a replacement Lender in accordance with §2.3
hereof) in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement.
(iii)    Agent and the Loan Parties (and the Swing Line Lender and any LC Issuer
affected by the proposed amendment, modification or supplement) may amend,
modify or supplement this Agreement or any other Loan Document without the
consent of any other

134



--------------------------------------------------------------------------------



Lender or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error, mistake or other
manifest error in this Agreement or any other Loan Document, and upon Agent’s
request, each applicable Loan Party shall execute and deliver any such
amendment, modification or supplement.
§28.    SEVERABILITY
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
§29.    NO UNWRITTEN AGREEMENTS
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
§30.    ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS
BORROWER HEREBY ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS INDEMNITY OBLIGATIONS
OF THE BORROWER.
§31.    REPLACEMENT OF NOTES
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to such Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, such Borrower will execute and deliver, in
lieu thereof, a replacement Note, identical in form and substance to the
applicable Note and dated as of the date of the applicable Note and upon such
execution and delivery all references in the Loan Documents to such Note shall
be deemed to refer to such replacement Note.
§32.    TIME IS OF THE ESSENCE
Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower under this Agreement and the other Loan Documents.
§33.    RIGHTS OF THIRD PARTIES
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Loan Parties, Lenders and Agent, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan

135



--------------------------------------------------------------------------------



Documents. All conditions to the performance of the obligations of Agent and
Lenders under this Agreement, including the obligation to make Loans, are
imposed solely and exclusively for the benefit of Agent and Lenders and no other
Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Agent and Lenders will
refuse to make Loans in the absence of strict compliance with any or all thereof
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by Agent and Lenders at any time if in their sole discretion
they deem it desirable to do so. In particular, Agent and Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by Borrower of any development or the absence
therefrom of defects.
§34.    GUARANTY    
§34.1    The Guaranty.     
(a)    Each of Guarantors hereby jointly and severally guarantees to Agent for
the benefit of the Lenders and each of the holders of the Obligations, as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
Guarantors hereby further agree that if any of the Guaranteed Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.
(b)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the United States
Bankruptcy Code and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”) or any comparable provisions of
any applicable state law.
§34.2    Obligations Unconditional.     
The obligations of Guarantors under §34.1 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or

136



--------------------------------------------------------------------------------



guarantor, it being the intent of this §34.2 that the obligations of Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against Borrower or any other Guarantor
for amounts paid under this §34 until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto have expired or
been terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, Agent or any of the holders of the
Guaranteed Obligations as security for any of the Guaranteed Obligations shall
fail to attach or be perfected; or
(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of Loans that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that Agent or any holder of the Guaranteed
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.

137



--------------------------------------------------------------------------------



§34.3    Reinstatement.     
Neither Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of Borrower or any other Guarantor, by reason of Borrower’s or any
other Guarantor’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations. The
obligations of Guarantors under this §34 shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of any Person
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings pursuant to any Debtor Relief Law or otherwise, and each Guarantor
agrees that it will indemnify Agent and each holder of Guaranteed Obligations on
demand for all reasonable out-of-pocket costs and expenses (including all
reasonable fees, expenses and disbursements of any law firm or other outside
counsel incurred by the Agent) incurred by Agent or such holder of Guaranteed
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.
§34.4    Certain Waivers.     
Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against Borrower or any other
Guarantor hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against Borrower or any other Person (including any co-guarantor)
or pursuit of any other remedy or enforcement any other right, and (c) nothing
contained herein shall prevent or limit action being taken against Borrower or
any other Guarantor hereunder, under the other Loan Documents or the other
documents and agreements relating to the Guaranteed Obligations or from
foreclosing on any security or collateral interests relating hereto or thereto,
or from exercising any other rights or remedies available in respect thereof, if
none of Borrower nor Guarantors shall timely perform their obligations, and the
exercise of any such rights and completion of any such foreclosure proceedings
shall not constitute a discharge of Guarantors’ obligations hereunder unless as
a result thereof, the Guaranteed Obligations shall have been paid in full and
the commitments relating thereto shall have expired or been terminated, it being
the purpose and intent that Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances.
§34.5    Remedies.     
Guarantors agree that, to the fullest extent permitted by Law, as between
Guarantors, on the one hand, and Agent and the holders of the Guaranteed
Obligations, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in §12.1 (and shall be deemed to have
become automatically due and payable in the circumstances provided in §12.1) for
purposes of §34.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed

138



--------------------------------------------------------------------------------



Obligations being deemed to have become automatically due and payable), the
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by Guarantors for purposes of §34.1.
Guarantors acknowledge and agree that if the Guaranteed Obligations are secured
pursuant to the terms of the Security Documents, the holders of the Guaranteed
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.
§34.6    Rights of Contribution.    
Guarantors hereby agree as among themselves that, in connection with payments
made hereunder, each Guarantor shall have a right of contribution from each
other Guarantor in accordance with applicable law. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of Guarantors shall exercise any such contribution rights
until the Guaranteed Obligations have been irrevocably paid in full and the
commitments relating thereto shall have expired or been terminated.
§34.7    Guaranty of Payment; Continuing Guaranty.    
The guarantee in this §34 is a guaranty of payment and not of collection, and is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
§34.8    Special Provisions Applicable to Guarantors and other Loan Parties.    
(a)    Guarantors hereby agree, among themselves, that if any Guarantor shall
become an Excess Funding Guarantor (as defined below) by reason of the payment
by such Guarantor of any Obligations, each other Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Obligations. The payment
obligation of a Guarantor to any Excess Funding Guarantor under this §34.8(a)
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Guaranty, and such Excess Funding Guarantor shall not exercise any right or
remedy with respect to such excess until payment and satisfaction in full of all
such obligations. For purposes of this §34.8(a), (i) “Excess Funding Guarantor”
shall mean, in respect of any Obligations, a Guarantor that has paid an amount
in excess of the amount of proceeds of Loans advanced to it by Borrower that
have not been repaid as of the date of determination, plus its Pro Rata Share of
the remaining portion of such Obligations, (ii) “Excess Payment” shall mean, in
respect of any Obligations, the amount paid by an Excess Funding Guarantor in
excess of the amount of proceeds of Loans advanced to it by Borrower that have
not been repaid as of the date of determination, plus its Pro Rata Share of the
remaining portion of such Obligations and (iii) “Pro Rata Share” shall mean, for
any Guarantor, the ratio (expressed as a percentage) of (x) the amount by which
the aggregate present fair saleable value of all properties of such Guarantor
(excluding any shares of stock of any other Guarantor) exceeds the amount of all
the debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder and any

139



--------------------------------------------------------------------------------



obligations of any other Guarantor that have been guaranteed by such Guarantor)
to (y) the amount by which the aggregate fair saleable value of all properties
of Borrower and all of Guarantors exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of Borrower and Guarantors hereunder)
of Borrower and all of Guarantors, all as of the Effective Date.
(b)    Pursuant to §7.21 of this Agreement, each new wholly owned, direct or
indirect Subsidiary of Borrower (other than an Excluded Subsidiary), and each
Excluded Subsidiary that is wholly-owned, directly or indirectly, and that
ceases to qualify as an Excluded Subsidiary, is required to enter into this
Agreement by executing and delivering to Agent a Joinder Agreement (Guarantor).
Upon the execution and delivery of a Joinder Agreement (Guarantor) by such
Subsidiary, such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein. The execution and
delivery of any Joinder Agreement (Guarantor) adding an additional Guarantor as
a party to this Agreement shall not require the consent of any other party
hereto. The rights and obligations of each party hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor hereunder.
(c)    Each Qualified ECP Guarantor (as defined below) hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds and other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty and the other
Credit Documents in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under this Guaranty or any other
Credit Document, voidable under Debtor Relief Laws and not for any greater
amount). Subject to §34.2, the obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until all of the Guaranteed
Obligations and all the obligations of the Guarantors shall have been
indefeasibly paid in full in cash and the Commitments terminated. Each Qualified
ECP Guarantor intends that this Section constitute, and this Section shall be
deemed to constitute, a “keepwell, support or other agreement” for the benefit
of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. For purposes of this Section, “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Loan Party that has total assets
exceeding $10,000,000 at the time the relevant guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
§35.    EFFECTIVENESS OF AMENDMENT AND RESTATEMENT; NO NOVATION
The amendment and restatement of the Original Credit Agreement pursuant to this
Agreement shall be effective upon the Effective Date. All obligations and rights
of the Loan Parties, Agent and Lenders relating to the period commencing on the
Effective Date shall be governed by the terms and provisions of this Agreement
and the Second Amendment; the obligations and rights of the Loan Parties, Agent
and Lenders relating to the period prior to the Effective Date shall continue to
be governed by the Original Credit Agreement without giving effect to the
amendment and restatement

140



--------------------------------------------------------------------------------



provided for herein. The “Obligations” under the Original Credit Agreement are
in all respects continuing with only the terms thereof being modified as
provided in this Agreement and, except as expressly provided herein, the Liens
as granted under the Security Documents securing payment of such “Obligations”
are in all respects continuing and in full force and effect and secure the
payment of the Obligations defined herein and are fully ratified and affirmed.
This Agreement shall not constitute a novation or termination of the Loan
Parties’ obligations under the Original Credit Agreement (including, without
limitation, the obligations of the Guarantors under §34 of the Original Credit
Agreement) or any document, note or agreement executed or delivered in
connection therewith, but shall constitute an amendment and restatement of the
obligations and covenants of the Loan Parties under such documents, notes and
agreements, and the Loan Parties hereby reaffirm all such obligations and
covenants, as amended and restated hereby.
[SIGNATURES BEGIN ON FOLLOWING PAGE]



141



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.
 
BORROWER:
FORESTAR (USA) REAL ESTATE GROUP INC., a Delaware corporation
 
 
 
 
By:
/s/ Christopher L. Nines
 
Name:
Christopher L. Nines
 
Title:
Chief Financial Officer





[SIGNATURES CONTINUED ON FOLLOWING PAGES]

Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]
 
GUARANTORS:
FORESTAR GROUP INC., a Delaware corporation
 
 
 
 
By:
/s/ Christopher L. Nines
 
Name:
Christopher L. Nines
 
Title:
Chief Financial Officer
 
 
 
 
FORESTAR MINERALS LP, a Delaware limited partnership
By: Forestar Minerals GP, LLC, general partner
 
 
 
 
FORESTAR OIL & GAS LLC, a Delaware limited liability company
 
 
 
 
FORESTAR REALTY INC., a Delaware corporation
 
 
 
 
FORESTAR HOTEL HOLDING COMPANY INC., a Nevada corporation
 
 
 
 
CAPITOL OF TEXAS INSURANCE GROUP INC., a Delaware corporation
 
 
 
 
FORESTAR CAPITAL INC., a Delaware corporation
 
 
 
 
FORESTAR MINERALS GP LLC, a Delaware limited liability company
 
 
 
 
JOHNSTOWN FARMS, LLC, a Delaware limited liability company
 
 
 
 
SAN JACINTO I LLC, a Texas limited liability company
 
 
 
 
SUSTAINABLE WATER RESOURCES LLC, a Texas limited liability company
 
 
 
 
SWR HOLDINGS LLC, a Delaware limited liability company
 
 
 


Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



 
STONEY CREEK PROPERTIES LLC, a Delaware limited liability company
 
 
 
 
FORCO REAL ESTATE INC., a Delaware corporation
 
 
 
 
FORESTAR PETROLEUM CORPORATION, a Delaware corporation
 
 
 
 
SECO ENERGY CORPORATION, a Nevada corporation
 
 
 
 
UNITED OIL CORPORATION, an Oklahoma corporation
 
 
 
 
By:
/s/ Christopher L. Nines
 
Name:
Christopher L. Nines
 
Title:
Chief Financial Officer
 
 
 
 
FORESTAR MINERALS HOLDINGS LLC, a Delaware limited liability company


 
By:
/s/ Michael Quinley
 
Name:
Michael Quinley
 
Title:
President
 
 
 
 
HARBOR LAKES CLUB MANAGEMENT LLC, a Texas limited liability company
 
 
By: Harbor Lakes Golf Club LLC, sole member
 
 
 
 
By:
/s/ David M. Grimm
 
Name:
David M. Grimm
 
Title:
Vice President
 
 
 
 
HARBOR LAKES GOLF CLUB LLC, a Delaware limited liability company
 
 
 
 
By:
/s/ David M. Grimm
 
Name:
David M. Grimm
 
Title:
Vice President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]


 
AGENT and LENDERS:
 
 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender, as Swing Line Lender, as a LC Issuer
and as Agent
 
 
 
 
By:
/s/ Nathan Weyer
 
Name:
Nathan Weyer
 
Title:
Vice President

Address:
KeyBank National Association
1200 Abernathy Road, NE
Suite 1550
Atlanta, Georgia 30328
Attn: Daniel Silbert
Facsimile: (770) 510-2195



Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]




 
AgFIRST FARM CREDIT BANK, as a Lender
 
 
 
 
By:
/s/ Matthew H. Jeffords
 
Name:
Matthew H. Jeffords
 
Title:
Vice President

















Address:


1401 Hampton Street
Columbia, SC 29201










[SIGNATURES CONTINUED ON FOLLOWING PAGE]





Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]






 
NORTHWEST FARM CREDIT SERVICES, PCA, as a Lender
 
 
 
 
By:
/s/ Carol L. Sobson
 
Name:
Carol L. Sobson
 
Title:
Vice President









Address:


1700 South Assembly Street
Spokane, WA 99224








[SIGNATURES CONTINUED ON FOLLOWING PAGE]





Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]




 
AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Jennifer Wilkinson
 
Name:
Jennifer Wilkinson
 
Title:
Senior Vice President







Address:


10001 Reunion Place, Ste 300
San Antonio, TX 78216




[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]


 
CAPITAL ONE N.A., as a Lender
 
 
 
 
By:
/s/ Michael B. Perrine
 
Name:
Michael B. Perrine
 
Title:
Commercial Banking President - Austin









Address:


901 South Mopac
Building 1, Suite 500
Austin, TX 78746


Attn: Kati Smith     
Fax #-855-267-0849




[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]






 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Mike McConnell
 
Name:
Mike McConnell
 
Title:
SVP







Address:


98 San Jacinto Blvd., Ste. 200
Austin, TX 78701






[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]


 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
By:
/s/ Mark Walton
 
Name:
Mark Walton
 
Title:
Authorized Signatory









Address:


200 West Street
New York, NY 10282
Fax # 917-977-3966




[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]




 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Joe Carroll
 
Name:
Joe Carroll
 
Title:
SVP







Address:


TX3-8211
P.O. Box 550
Austin, TX 78767-0550








[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Andrew Lucas
 
Name:
Andrew Lucas
 
Title:
Vice President











Address:


111 Congress Avenue, Suite 530
Austin, TX 78701














[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------



[Execution of Third Amended and Restated Revolving Credit Agreement Continued]






 
SYNOVUS BANK, as a Lender and a LC Issuer
 
 
 
 
By:
/s/ David W. Bowman
 
Name:
David W. Bowman
 
Title:
Senior Vice President









Address:


800 Shades Creek Parkway
Birmingham, AL 35209








[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------




[Execution of Third Amended and Restated Revolving Credit Agreement Continued]






 
UNITED FCS, PCA, d/b/a FCS COMMERCIAL
FINANCE GROUP, as a Lender
 
 
 
 
By:
/s/ Lisa Caswell
 
Name:
Lisa Caswell
 
Title:
Vice President





Address:


600 Highway 169 South, Suite 850
Minneapolis, MN 55426










[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------




[Execution of Third Amended and Restated Revolving Credit Agreement Continued]


 
CADENCE BANK, N.A.as a Lender
 
 
 
 
By:
/s/ Melinda N. Jackson
 
Name:
Melinda N. Jackson
 
Title:
Senior Vice President









Address:


3500 Colonnade Pkwy, Ste. 600
Birmingham, AL 35243






[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]







Third Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------




[Execution of Third Amended and Restated Revolving Credit Agreement Continued]






 
METROPOLITAN LIFE INSURANCE COMPANY, .as a Lender
 
 
 
 
By:
/s/ W. Kirk Purvis
 
Name:
W. Kirk Purvis
 
Title:
Director









Address:


6750 Poplar Avenue
Suite 109
Germantown, TN 38138








[END OF SIGNATURES]




 



Third Amended and Restated Revolving Credit Agreement